 



Exhibit 10.1
Execution Copy
 
CREDIT AGREEMENT
among
PLATINUM UNDERWRITERS HOLDINGS, LTD.,
The SUBSIDIARY CREDIT PARTIES Party Hereto,
The LENDERS Party Hereto,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
$200,000,000 Senior Credit Facilities
WACHOVIA CAPITAL MARKETS, LLC
Sole Lead Arranger and Sole Book Runner
Dated as of October 21, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
 
  ARTICLE I          
 
  DEFINITIONS        
 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Accounting Terms; GAAP and SAP     26  
Section 1.3
  Other Terms; Construction     27  
Section 1.4
  Exchange Rates; Currency Equivalents     27  
Section 1.5
  Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts
    28  
 
           
 
  ARTICLE II        
 
           
 
  AMOUNT AND TERMS OF THE CREDIT        
 
           
Section 2.1
  Commitments     28  
Section 2.2
  Borrowings     29  
Section 2.3
  Disbursements; Funding Reliance; Domicile of Loans     30  
Section 2.4
  Evidence of Debt; Notes     31  
Section 2.5
  Termination and Reduction of Commitments     32  
Section 2.6
  Mandatory Payments and Prepayments     33  
Section 2.7
  Voluntary Prepayments     33  
Section 2.8
  Interest     34  
Section 2.9
  Fees     36  
Section 2.10
  Conversions and Continuations     37  
Section 2.11
  Method of Payments; Computations; Apportionment of Payments     38  
Section 2.12
  Recovery of Payments     40  
Section 2.13
  Use of Proceeds     40  
Section 2.14
  Pro Rata Treatment     41  
Section 2.15
  Increased Costs; Change in Circumstances; Illegality     42  
Section 2.16
  Taxes     44  
Section 2.17
  Compensation     47  
Section 2.18
  Replacement Lenders     47  
Section 2.19
  Increase in Commitments     49  
 
           
 
  ARTICLE III        
 
           
 
  LETTERS OF CREDIT        
 
           
Section 3.1
  Syndicated Letters of Credit     51  
Section 3.2
  Participated Letters of Credit     54  
Section 3.3
  Existing Letters of Credit     58  
Section 3.4
  Conditions Precedent to the Issuance of Letters of Credit     58  
Section 3.5
  Obligations Absolute     60  

i



--------------------------------------------------------------------------------



 



                      Page
Section 3.6
  Interest     61  
Section 3.7
  Interest Rate Determination     61  
Section 3.8
  Collateralization of Letters of Credit     61  
Section 3.9
  Use of Letters of Credit     63  
 
           
 
  ARTICLE IV        
 
           
 
  CONDITIONS PRECEDENT        
 
           
Section 4.1
  Conditions Precedent to the Effective Date     63  
Section 4.2
  Conditions Precedent to All Credit Extensions     66  
 
           
 
  ARTICLE V        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
Section 5.1
  Organization and Power     67  
Section 5.2
  Authorization; Enforceability     67  
Section 5.3
  No Violation     67  
Section 5.4
  Governmental and Third-Party Authorization; Permits     68  
Section 5.5
  Litigation     68  
Section 5.6
  Taxes     69  
Section 5.7
  Subsidiaries     69  
Section 5.8
  Full Disclosure     69  
Section 5.9
  Margin Regulations     70  
Section 5.10
  No Material Adverse Effect     70  
Section 5.11
  Financial Matters     70  
Section 5.12
  ERISA     71  
Section 5.13
  Environmental Matters     72  
Section 5.14
  Compliance With Laws     72  
Section 5.15
  Regulated Industries     72  
Section 5.16
  Insurance     72  
Section 5.17
  OFAC; PATRIOT Act     72  
Section 5.18
  Security Documents     73  
Section 5.19
  Stamp Taxes     73  
 
           
 
  ARTICLE VI        
 
           
 
  AFFIRMATIVE COVENANTS        
 
           
Section 6.1
  GAAP Financial Statements     73  
Section 6.2
  Statutory Financial Statements     74  
Section 6.3
  Other Business and Financial Information     75  
Section 6.4
  Corporate Existence; Franchises; Maintenance of Properties     77  
Section 6.5
  Compliance with Laws     77  
Section 6.6
  Payment of Obligations     78  
Section 6.7
  Insurance     78  
Section 6.8
  Maintenance of Books and Records; Inspection     78  

ii



--------------------------------------------------------------------------------



 



                      Page
Section 6.9
  Dividends     78  
Section 6.10
  OFAC; PATRIOT Act Compliance     79  
Section 6.11
  Collateral     79  
Section 6.12
  Further Assurances     79  
 
           
 
  ARTICLE VII        
 
           
 
  FINANCIAL COVENANTS        
 
           
Section 7.1
  Maximum Consolidated Indebtedness to Total Capitalization     80  
Section 7.2
  Minimum Consolidated Tangible Net Worth     80  
 
           
 
  ARTICLE VIII        
 
           
 
  NEGATIVE COVENANTS        
 
           
Section 8.1
  Fundamental Changes     80  
Section 8.2
  Indebtedness     81  
Section 8.3
  Liens     81  
Section 8.4
  Disposition of Assets     82  
Section 8.5
  Investments     83  
Section 8.6
  Transactions with Affiliates     84  
Section 8.7
  Restricted Payments     84  
Section 8.8
  Lines of Business     84  
Section 8.9
  Fiscal Year     84  
Section 8.10
  Ratings     85  
Section 8.11
  Accounting Changes     85  
Section 8.12
  Limitation on Certain Restrictions     85  
Section 8.13
  Private Act     85  
 
           
 
  ARTICLE IX        
 
           
 
  EVENTS OF DEFAULT        
 
           
Section 9.1
  Events of Default     85  
Section 9.2
  Remedies; Termination of Commitments, Acceleration, Etc     88  
Section 9.3
  Remedies; Set Off     88  
 
           
 
  ARTICLE X        
 
           
 
  THE ADMINISTRATIVE AGENT        
 
           
Section 10.1
  Appointment and Authority     89  
Section 10.2
  Rights as a Lender     89  
Section 10.3
  Exculpatory Provisions     89  
Section 10.4
  Reliance by Administrative Agent     90  
Section 10.5
  Delegation of Duties     91  
Section 10.6
  Resignation of Administrative Agent     91  

iii



--------------------------------------------------------------------------------



 



                      Page
Section 10.7
  Non-Reliance on Administrative Agent and Other Lenders     92  
Section 10.8
  No Other Duties, Etc     92  
Section 10.9
  Collateral and Guaranty Matters     92  
Section 10.10
  Fronting Bank     92  
 
           
 
  ARTICLE XI        
 
           
 
  MISCELLANEOUS        
 
           
Section 11.1
  Expenses; Indemnity; Damage Waiver     92  
Section 11.2
  Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
    94  
Section 11.3
  Waiver of Jury Trial     95  
Section 11.4
  Notices; Effectiveness; Electronic Communication     96  
Section 11.5
  Amendments, Waivers, etc     96  
Section 11.6
  Successors and Assigns     98  
Section 11.7
  No Waiver     101  
Section 11.8
  Survival     102  
Section 11.9
  Severability     102  
Section 11.10
  Construction     102  
Section 11.11
  Confidentiality     102  
Section 11.12
  Judgment Currency     103  
Section 11.13
  Counterparts; Integration; Effectiveness     103  
Section 11.14
  Disclosure of Information     104  
Section 11.15
  USA PATRIOT Act Notice     104  
 
           
 
  ARTICLE XII        
 
           
 
  THE GUARANTY        
 
           
Section 12.1
  The Guaranty     104  
Section 12.2
  Guaranty Unconditional     104  
Section 12.3
  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances  
  105  
Section 12.4
  Waiver by the Guarantors     105  
Section 12.5
  Subrogation     105  
Section 12.6
  Stay of Acceleration     106  
Section 12.7
  Continuing Guaranty; Assignments     106  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Note
Exhibit B-1
  Form of Notice of Borrowing
Exhibit B-2
  Form of Notice of Conversion/Continuation
Exhibit C-1
  Form of Syndicated Letter of Credit
Exhibit C-2
  Form of Participated Letter of Credit
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Form of Security Agreement
Exhibit G-1
  Form of Opinion of Dewey Ballantine LLP
Exhibit G-2
  Form of Opinion of Conyers, Dill & Pearman
Exhibit G-3
  Form of Opinion of Slaughter and May
Exhibit G-4
  Form of Opinion of Funk & Bolton
Exhibit H
  Form of Borrowing Base Report

SCHEDULES

     
Schedule 1.1(a)
  Commitments and Notice Addresses
Schedule 1.1(b)
  Borrowing Base
Schedule 3.3
  Existing Letters of Credit
Schedule 5.4
  Licenses
Schedule 5.6
  Unresolved Tax Claims
Schedule 5.7
  Subsidiaries
Schedule 5.10
  Material Adverse Effect
Schedule 8.2
  Indebtedness
Schedule 8.3
  Liens

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of October 21, 2005, is made among PLATINUM
UNDERWRITERS HOLDINGS, LTD., an exempted company incorporated in Bermuda
(“Platinum Holdings”), the Subsidiary Credit Parties (as hereinafter defined),
the Lenders (as hereinafter defined) and WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as administrative agent for the Lenders.
RECITALS
     The Lenders are willing to make available to the Credit Parties (as
hereinafter defined) the credit facilities provided for herein subject to and on
the terms and conditions set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. For purposes of this Agreement, in addition to
the terms defined elsewhere herein, the following terms shall have the meanings
set forth below (such meanings to be equally applicable to the singular and
plural forms thereof):
     “Account Control Agreements” means, collectively, each control agreement
among a Custodian, the Administrative Agent and (respectively) each of the
Account Parties, each in form and substance reasonably satisfactory to the
Administrative Agent, as amended.
     “Account Designation Letter” means a letter from any Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of such
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which such Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
     “Account Party” means any of Platinum Bermuda, Platinum US, and Platinum
UK, as the context may require, and “Account Parties” means all of the
foregoing.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which Platinum Holdings directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires securities or other ownership interests of any Person having at
least a majority of combined voting power of the then outstanding securities or
other ownership interests of such Person.

 



--------------------------------------------------------------------------------



 



     “Acquisition Amount” means, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as purchase price by
Platinum Holdings and its Subsidiaries in connection with such Acquisition,
(ii) the value of all Capital Stock of Platinum Holdings issued or given as
purchase price in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by
Platinum Holdings and its Subsidiaries in connection with such Acquisition,
(iv) the maximum amount of any earnout obligations or similar deferred or
contingent purchase price obligations of Platinum Holdings or any of its
Subsidiaries payable in connection with such Acquisition, as determined in good
faith by Platinum Holdings, (v) all amounts paid in respect of noncompetition
agreements, consulting agreements and similar arrangements entered into in
connection with such Acquisition, and (vi) the aggregate fair market value of
all other real, mixed or personal property paid as purchase price by Platinum
Holdings and its Subsidiaries in connection with such Acquisition.
     “Additional Lender” has the meaning given to such term in Section 2.19(a).
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan,
a rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.
     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent, the Fronting
Bank nor any Lender shall be deemed an “Affiliate” of any Credit Party.
     “Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
     “Annual Statement” means, with respect to any Insurance Subsidiary for any
fiscal year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.

2



--------------------------------------------------------------------------------



 



     “Applicable Currency” shall mean (i) in the case of Loans, Dollars and
(ii) in the case of Letters of Credit, the Currency in which the Stated Amount
of such Letter of Credit is denominated.
     “Applicable Percentage” means, for any day, with respect to the (i) Tranche
1 Commitment Fee, (ii) applicable margin to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate, (iii) Tranche 1 Letter of
Credit Fee, (iv) applicable margin to be added to the Base Rate for purposes of
determining the Adjusted Base Rate and (v) Tranche 1 Utilization Fee, the
applicable rate per annum set forth below under the caption “Tranche 1
Commitment Fee”, “Applicable Margin for LIBOR Loans”, “Tranche 1 Letter of
Credit Fee”, “Applicable Margin for Base Rate Loans” and “Tranche 1 Utilization
Fee”, respectively, in each case based upon Platinum Holdings’
non-credit-enhanced, senior unsecured long-term debt rating (the “Debt Rating”)
by Moody’s or Standard & Poor’s (in each case based upon the higher of the two
ratings):

                                                      Applicable Margin  
Applicable         Standard &   Tranche 1   for LIBOR Loans;   Margin for  
Tranche 1     Poor’s /   Commitment   Tranche 1 Letter of   Base Rate  
Utilization Level   Moody’s Rating   Fee   Credit Fee   Loans   Fee I  
BBB+/ Baa1 or above
    0.08 %     0.40 %     0.0 %     0.10 % II  
BBB/ Baa2
    0.10 %     0.50 %     0.0 %     0.125 % III  
BBB-/ Baa3 or below
    0.125 %     0.625 %     0.0 %     0.125 %

     For purposes of the foregoing, (i) if at any time the difference between
the Debt Rating by Moody’s and Standard & Poor’s is more than one rating grade,
the rating one level below the higher rating will apply, (ii) if either Moody’s
or Standard & Poor’s shall not have in effect a Debt Rating, then the Applicable
Percentage shall be based upon the remaining rating, and (iii) each change in
the Applicable Percentage shall be effective as of the date the applicable
rating agency first publicly announces any change in its Debt Rating; provided,
however, that, notwithstanding the foregoing or anything else herein to the
contrary, if at any time an Event of Default shall have occurred and be
continuing or the Debt Rating is not available from Moody’s and Standard &
Poor’s, at all times from and including the date on which such Event of Default
occurred or such Debt Rating is not available to the date on which such Event of
Default shall have been cured or waived or either Moody’s or Standard & Poor’s
shall make publicly available such Debt Rating, each Applicable Percentage shall
be determined in accordance with Level III of the above matrix (notwithstanding
the actual level).
     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Arranger” means Wachovia Capital Markets, LLC.

3



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.6(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of any Credit Party, any officer of such Credit Party
duly authorized by resolution of the board of directors or other governing body
of such Credit Party to take such action on its behalf, and whose signature and
incumbency shall have been certified to the Administrative Agent by the
secretary or an assistant secretary of such Credit Party.
     “Availability Period” means the period from and including the Effective
Date to and including, in the case of Tranche 1 Letters of Credit, the Tranche 1
Termination Date, and in the case of Tranche 2 Letters of Credit, the Tranche 2
Termination Date.
     “Bankruptcy Code” means 11 U.S.C. §§101 et seq., as amended from time to
time, and any successor statute.
     “Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).
     “Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
     “Borrower” means any of Platinum Holdings, Platinum Finance, Platinum
Bermuda, Platinum US, and Platinum UK, as the context may require, and
“Borrowers” means all of the foregoing.
     “Borrowing” means the incurrence by a Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.10) on
a single date of a group of Loans pursuant to Section 2.2 of a single Type and,
in the case of LIBOR Loans, as to which a single Interest Period is in effect.
     “Borrowing Base” means with respect to each Account Party for any Business
Day as of which it is being calculated, the aggregate amount equal to the fair
market value (or, as to cash or Cash Equivalents, the amount thereof) of
Eligible Collateral held in a Custodial Account of such Account Party multiplied
by the Eligible Percentage for such Eligible Collateral as set forth on
Schedule 1.1(b), in each case as of the close of business on the immediately
preceding Business Day or, if such amount is not determinable as of the close of
business on such immediately preceding Business Day, as of the close of business
on the most recent Business Day on which such amount is determinable, which
Business Day shall be not more than two (2) Business Days

4



--------------------------------------------------------------------------------



 



prior to the Business Day as of which any Borrowing Base is being calculated;
provided that the calculation of each Borrowing Base shall be further subject to
the terms and conditions set forth on Schedule 1.1(b); and provided further that
(i) no Eligible Collateral (including, without limitation, cash) shall be
included in the calculation of any Borrowing Base unless the Administrative
Agent has a first priority perfected Lien on and security interest in such
Eligible Collateral pursuant to the Security Documents and (ii) no Eligible
Collateral which is subject to a securities lending arrangement shall be
included in a Borrowing Base.
     “Borrowing Base Report” has the meaning specified in Section 6.11(c).
     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina, New
York, New York or Bermuda are authorized or required by law to be closed,
(ii) in respect of any determination relevant to a LIBOR Loan, any such day that
is also a day on which trading in Dollar deposits is conducted by banks in the
London interbank Eurodollar market, (iii) if such day relates to the issuance or
payment under any Letter of Credit denominated in Pounds Sterling (or any notice
with respect thereto), that is also a day on which commercial banks and the
foreign exchange market settle payments in London, England and/or (iv) if such
day relates to the issuance or payment under any Letter of Credit denominated in
Euro (or any notice with respect thereto), that is also a TARGET Day.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person.
     “Cash Collateral Account” has the meaning given to such term in
Section 3.8.
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 270 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s or at least P-1 or the equivalent
thereof by Moody’s, (iii) time deposits and certificates of deposit maturing
within 270 days from the date of issuance and issued by a bank or trust company
organized under the laws of the United States of America or any state thereof
(y) that has combined capital and surplus of at least $500,000,000 or (z) that
has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s or at least A2 or the equivalent thereof by Moody’s, (iv) repurchase
obligations with a term not exceeding thirty (30) days with respect to
underlying securities of the types described in clause (i) above entered into
with any bank or trust company

5



--------------------------------------------------------------------------------



 



meeting the qualifications specified in clause (iii) above, and (v) money market
funds at least 95% of the assets of which are continuously invested in
securities of the foregoing types.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Claims” has the meaning given to such term in the definition of
“Environmental Claims”.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Collateral” has the meaning given to such term in the Security Agreement.
     “Commitment” means, with respect to any Lender, such Lender’s Tranche 1
Commitment and/or Tranche 2 Commitment, as applicable.
     “Commitment Increase” has the meaning given to such term in
Section 2.19(a).
     “Commitment Increase Date” has the meaning given to such term in
Section 2.19(c).
     “Commitment Termination Date” means the Tranche 1 Termination Date and/or
the Tranche 2 Termination Date, as the case may be.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit D, together with a Covenant Compliance
Worksheet.
     “Consolidated Indebtedness” means, at any time, the aggregate (without
duplication) of all Indebtedness (whether or not reflected on Platinum
Holdings’s or any Subsidiary’s balance sheet) of Platinum Holdings and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, and
for the avoidance of doubt shall include any senior notes issued in connection
with any Equity Security Units.
     “Consolidated Net Income” means, for any period, net income (or loss) for
Platinum Holdings and its Subsidiaries for such period and as reflected on the
consolidated financial statements of Platinum Holdings and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
     “Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity of Platinum Holdings and its Subsidiaries determined in accordance with
GAAP and as reflected on the consolidated financial statements of Platinum
Holdings and its Subsidiaries (without giving effect to adjustments pursuant to
Statement No. 115 of the Financial Accounting Standards Board of the United
States of America), but excluding any Disqualified Capital Stock.

6



--------------------------------------------------------------------------------



 



     “Consolidated Tangible Net Worth” means, as of the date of any
determination, Consolidated Net Worth of Platinum Holdings and its Subsidiaries
on such date less the amount of all intangible items included therein,
including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, brand names and write-ups of
assets, but not including deferred acquisition costs.
     “Control” means, with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “Controlled” and “Controlling” have
correlative meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit D.
     “Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Fee Letter, the Security Agreement, all of the other Security
Documents, and all other agreements, instruments, documents and certificates now
or hereafter executed and delivered to the Administrative Agent or any Lender by
or on behalf of any Credit Party with respect to this Agreement, in each case as
amended, modified, supplemented or restated from time to time.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal Dollar Amount of such Lender’s Tranche 1 Credit
Exposure and Tranche 2 Letter of Credit Exposure.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) the
Issuance of any Letter of Credit.
     “Credit Party” means an Account Party or a Borrower, and “Credit Parties”
means all of the foregoing.
     “Currency” means the lawful currency of any country.
     “Custodial Account” means each custodial, brokerage or similar account of
any Account Party maintained by a custodian, broker or other securities
intermediary as a “securities account” within the meaning of Section 8-501(a) of
the Uniform Commercial Code for such Account Party as the “entitlement holder”
within the meaning of Section 8-102(7) of the Uniform Commercial Code pursuant
to a Custodial Agreement, on which (and on the contents of which) a Lien has
been granted as security for the Tranche 2 Obligations of such Account Party.
     “Custodial Agreement” means each custodial or similar agreement between the
Account Parties (or any of them) and a Custodian, pursuant to which one or more
Custodial Accounts are maintained, in each case as amended.
     “Custodian” means each bank or financial institution that maintains a
Custodial Account (in its capacity as custodian thereof), in each case including
any sub-custodian.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.

7



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that (i) has refused to fund, or
otherwise defaulted in the funding of, its ratable share of any Borrowing
requested and permitted to be made hereunder, including the funding of a
participation interest in Letters of Credit in accordance with the terms hereof,
(ii) has failed to pay to the Administrative Agent, Fronting Bank or any Lender
when due an amount owed by such Lender pursuant to the terms of this Credit
Agreement, unless such amount is subject to a good faith dispute, or (iii) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official, and such refusal has
not been withdrawn or such default has not been cured within three (3) Business
Days.
     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (a) debt securities or (b) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Final Maturity Date; provided, however, that
only the portion of Capital Stock that so matures or is mandatorily redeemable,
is so redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
     “Dollar Amount” shall mean (i) with respect to Dollars or an amount
denominated in Dollars, such amount, and (ii) with respect to an amount of
Foreign Currency or an amount denominated in a Foreign Currency, the equivalent
of such amount in Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined with respect to the most recent
Revaluation Date) for the purchase of Dollars with such Foreign Currency.
     “Dollars” or “$” means dollars of the United States of America.
     “Effective Date” has the meaning given to such term in Section 4.1.
     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural person)
approved by (y) the Administrative Agent and (z) unless a Default or Event of
Default has occurred and is continuing, Platinum Holdings (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include Platinum Holdings or any of its
Affiliates or Subsidiaries.
     “Eligible Collateral” means cash, Cash Equivalents and the other
obligations and investments specified on Schedule 1.1(b).
     “Eligible Percentage” means, for any category of Eligible Collateral, the
percentage set forth opposite such category of Eligible Collateral specified on
Schedule 1.1(b) and, in each case, subject to the original term to maturity
criteria set forth therein.

8



--------------------------------------------------------------------------------



 



     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, written notices of noncompliance or violation,
investigations or proceedings (collectively, “Claims”) relating in any way to
any actual or alleged violation of or liability under any Environmental Law by
Platinum Holdings or any of its Subsidiaries in respect of the conduct of their
business or the ownership and/or operation of their respective properties,
including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any alleged
injury or threat of injury to human health or the environment arising from
exposure to, or the release or threatened release of, any Hazardous Substances.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of Governmental Authorities, relating to the protection of
human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including, without limitation, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Substances.
     “Equity Security Units” means the units issued by Platinum Holdings
granting the holder thereof a contract right to purchase common shares of
Platinum Holdings in 2005 and an ownership interest in a 6.371% Senior
Guaranteed Note due 2007 issued by Platinum Finance and guaranteed by Platinum
Holdings and any other equity security units issued by Platinum Holdings or any
of its Subsidiaries granting holders thereof similar economic rights.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, Platinum Holdings or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by Platinum Holdings or any ERISA Affiliate from a
Multiemployer Plan that results in liability under Section 4201 or 4204 of
ERISA, or the receipt by Platinum Holdings or any ERISA Affiliate of notice from
a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA, (iii) the distribution by Platinum Holdings or any
ERISA Affiliate under Section 4041 or 4041A of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (iv) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Platinum Holdings or any ERISA Affiliate of a notice from any
Multiemployer Plan

9



--------------------------------------------------------------------------------



 



that such action has been taken by the PBGC with respect to such Multiemployer
Plan, (v) the institution of a proceeding by any fiduciary of any Multiemployer
Plan against Platinum Holdings or any ERISA Affiliate to enforce Section 515 of
ERISA, which is not dismissed within thirty (30) days, (vi) the imposition upon
Platinum Holdings or any ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
Platinum Holdings or any ERISA Affiliate as a result of any alleged failure to
comply with the Code or ERISA in respect of any Plan, (vii) the engaging in or
otherwise becoming liable for a nonexempt Prohibited Transaction by Platinum
Holdings or any ERISA Affiliate, (viii) a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Internal Revenue Code by any fiduciary of any Plan for
which Platinum Holdings or any of its ERISA Affiliates may be directly or
indirectly liable or (ix) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would result
in the loss of tax-exempt status of the trust of which such Plan is a part if
Platinum Holdings or an ERISA Affiliate fails to timely provide security to such
Plan in accordance with the provisions of such sections.
     “Euro” means the single currency of Participating Member States of the
European Union.
     “Event of Default” has the meaning given to such term in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Fronting Bank or any other recipient of any payment to be made by or
on account of any obligation of any Credit Party hereunder, (i) any taxes
imposed on or measured by its overall net income (however denominated), and any
franchise taxes and other similar taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or in which it otherwise is a tax resident (as such term is defined in
the applicable tax treaty or convention) or, in the case of any Lender, in which
its applicable Lending Office is located, (ii) any branch profits taxes imposed
by the United States or any similar taxes imposed by any other jurisdiction in
which any Credit Party is located, (iii) in the case of a Foreign Lender (other
than an assignee pursuant to a request by Platinum Holdings under
Section 2.18(a)), any withholding tax or deduction of tax that under any law,
regulation or double taxation agreement or treaty in force at the time such
Foreign Lender become a party hereto (or designates a new Lending Office) is
imposed on amounts payable to such Foreign Lender and (iv) in the case of any
Lender, any withholding tax or deduction of tax that is attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.16(e), except to the extent, in the case of clause (iii),
that such Foreign Lender designates a new Lending Office or assigns its interest
to a Foreign Lender assignee hereunder and was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding tax or
deduction of tax pursuant to Section 2.16(a); in each case under clauses (i),
(ii), (iii) and (iv) above, Excluded Taxes shall include any interest, additions
to tax or penalties applicable thereto.

10



--------------------------------------------------------------------------------



 



     “Existing Letters of Credit” means those letters of credit set forth on
Schedule 3.3 and continued under this Agreement as Tranche 1 Letters of Credit
issued as Participated Letters of Credit pursuant to Section 3.3.
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Fee Letter” means the engagement letter from the Arranger to Platinum
Holdings, dated June 13, 2005, relating to certain fees payable by Platinum
Holdings in respect of the transactions contemplated by this Agreement, as
amended, modified, restated or supplemented from time to time.
     “Final Expiry Date” means the date when the Tranche 1 Maturity Date and
Tranche 2 Maturity Date have occurred, all Letters of Credit have expired or
terminated and all Obligations owing hereunder and in the other Credit Documents
have been paid in full.
     “Final Maturity Date” means (i) in the case of Tranche 1 Letters of Credit,
the first anniversary of the Tranche 1 Termination Date and (ii) in the case of
Tranche 2 Letters of Credit, the first anniversary of the Tranche 2 Termination
Date.
     “Financial Officer” means, with respect to Platinum Holdings, the chief
financial officer, vice president — finance, principal accounting officer or
treasurer of Platinum Holdings.
     “Foreign Currency” means, at any time, (i) Pounds Sterling or (ii) Euro.
     “Foreign Currency Equivalent” shall mean, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Foreign Currency with Dollars.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.
     “Foreign Pension Plan” means any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by Platinum Holdings or any one or more of
its Subsidiaries primarily for the benefit of employees of Platinum Holdings or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement

11



--------------------------------------------------------------------------------



 



income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.
     “Fronting Bank” means Wachovia in its capacity as issuer of Participated
Letters of Credit, and its successors in such capacity.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantors” means Platinum Holdings and Platinum Finance.
     “Guaranty” means the undertakings by Platinum Holdings and Platinum Finance
under Article XII.
     “Guaranty Obligation” means, with respect to any Person, at the time of
determination, any direct or indirect liability of such Person with respect to
any Indebtedness, liability or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), whether or not contingent, (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
provide funds (x) for the payment or discharge of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor (including, without
limitation, keep well agreements, maintenance agreements, comfort letters or
similar agreements or arrangements), (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor in respect thereof to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss or failure or inability to
perform in respect thereof; provided, however, that, with respect to Platinum
Holdings and its Subsidiaries, the term Guaranty Obligation shall not include
endorsements for collection or deposit in the ordinary course of business or
trust arrangements, withheld balances or any other collateral or security
arrangements (other than letters of credit) entered into in the ordinary course
of business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable

12



--------------------------------------------------------------------------------



 



amount of the primary obligation in respect of which such Guaranty Obligation is
made and (b) the maximum amount for which such guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guaranty Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guaranty Obligation shall be such guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such guaranteeing Person in good faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is designated as a hazardous waste,
hazardous substance, hazardous material, pollutant, contaminant or toxic
substance under any Environmental Law, (ii) it is toxic, explosive, corrosive,
ignitable, infectious, radioactive, mutagenic or otherwise hazardous to human
health or the environment and is or becomes regulated under any Environmental
Law, or (iii) it is or contains, without limiting the foregoing, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or wastes, crude oil, nuclear fuel,
natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates, including any swap agreement.
     “Historical Statutory Statements” has the meaning given to such term in
Section 5.11(b).
     “Increasing Lender” has the meaning given to such term in Section 2.19(a).
     “Indebtedness” means, with respect to any Person, at the time of
determination (without duplication), (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments, or upon which interest payments are
customarily made (excluding the purchase contracts granting the right to the
holders of Equity Security Units to purchase common shares of Platinum
Holdings), (iii) the maximum stated or face amount of all surety bonds, letters
of credit and bankers’ acceptances issued or created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (iv) all obligations of such Person to pay the deferred purchase
price of property or services (excluding trade payables incurred in the ordinary
course of business and not past due based on customary practices in the trade),
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(vi) all Capital Lease Obligations of such Person, (vii) all Disqualified
Capital Stock issued by such Person, with the amount of Indebtedness represented
by such Disqualified Capital Stock being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of any date as if such
agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by

13



--------------------------------------------------------------------------------



 



any Lien on any property or asset owned or held by such Person regardless of
whether or not the indebtedness secured thereby shall have been incurred or
assumed by such Person or is nonrecourse to the credit of such Person, the
amount thereof being equal to the value of the property or assets subject to
such Lien; provided that Indebtedness shall not include obligations with respect
to Primary Policies and Reinsurance Agreements which are entered into in the
ordinary course of business.
     “Indemnified Taxes” means Taxes (including, for the avoidance of doubt,
Other Taxes) other than Excluded Taxes.
     “Indemnitee” has the meaning given to such term in Section 11.1(b).
     “Initial Loans” has the meaning given to such term in Section 2.19(d).
     “Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
     “Insurance Subsidiary” means Platinum Bermuda, Platinum UK, Platinum US and
any other Subsidiary of Platinum Holdings the ability of which to pay dividends
is regulated by an Insurance Regulatory Authority or that is otherwise required
to be regulated thereby in accordance with the applicable Requirements of Law of
its jurisdiction of domicile.
     “Interest Period” means, as to each LIBOR Loan, the period commencing on
the date of the Borrowing of such LIBOR Loan (or the date of any continuation
of, or conversion into, such LIBOR Loan), and ending one, two, three or six
months (or, if acceptable to all of the Tranche 1 Lenders, nine or twelve
months) thereafter, as selected by the applicable Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation; provided, that:
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
     (ii) each successive Interest Period applicable to such LIBOR Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;
     (iii) LIBOR Loans may not be outstanding under more than five (5) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
     (v) no Interest Period shall extend beyond the Tranche 1 Maturity Date;

14



--------------------------------------------------------------------------------



 



     (vi) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
     (vii) no Borrower may select any Interest Period (and consequently, no
LIBOR Loans shall be made or continued) if a Default or Event of Default shall
have occurred and be continuing at the time of such Notice of Borrowing or
Notice of Conversion/Continuation with respect to any Borrowing.
     “Invested Assets” means cash, Cash Equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.
     “Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Capital Stock or other securities of another Person or (ii) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other Acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, net of any returns of principal.
     “Investment Policy” means the investment policy of Platinum Holdings as in
effect on the Effective Date for the management of its investment portfolio with
such revisions thereto as are approved by the Board of Directors of Platinum
Holdings from time to time.
     “Issue” means, with respect to any Letter of Credit, to issue, to amend or
to extend the expiry of, or to renew or increase the Stated Amount of, such
Letter of Credit; and the terms “Issued”, “Issuing” and “Issuance” have
corresponding meanings.
     “Issuing Bank” means, (i) with respect to any Participated Letter of
Credit, the Fronting Bank, (ii) with respect to a Syndicated Letter of Credit,
the Lenders who have issued such Syndicated Letter of Credit, and (iii) any
Eligible Assignee to which a portion of the Commitment hereunder has been
assigned pursuant to Section 11.6(b) so long as such Eligible Assignee expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank and notifies the Administrative Agent of its Lending Office (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Issuing Bank or Eligible Assignee, as the case may be, is not a
Non-NAIC Lender.
     “L/C Advance” has the meaning given to such term in Section 3.2(f).
     “L/C Disbursement” means (i) with respect to any Participated Letter of
Credit, a payment made by the Fronting Bank pursuant thereto and (ii) with
respect to any Syndicated Letter of Credit, a payment made by a Lender pursuant
thereto.

15



--------------------------------------------------------------------------------



 



     “L/C Disbursement Date” means, with respect to each L/C Disbursement made
under any Letter of Credit, if the applicable Account Party receives notice from
the Administrative Agent of any L/C Disbursement prior to 4:00 p.m., Charlotte
time, on any Business Day, such Business Day and if such notice is received
after 4:00 p.m., Charlotte time, on any Business Day, the following Business
Day.
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 2.18, Section 2.19,
or Section 11.6(b).
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to Platinum
Holdings and the Administrative Agent. A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.
     “Letter of Credit” means any standby letter of credit Issued hereunder as a
Tranche 1 Letter of Credit or a Tranche 2 Letter of Credit, whether Issued as a
Syndicated Letter of Credit or Participated Letter of Credit, and “Letters of
Credit” means all of the foregoing.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any application therefor and any other
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit.
     “Letter of Credit Exposure” means, collectively, the Tranche 1 Letter of
Credit Exposure and the Tranche 2 Letter of Credit Exposure applicable to any
Lender or the Fronting Bank.
     “Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context may require.
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) appearing on Telerate Page 3750 (or any
successor page) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period and in an amount substantially equal to the amount
of Wachovia’s LIBOR Loan comprising part of such Borrowing, by (ii) the amount
equal to 1.00 minus the Reserve Requirement (expressed as a decimal) for such
Interest Period.

16



--------------------------------------------------------------------------------



 



     “Licenses” has the meaning given to such term in Section 5.4(c).
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
     “Loans” has the meaning given to such term in Section 2.1.
     “Losses” has the meaning given to such term in Section 11.1(b).
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (i) the
business, assets, properties, operations or condition (financial or otherwise)
of Platinum Holdings and its Subsidiaries, taken as a whole, (ii) the ability of
the Credit Parties taken as a whole to perform their payment or other material
obligations under this Agreement or any of the other Credit Documents or
(iii) the legality, validity or enforceability of this Agreement or any of the
other Credit Documents or the rights and remedies of the Administrative Agent
and the Lenders hereunder and thereunder.
     “Material Insurance Subsidiary” means each Insurance Subsidiary that is a
Material Subsidiary.
     “Material Subsidiary” means each of (i) each Subsidiary Credit Party,
(ii) at the relevant time of determination, any other Subsidiary having (after
the elimination of intercompany accounts) (y) in the case of a non-Insurance
Subsidiary, (A) assets constituting at least 10% of the total assets of Platinum
Holdings and its Subsidiaries on a consolidated basis, (B) revenues for the four
quarters most recently ended constituting at least 10% of the total revenues of
Platinum Holdings and its Subsidiaries on a consolidated basis, or (C) Net
Income for the four quarters most recently ended constituting at least 10% of
the Consolidated Net Income of Platinum Holdings and its Subsidiaries, in each
case determined in accordance with GAAP as of the date of the GAAP financial
statements most recently delivered under Section 6.1 prior to such time (or,
with regard to determinations at any time prior to the initial delivery of
financial statements under Section 6.1, as of the date of the most recent
financial statements referred to in Section 5.11(a)), or (z) in the case of an
Insurance Subsidiary, (A) assets constituting at least 10% of the aggregate
assets of all of Platinum Holdings’s Insurance Subsidiaries, or (B) gross
written premiums for the four quarters most recently ended (or, if not readily
available, the fiscal year most recently ended) constituting at least 10% of the
aggregate gross written premiums (without duplication) of all of Platinum
Holdings’s Insurance Subsidiaries, in each case determined in accordance with
SAP as of the date of the statutory financial statements most recently delivered
under Section 6.2 prior to such time (or, with regard to determinations at any
time prior to the initial delivery of financial statements under Section 6.2, as
of the date of the most recent financial statements referred to in
Section 5.11(b)) and (iii) any Subsidiary that has any of the foregoing as a
Subsidiary.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors and
assigns.

17



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which Platinum Holdings or any ERISA Affiliate
makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.
     “NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
     “Net Income” means, with respect to any Person for any period, the net
income (or loss), after extraordinary items, taxes and all other items of
expense and income of such Person for such period, determined in accordance with
GAAP.
     “Non-NAIC Lender” has the meaning given to such term in Section 3.1(i).
     “Notes” means, with respect to any Tranche 1 Lender requesting the same,
the promissory note of each Borrower in favor of such Tranche 1 Lender
evidencing the Loans made by such Tranche 1 Lender to such Borrower pursuant to
Section 2.1, in substantially the form of Exhibit A, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.10(b).
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to any Credit Party seeking relief under any applicable federal and
state laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding) on the Loans and Reimbursement
Obligations and all fees, expenses, indemnities and other obligations owing, due
or payable at any time by any Credit Party to the Administrative Agent, any
Lender, the Fronting Bank or any other Person entitled thereto, under this
Agreement or any of the other Credit Documents, in each case whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, and whether existing by
contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp or documentary taxes or
duties or any excise or property taxes, charges or similar levies or duties
arising from any payment made hereunder or under any other Credit Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Document.
     “Participant” has the meaning given to such term in Section 11.6(d).

18



--------------------------------------------------------------------------------



 



     “Participated Letter of Credit Notice” has the meaning given to such term
in Section 3.2(b).
     “Participated Letters of Credit” means (a) Letters of Credit issued by the
Fronting Bank under Section 3.2(a) and (b) the Existing Letters of Credit.
     “Participated Reimbursement Obligation” has the meaning given to such term
in Section 3.2(e).
     “Participating Member State” means any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to the
Economic and Monetary Union.
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Credit Parties for such purpose from time to
time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 6.6; (ii) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves have been established, and are being maintained, in
accordance with GAAP; (iii) pledges or deposits to secure obligations under
workers’ compensation, unemployment, old-age pensions, retirement benefits laws
or similar legislation or to secure public or statutory obligations; (iv) zoning
restrictions, easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes, (v) Liens arising by virtue of trust arrangements, withheld
balances, or any other collateral or security arrangements (other than letters
of credit) incurred in connection with reinsurance obligations in the ordinary
course of business or capital support agreements or any other agreements by
Platinum Holdings in support of the capital of any Insurance Subsidiary, or
guarantees or any other agreements by Platinum Holdings guaranteeing the
obligations of any Insurance Subsidiary under reinsurance agreements entered
into in the ordinary course of business; (vi) lease deposits; and (vii) Liens
arising by virtue of any statutory or common law provision relating to bankers’
liens, rights of set-off or other

19



--------------------------------------------------------------------------------



 



similar rights or remedies existing solely with respect to cash and Cash
Equivalents on deposit pursuant to standard banking arrangements.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which Platinum Holdings or any ERISA
Affiliate may have any liability.
     “Platinum Bermuda” means Platinum Underwriters Bermuda, Ltd., an exempted
company incorporated in Bermuda.
     “Platinum Finance” means Platinum Underwriters Finance, Inc., a company
incorporated in the state of Delaware.
     “Platinum Holdings” has the meaning given to such term in the introductory
paragraph of this Agreement.
     “Platinum UK” means Platinum Re (UK) Limited, a company incorporated in
England and Wales.
     “Platinum US” means Platinum Underwriters Reinsurance, Inc., a company
incorporated in the State of Maryland.
     “Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.
     “Pounds Sterling” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
     “Private Act” means separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to any Credit Party, in whole
or in part.
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 4975
(c)(2) or 4975(d) of the Code.
     “Ratable Share” means, with respect to any Lender, such Lender’s Tranche 1
Ratable Share or the Tranche 2 Ratable Share, as the context may require.
     “Register” has the meaning given to such term in Section 11.6(c).
     “Regulations D, T, U and X” means Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.

20



--------------------------------------------------------------------------------



 



     “Reimbursement Obligations” means the obligation of the applicable Account
Party to reimburse the applicable Issuing Banks for any payment made by such
Issuing Banks under any Letter of Credit, together with interest thereon payable
as provided herein.
     “Reinsurance Agreement” means any agreement, contract, treaty, policy,
certificate or other arrangement whereby any Insurance Subsidiary agrees to
assume from or reinsure an insurer or reinsurer all or part of the liability of
such insurer or reinsurer under a policy or policies of insurance issued by such
insurer or reinsurer.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code), (ii) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (iii) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders whose Commitments (or,
after the termination of the Commitments, outstanding Loans, Tranche 1 Letter of
Credit Exposure and/or Tranche 2 Letter of Credit Exposure) represent at least a
majority of the aggregate, at such time, of the Total Commitments (or, after the
termination of the Total Commitments, the sum of (i) the aggregate Tranche 1
Credit Exposure and (ii) the aggregate Tranche 2 Letter of Credit Exposure);
provided that the Commitment of, and the portion of the outstanding Loans,
Tranche 1 Letter of Credit Exposure and Tranche 2 Letter of Credit Exposure held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
     “Required Tranche 1 Lenders” means, at any time, the Tranche 1 Lenders
whose Tranche 1 Commitments (or, after the Tranche 1 Termination Date, Tranche 1
Credit Exposure) represent at least a majority of the aggregate, at such time,
of the Tranche 1 Commitments (or, after the Tranche 1 Termination Date, the
aggregate Tranche 1 Credit Exposure); provided that the Tranche 1 Commitment of,
and the Tranche 1 Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Tranche 1
Lenders.
     “Required Tranche 2 Lenders” means, at any time, the Tranche 2 Lenders
whose Tranche 2 Commitments (or, after the Tranche 2 Termination Date, Tranche 2
Letter of Credit Exposure) represent at least a majority of the aggregate, at
such time, of the Tranche 2 Commitments (or, after the Tranche 2 Termination
Date, the aggregate Tranche 2 Letter of Credit Exposure); provided that the
Tranche 2 Commitment of, and the Tranche 2 Letter of

21



--------------------------------------------------------------------------------



 



Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Tranche 2 Lenders.
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, vice
president-finance, principal accounting officer or treasurer of such Credit
Party, and any other officer or similar official thereof responsible for the
administration of the obligations of such Credit Party in respect of this
Agreement or any other Credit Document.
     “Revaluation Date” shall mean each of the following: (i) each date on which
a Foreign Currency Letter of Credit is Issued, (ii) each date on which an L/C
Disbursement is made in a Foreign Currency, (iii) the last Business Day of each
calendar month, (iv) the Tranche 1 Termination Date, (v) the Tranche 2
Termination Date and (vi) such additional dates as the Administrative Agent
shall specify.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions, or as otherwise
published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
     “SAP” means, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the relevant Insurance
Regulatory Authority of its jurisdiction of domicile, consistently applied and
maintained, as in effect from time to time, subject to the provisions of
Section 1.2.

22



--------------------------------------------------------------------------------



 



     “Security Agreement” means each Security Agreement made by an Account Party
in favor of the Administrative Agent, in substantially the form of Exhibit F, as
amended, modified, restated or supplemented from time to time.
     “Security Documents” means (i) each Security Agreement, (ii) each Account
Control Agreement, (iii) each other security agreement executed and delivered
pursuant to Section 6.12 and (iv) each other document, agreement, certificate
and/or financing statement, executed, delivered, made or filed pursuant to the
terms of the documents specified in foregoing clauses (i), (ii) and (iii).
     “Spot Rate” shall mean, with respect to any Foreign Currency, the rate
quoted by Wachovia as the spot rate for the purchase by Wachovia of such Foreign
Currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw Hill Companies, Inc. and its successors and assigns.
     “Stated Amount” means, with respect to any Letter of Credit at any time,
the aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).
     “Subsequent Borrowing” has the meaning given to such term in
Section 2.19(d).
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of Platinum Holdings.
     “Subsidiary Credit Party” means any of Platinum Finance, Platinum Bermuda,
Platinum US or Platinum UK, as the context may require, and “Subsidiary Credit
Parties” means all of the foregoing.
     “Syndicated Letter of Credit Notice” has the meaning given to such term in
Section 3.1(b).
     “Syndicated Letters of Credit” means Tranche 1 Letters of Credit and/or
Tranche 2 Letters of Credit, as the case may be, issued under Section 3.1(a).
     “Syndicated Reimbursement Obligation” has the meaning given to such term in
Section 3.1(f).

23



--------------------------------------------------------------------------------



 



     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (or any successor settlement
system as determined by the Administrative Agent) is open for the settlement of
payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date and (ii) Consolidated Indebtedness as
of such date.
     “Total Commitments” means the Tranche 1 Commitments and Tranche 2
Commitments of all Lenders.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
     “Tranche 1 Commitment” means, with respect to any Tranche 1 Lender at any
time, the commitment of such Tranche 1 Lender to make Loans, to issue and/or
participate in Tranche 1 Letters of Credit in an aggregate principal Dollar
Amount at any time outstanding up to the amount set forth opposite such Lender’s
name on Schedule 1.1(a) under the caption “Tranche 1 Commitment”, or, if such
Tranche 1 Lender has entered into one or more Assignment and Assumptions, the
amount set forth for such Tranche 1 Lender at such time in the Register
maintained by the Administrative Agent pursuant to Section 11.6(c) as such
Tranche 1 Lender’s “Tranche 1 Commitment,” as such amount may be reduced,
increased or terminated at or prior to such time pursuant to the terms hereof.
     “Tranche 1 Commitment Fee” has the meaning given to such term in
Section 2.9(b).
     “Tranche 1 Credit Exposure” means, with respect to any Tranche 1 Lender at
any time, the sum of (i) the aggregate principal Dollar Amount of all Loans made
by such Tranche 1 Lender that are outstanding at such time and (ii) such Tranche
1 Lender’s Tranche 1 Letter of Credit Exposure at such time.
     “Tranche 1 Credit Extension” means each of the following: (i) a Borrowing
of Loans and (ii) the Issuance of any Tranche 1 Letter of Credit.
     “Tranche 1 Lender” means any Lender having a Tranche 1 Commitment (or,
after the Tranche 1 Commitments have terminated, any Lender holding outstanding
Loans or Tranche 1 Letter of Credit Exposure).
     “Tranche 1 Letters of Credit” means each of the following: (i) any
Syndicated Letter of Credit Issued by the Tranche 1 Lenders, (ii) any
Participated Letter of Credit Issued by the

24



--------------------------------------------------------------------------------



 



Fronting Bank in which the Tranche 1 Lenders have a participation interest and
(iii) the Existing Letters of Credit.
     “Tranche 1 Letter of Credit Exposure” means, at any time for each Tranche 1
Lender, such Tranche 1 Lender’s Tranche 1 Ratable Share of the sum of (i) the
aggregate Stated Amount of all outstanding Tranche 1 Letters of Credit and
(ii) the aggregate Dollar Amount of all outstanding Tranche 1 Reimbursement
Obligations at such time.
     “Tranche 1 Maturity Date” means the third anniversary of the Effective
Date.
     “Tranche 1 Obligations” means all Obligations owing to any Tranche 1 Lender
or the Fronting Bank in respect of Loans and Tranche 1 Letters of Credit.
     “Tranche 1 Ratable Share” of any amount means, at any time for each Tranche
1 Lender, a percentage obtained by dividing such Tranche 1 Lender’s Tranche 1
Commitment at such time by the aggregate Tranche 1 Commitment then in effect,
provided that, if the Tranche 1 Termination Date has occurred, the Tranche 1
Ratable Share of each Tranche 1 Lender shall be determined by dividing such
Tranche 1 Lender’s Tranche 1 Commitment as in effect immediately prior thereto
by the aggregate Tranche 1 Commitment in effect immediately prior to the Tranche
1 Termination Date (but also giving effect to any subsequent assignments).
     “Tranche 1 Reimbursement Obligations” means, collectively, Syndicated
Reimbursement Obligations and Participated Reimbursement Obligations relating to
Tranche 1 Letters of Credit.
     “Tranche 1 Termination Date” means the Tranche 1 Maturity Date or such
earlier date of termination of the Tranche 1 Commitments pursuant to Section 2.5
or Section 9.2.
     “Tranche 1 Utilization Fee” has the meaning given to such term in
Section 2.9(c).
     “Tranche 2 Commitment” means, with respect to any Tranche 2 Lender at any
time, the commitment of such Tranche 2 Lender to Issue and/or participate in
Tranche 2 Letters of Credit in an aggregate principal Dollar Amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Tranche 2 Commitment”, or, if such Tranche 2
Lender has entered into one or more Assignment and Assumption, the amount set
forth for such Tranche 2 Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.6(c) as such Tranche 2 Lender’s
“Tranche 2 Commitment,” as such amount may be reduced, increased or terminated
at or prior to such time pursuant to the terms hereof.
     “Tranche 2 Lender” means any Lender having a Tranche 2 Commitment (or,
after the Tranche 2 Commitments have terminated, any Lender holding outstanding
Tranche 2 Letter of Credit Exposure).
     “Tranche 2 Letters of Credit” means each of the following: (i) any
Syndicated Letter of Credit Issued by the Tranche 2 Lenders and (ii) any
Participated Letter of Credit Issued by the Fronting Bank in which the Tranche 2
Lenders have a participation interest.

25



--------------------------------------------------------------------------------



 



     “Tranche 2 Letter of Credit Exposure” means, at any time for each Tranche 2
Lender, such Tranche 2 Lender’s Tranche 2 Ratable Share of the sum of (i) the
aggregate Stated Amount of all outstanding Tranche 2 Letters of Credit and
(ii) the aggregate Dollar Amount of all outstanding Tranche 2 Reimbursement
Obligations.
     “Tranche 2 Maturity Date” means the third anniversary of the Effective
Date.
     “Tranche 2 Obligations” means all Obligations owing to any Tranche 2 Lender
or the Fronting Bank in respect of Tranche 2 Letters of Credit.
     “Tranche 2 Ratable Share” of any amount means, at any time for each Tranche
2 Lender, a percentage obtained by dividing such Tranche 2 Lender’s Tranche 2
Commitment at such time by the aggregate Tranche 2 Commitment then in effect,
provided that, if the Tranche 2 Termination Date has occurred, the Tranche 2
Ratable Share of each Tranche 2 Lender shall be determined by dividing such
Tranche 2 Lender’s Tranche 2 Commitment as in effect immediately prior thereto
by the aggregate Tranche 2 Commitment in effect immediately prior to the Tranche
2 Termination Date (but also giving effect to any subsequent assignments).
     “Tranche 2 Reimbursement Obligations” means, collectively, Syndicated
Reimbursement Obligations and Participated Reimbursement Obligations relating to
Tranche 2 Letters of Credit.
     “Tranche 2 Termination Date” means the Tranche 2 Maturity Date or such
earlier date of termination of the Tranche 2 Commitments pursuant to Section 2.5
or Section 9.2.
     “Type” has the meaning given to such term in Section 2.2(a).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unutilized Tranche 1 Commitment” means, at any time for each Tranche 1
Lender, such Lender’s Tranche 1 Commitment less the sum of (i) the outstanding
principal amount of Loans made by such Tranche 1 Lender and (ii) such Tranche 1
Lender’s Tranche 1 Letter of Credit Exposure.
     “Unutilized Tranche 2 Commitment” means, at any time for each Tranche 2
Lender, such Lender’s Tranche 2 Commitment less such Tranche 2 Lender’s Tranche
2 Letter of Credit Exposure.
     “Wachovia” means Wachovia Bank, National Association, and its successors
and assigns.
     “Wholly Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.
      Section 1.2 Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance

26



--------------------------------------------------------------------------------



 



with GAAP or SAP, as the context requires, each as in effect from time to time;
provided that, if Platinum Holdings notifies the Administrative Agent that the
Credit Parties request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or SAP, as the case
may be, or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Credit Parties that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or SAP, as
the case may be, or in the application thereof, then such provision shall be
interpreted on the basis of GAAP or SAP, as the case may be, as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
     Section 1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) All references herein to the Lenders, the Tranche 1 Lenders or the
Tranche 2 Lenders or any of them shall be deemed to include the Fronting Bank
unless specifically provided otherwise or unless the context otherwise requires
and all references in Article III to the Lenders shall mean either the Tranche 1
Lenders or the Tranche 2 Lenders, as the case may be, (and in each case shall
also include the Fronting Bank if the context includes Participated Letters of
Credit) unless specifically provided otherwise or unless the context otherwise
requires.
     Section 1.4 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Letters of
Credit denominated in a Foreign

27



--------------------------------------------------------------------------------



 



Currency and other amounts outstanding under this Agreement denominated in a
Foreign Currency. Such Spot Rates shall become effective as of such Revaluation
Date and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except as
otherwise provided herein, the applicable amount of any Currency for purposes of
this Agreement and the other Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent.
     (b) Wherever in this Agreement, in connection with any Letter of Credit
denominated in a Foreign Currency, an amount, such as a required minimum Stated
Amount, is expressed in Dollars, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded as nearly as practicable to
the nearest number of whole units of such Foreign Currency), as determined by
the Administrative Agent.
     (c) Determinations by the Administrative Agent pursuant to this Section
shall be conclusive absent manifest error.
     Section 1.5 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts.
     (a) Each obligation of Platinum UK or Platinum Bermuda under this Agreement
or any other Credit Document to which it is a party to make a payment
denominated in Pounds Sterling shall be redenominated into Euros at the time
Great Britain adopts the Euro as its lawful currency after the date hereof. If
the basis of accrual of interest expressed in this Agreement in respect of
Pounds Sterling shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which Great Britain adopts the Euro as its lawful
currency.
     (b) This Agreement will, to the extent the Administrative Agent (acting
reasonably after consultation with Platinum UK or Platinum Bermuda) determines
to be necessary, be amended to comply with any other generally accepted
conventions and market practices in the London interbank market and otherwise to
reflect the adoption of the Euro by Great Britain.
     (c) References herein to minimum Dollar Amounts and integral multiples
stated in Dollars, where they shall also be applicable to Foreign Currency,
shall be deemed to refer to approximate Foreign Currency Equivalents. Wherever
in this Agreement an amount, such as a minimum or maximum limitation on
Indebtedness permitted to be incurred or Investments permitted to be made
hereunder, is expressed in Dollars, it shall be deemed to refer to the Dollar
Amount thereof.
ARTICLE II
AMOUNT AND TERMS OF THE CREDIT
     Section 2.1 Commitments.
     (a) Upon and subject to the terms and conditions hereof, (i) each Tranche 1
Lender hereby agrees from time to time on any Business Day during the
Availability Period to Issue Tranche 1 Letters of Credit as Syndicated Letters
of Credit for the account of any Account Party,

28



--------------------------------------------------------------------------------



 



subject to the terms and conditions of Article III, (ii) the Fronting Bank
hereby agrees from time to time on any Business Day during the Availability
Period to Issue Tranche 1 Letters of Credit as Participated Letters of Credit
for the account of any Account Party and each Tranche 1 Lender hereby agrees to
purchase participations in the obligations of the Fronting Bank under Tranche 1
Letters of Credit issued as Participated Letters of Credit, subject to the terms
and conditions of Article III and (iii) each Tranche 1 Lender hereby agrees to
make loans (each, a “Loan,” and collectively, the “Loans”) to one or more of the
Borrowers from time to time on any Business Day during the period from and
including the Effective Date to but not including the Tranche 1 Termination
Date; provided that no Tranche 1 Lender shall be obligated to make or
participate in any Tranche 1 Credit Extension if, immediately after giving
effect thereto, (x) the Tranche 1 Credit Exposure of any Tranche 1 Lender would
exceed its Tranche 1 Commitment at such time, (y) the aggregate Tranche 1 Credit
Exposure would exceed the aggregate Tranche 1 Commitment at such time or
(z) with respect to any Tranche 1 Credit Extension constituting the Issuance of
Tranche 1 Letters of Credit, the applicable conditions in Section 3.4 are not
met. Within the foregoing limits, and subject to and on the terms and conditions
hereof, the Borrowers may borrow, repay and reborrow Loans, and the Account
Parties may obtain Tranche 1 Letters of Credit on a revolving basis to replace
Tranche 1 Letters of Credit that have expired or that have been drawn upon and
reimbursed.
     (b) Upon and subject to the terms and conditions hereof, (i) each Tranche 2
Lender hereby agrees from time to time on any Business Day during the
Availability Period to Issue Tranche 2 Letters of Credit as Syndicated Letters
of Credit for the account of any Account Party, subject to the terms and
conditions of Article III and (ii) the Fronting Bank hereby agrees from time to
time on any Business Day during the Availability Period to Issue Tranche 2
Letters of Credit as Participated Letters of Credit for the account of any
Account Party and each Tranche 2 Lender hereby agrees to purchase participations
in the obligations of the Fronting Bank under Tranche 2 Letters of Credit issued
as Participated Letters of Credit, subject to the terms and conditions of
Article III; provided that no Tranche 2 Lender shall be obligated to Issue or
participate in any Tranche 2 Letter of Credit if, immediately after giving
effect thereto, (w) the Tranche 2 Letter of Credit Exposure of any Tranche 2
Lender would exceed its Tranche 2 Commitment at such time, (x) the aggregate
Tranche 2 Letter of Credit Exposure would exceed the aggregate Tranche 2
Commitment at such time, (y) the sum of the aggregate Tranche 2 Letter of Credit
Exposure attributable to such Account Party on whose account the Tranche 2
Letter of Credit is being issued exceeds the Borrowing Base of such Account
Party at such time or (z) the applicable conditions in Section 3.4 are not met.
Within the foregoing limits, and subject to and on the terms and conditions
hereof, the Account Parties may obtain Tranche 2 Letters of Credit on a
revolving basis to replace Tranche 2 Letters of Credit that have expired or that
have been drawn upon and reimbursed.
     Section 2.2 Borrowings.
     (a) The Loans shall, at the option of the applicable Borrower and subject
to the terms and conditions of this Agreement, be either Base Rate Loans or
LIBOR Loans (each, a “Type” of Loan), provided that all Loans comprising the
same Borrowing shall, unless otherwise specifically provided herein, be of the
same Type.

29



--------------------------------------------------------------------------------



 



     (b) In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.10), the applicable Borrower will give the Administrative Agent
written notice not later than 11:00 a.m., Charlotte time, three (3) Business
Days prior to each Borrowing of LIBOR Loans and not later than 10:00 a.m.,
Charlotte time, on the same Business Day prior to each Borrowing of Base Rate
Loans. Each such notice (each, a “Notice of Borrowing”) shall be irrevocable,
shall be given in the form of Exhibit B-1 and shall specify (1) the aggregate
principal amount and initial Type of the Loans to be made pursuant to such
Borrowing, (2) in the case of a Borrowing of LIBOR Loans, the initial Interest
Period to be applicable thereto, and (3) the requested Borrowing Date, which
shall be a Business Day. Upon its receipt of a Notice of Borrowing, the
Administrative Agent will promptly notify each Tranche 1 Lender of the proposed
Borrowing. Notwithstanding anything to the contrary contained herein:
     (i) each Borrowing of Base Rate Loans shall be in a principal amount not
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof, and each Borrowing of LIBOR Loans shall be in a principal amount
not less than $5,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, in each case if less than the minimum amount, in the amount
of the aggregate Unutilized Tranche 1 Commitments);
     (ii) if the applicable Borrower shall have failed to designate the Type of
Loans in a Notice of Borrowing, then the Loans shall be made as Base Rate Loans;
and
     (iii) if the applicable Borrower shall have failed to specify an Interest
Period to be applicable to any Borrowing of LIBOR Loans, then such Borrower
shall be deemed to have selected an Interest Period of one month.
     (c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing
Date, each Tranche 1 Lender will make available to the Administrative Agent at
the Payment Office an amount, in Dollars and in immediately available funds,
equal to its Tranche 1 Ratable Share of such requested Borrowing as its Loan or
Loans. As promptly as practicable, upon satisfaction of the applicable
conditions set forth in Section 4.2 (and, if such Borrowing is the initial
Credit Extension, Section 4.1), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent in accordance with Section 2.3(a).
     Section 2.3 Disbursements; Funding Reliance; Domicile of Loans.
     (a) Each Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of each Borrowing it makes in accordance with the terms of any
written instructions from any Authorized Officer of such Borrower; provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter. Any
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.

30



--------------------------------------------------------------------------------



 



     (b) Unless the Administrative Agent shall have received notice from a
Tranche 1 Lender prior to the proposed date of any Borrowing that such Tranche 1
Lender will not make available to the Administrative Agent such Tranche 1
Lender’s Tranche 1 Ratable Share of such Borrowing, the Administrative Agent may
assume that such Tranche 1 Lender has made such share available on such date in
accordance with Section 2.2 and may (but shall not be so required to), in
reliance thereon, make available to the applicable Borrower a corresponding
amount. In such event, if a Tranche 1 Lender has not in fact made its share of
the applicable Borrowing available to the Administrative Agent, then the
applicable Tranche 1 Lender and the applicable Borrower severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Tranche
1 Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by such Borrower, the
Adjusted Base Rate. If such Borrower and such Tranche 1 Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Tranche 1 Lender pays
its Tranche 1 Ratable Share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Tranche 1 Lender’s Loan
included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Tranche 1 Lender that
shall have failed to make such payment to the Administrative Agent.
     (c) Each Tranche 1 Lender may, at its option, make and maintain any Loan
at, to or for the account of any of its Lending Offices, provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan to or for the account of such Tranche 1 Lender in
accordance with the terms of this Agreement.
     (d) The obligations of the Lenders hereunder to make Loans, to make L/C
Disbursements in respect of Syndicated Letters of Credit, to fund participations
in Participated Letters of Credit and to make payments pursuant to Section 11.1
are several and not joint. The failure of any Lender to make any such Loan, to
make any such L/C Disbursement, to fund any such participation or to make any
such payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to make its
L/C Disbursement, purchase its participation or to make any such payment
required hereunder.
     Section 2.4 Evidence of Debt; Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to the
applicable Lending Office of such Lender resulting from the Credit Extensions
made by such Lending Office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lending Office of
such Tranche 1 Lender from time to time under this Agreement.

31



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
date and amount of each applicable L/C Disbursement made under a Letter of
Credit, (iii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Tranche 1 Lender
hereunder in respect of each such Loan, (iv) the amount of any Reimbursement
Obligation or interest due and payable or to become due and payable from any
Account Party to each Lender and (v) the amount of any sum received by the
Administrative Agent hereunder from the applicable Credit Party and each
Lender’s Ratable Share thereof.
     (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the applicable Credit Party therein recorded;
provided, however, that the failure of any Tranche 1 Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of each Borrower or Account Party to repay (with applicable interest)
the Obligations of such Borrower or Account Party under this Agreement.
     (d) The Loans made by each Tranche 1 Lender shall, if requested by the
applicable Tranche 1 Lender (which request shall be made to the Administrative
Agent), be evidenced by a Note appropriately completed in substantially the form
of Exhibit A, executed by each Borrower and payable to the order of such Tranche
1 Lender. Each Note shall be entitled to all of the benefits of this Agreement
and the other Credit Documents and shall be subject to the provisions hereof and
thereof.
     Section 2.5 Termination and Reduction of Commitments.
     (a) The Tranche 1 Commitments shall be automatically and permanently
terminated on the Tranche 1 Termination Date, and the Tranche 2 Commitments
shall be automatically and permanently terminated on the Tranche 2 Termination
Date.
     (b) At any time and from time to time after the date hereof, upon not less
than three (3) Business Days’ prior written notice to the Administrative Agent,
Platinum Holdings may terminate in whole or reduce in part the aggregate
Unutilized Tranche 1 Commitments; provided that any such partial reduction shall
be in an aggregate amount of not less than $10,000,000 or, if greater, an
integral multiple of $5,000,000 in excess thereof, and applied ratably among the
Tranche 1 Lenders according to their respective Tranche 1 Commitments. The
amount of any termination or reduction made under this Section 2.5(b) may not
thereafter be reinstated.
     (c) At any time and from time to time after the date hereof, upon not less
than three (3) Business Days’ prior written notice to the Administrative Agent,
Platinum Holdings may terminate in whole or reduce in part the aggregate
Unutilized Tranche 2 Commitments; provided that any such partial reduction shall
be in an aggregate amount of not less than $10,000,000 or, if greater, an
integral multiple of $5,000,000 in excess thereof, and applied ratably among the

32



--------------------------------------------------------------------------------



 



Tranche 2 Lenders according to their respective Tranche 2 Commitments. The
amount of any termination or reduction made under this Section 2.5(c) may not
thereafter be reinstated.
     (d) All fees accrued in respect of the Unutilized Tranche 1 Commitments or
the Unutilized Tranche 2 Commitments until the effective date of any termination
thereof shall be paid on the effective date of such termination.
     Section 2.6 Mandatory Payments and Prepayments.
     (a) Except to the extent due or paid sooner pursuant to the provisions
hereof, each Borrower shall repay to the Lenders on the Tranche 1 Maturity Date
the aggregate outstanding principal amount of Loans made to such Borrower.
     (b) Subject to the provisions of Section 3.8(a), in the event that, at any
time, the aggregate Tranche 1 Credit Exposure shall exceed the aggregate Tranche
1 Commitments at such time (after giving effect to any concurrent termination or
reduction thereof), each Borrower will immediately prepay the outstanding
principal amount of Loans made to it in its pro rata portion of the amount of
such excess; provided that, to the extent such excess amount is greater than the
aggregate principal amount of Loans outstanding immediately prior to the
application of such prepayment, the amount so prepaid shall be retained by the
Administrative Agent and held in such Borrower’s Cash Collateral Account as
cover for the aggregate Tranche 1 Letter of Credit Exposure of such Borrower, as
more particularly described in Section 3.8, and thereupon such cash shall be
deemed to reduce the aggregate Tranche 1 Letter of Credit Exposure by an
equivalent Dollar Amount.
     (c) Subject to the provisions of Section 3.8(b), in the event that, at any
time, the aggregate Tranche 2 Letter of Credit Exposure shall exceed the
aggregate Tranche 2 Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), each Account Party shall within
one Business Day pay or deliver to the Administrative Agent an amount of cash or
Cash Equivalents in an aggregate amount equal to its pro rata portion of the
amount of such excess, with any such cash or Cash Equivalents retained by the
Administrative Agent and held in such Account Party’s Cash Collateral Account as
cover for the aggregate Tranche 2 Letter of Credit Exposure of such Account
Party, as more particularly described in Section 3.8, and thereupon such cash or
Cash Equivalents shall be deemed to reduce the aggregate Tranche 2 Letter of
Credit Exposure by an equivalent amount.
     (d) Subject to the provisions of Section 2.6(c) and Section 3.8(b), in the
event that, at any time, the aggregate Tranche 2 Letter of Credit Exposure
attributable to any Account Party exceeds the Borrowing Base of such Account
Party at such time, such Account Party shall immediately deposit into a
Custodial Account Eligible Collateral or reduce its Tranche 2 Obligations, or a
combination of the foregoing, in an amount sufficient to eliminate such excess.
     Section 2.7 Voluntary Prepayments.
     (a) At any time and from time to time, each Borrower may prepay its Loans,
in whole or in part, together with accrued interest to the date of prepayment,
without premium or penalty (except as provided in clause (iii) below), upon
written notice given to the Administrative Agent not later than 11:00 a.m.,
Charlotte time, three (3) Business Days prior to each intended

33



--------------------------------------------------------------------------------



 



prepayment of LIBOR Loans and one (1) Business Day prior to each intended
prepayment of Base Rate Loans; provided that (i) each partial prepayment shall
be in a principal amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof, (ii) no partial prepayment of LIBOR Loans made pursuant to any
single Borrowing shall reduce the aggregate outstanding principal amount of the
remaining LIBOR Loans under such Borrowing to less than $5,000,000 or to any
greater amount not an integral multiple of $1,000,000 in excess thereof, and
(iii) unless made together with all amounts required under Section 2.17 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto. Each such
notice shall specify the proposed date of such prepayment and the aggregate
principal amount and Type of the Loans to be prepaid (and, in the case of LIBOR
Loans, the Interest Period of the Borrowing pursuant to which made), and shall
be irrevocable and shall bind such Borrower to make such prepayment on the terms
specified therein. Loans prepaid pursuant to this Section 2.7(a) may be
reborrowed, subject to the terms and conditions of this Agreement. In the event
the Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Tranche 1 Lenders;
provided that if such notice has also been furnished to the Tranche 1 Lenders,
the Administrative Agent shall have no obligation to notify the Tranche 1
Lenders with respect thereto.
     (b) Each prepayment of the Loans made pursuant to this Section 2.7 shall be
applied among the Tranche 1 Lenders in accordance with their respective Tranche
1 Ratable Share.
     Section 2.8 Interest.
     (a) Subject to the provisions of Section 2.8(b), each Loan shall bear
interest on the outstanding principal amount thereof, from the date of Borrowing
thereof until such principal amount shall be paid in full, (i) at the Adjusted
Base Rate, as in effect from time to time during such periods as such Loan is a
Base Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to
time during such periods as such Loan is a LIBOR Loan.
     (b) Upon the occurrence and during the continuance of Default and/or Event
of Default under Section 9.1(a), and (at the election of the Required Lenders)
upon the occurrence and during the continuance of any other Event of Default,
all outstanding principal amounts of the Loans, all Reimbursement Obligations
(to the extent not already bearing an additional 2% per annum pursuant to
Section 3.6) and, to the greatest extent permitted by law, all interest accrued
on the Loans and all other accrued and outstanding fees and other amounts
hereunder, shall bear interest at a rate per annum equal to the interest rate
applicable from time to time thereafter to such Loans (whether the Adjusted Base
Rate or the Adjusted LIBOR Rate) plus 2% (or, in the case of interest, fees and
other amounts for which no rate is provided hereunder, at the Adjusted Base Rate
plus 2%), and, in each case, such default interest shall be payable on demand.
To the greatest extent permitted by law, interest shall continue to accrue after
the filing by or against any Borrower of any petition seeking any relief in
bankruptcy or under any law pertaining to insolvency or debtor relief.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows
(other than with respect to any L/C Disbursement under Section 3.6):

34



--------------------------------------------------------------------------------



 



     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6 or
Section 2.7, except as provided hereinbelow), in arrears on the last Business
Day of each calendar quarter, beginning with the first such day to occur after
the Effective Date; provided, that in the event the Loans are repaid or prepaid
in full and the Tranche 1 Commitments have been terminated, then accrued
interest in respect of all Base Rate Loans shall be payable together with such
repayment or prepayment on the date thereof;
     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6 or
Section 2.7, except as provided hereinbelow), in arrears (y) on the last
Business Day of the Interest Period applicable thereto (subject to the
provisions of clause (iv) in the definition of “Interest Period”) and (z) in
addition, in the case of an Interest Period of six months or longer, on the date
occurring three months after the first day of such Interest Period; provided,
that in the event all LIBOR Loans made pursuant to a single Borrowing are repaid
or prepaid in full, then accrued interest in respect of such LIBOR Loans shall
be payable together with such repayment or prepayment on the date thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the applicable Borrower
and the Tranche 1 Lenders upon determining the interest rate for each Borrowing
of LIBOR Loans after its receipt of the relevant Notice of Borrowing or Notice
of Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the applicable
Borrower or the Tranche 1 Lenders with any such notice shall neither affect any
obligations of such Borrower or the Tranche 1 Lenders hereunder nor result in
any liability on the part of the Administrative Agent to any Borrower or any
Tranche 1 Lender. Each such determination (including each determination of the
Reserve Requirement) shall, absent manifest error, be conclusive and binding on
all parties hereto.

35



--------------------------------------------------------------------------------



 



     Section 2.9 Fees. Platinum Holdings agrees to pay, on behalf of itself and
the other Credit Parties,
     (a) To the Arranger, the Fronting Bank and Wachovia, for their own
respective accounts, fees in the amounts and at the times specified in the Fee
Letter;
     (b) To the Administrative Agent, for the account of each Tranche 1 Lender,
a commitment fee (the “Tranche 1 Commitment Fee”) for each calendar quarter (or
portion thereof) at a per annum rate equal to the Applicable Percentage in
effect for such fee from time to time during such quarter on such Tranche 1
Lender’s Tranche 1 Ratable Share of the average daily aggregate Unutilized
Tranche 1 Commitments, payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Effective
Date through the Tranche 1 Termination Date, and (ii) on the Tranche 1
Termination Date. If there is any change in the Applicable Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect;
     (c) To the Administrative Agent, for the account of each Tranche 1 Lender,
a utilization fee (the “Tranche 1 Utilization Fee”) payable for each day the
aggregate outstanding principal amount of Loans made by Tranche 1 Lenders is
greater than 50% of the aggregate Tranche 1 Commitments then in effect (or, if
terminated, in effect immediately prior to such termination), including at any
time during which one or more of the conditions in Section 4.2 is not met. The
utilization fee shall be computed at a per annum rate equal to the Applicable
Percentage in effect for such fee from time to time on such Tranche 1 Lender’s
Tranche 1 Ratable Share of the average daily aggregate outstanding principal
amount of the Loans made by the Tranche 1 Lenders. The utilization fee shall be
due and payable quarterly in arrears (i) on the last Business Day of each
calendar quarter, commencing with the first such date to occur after the
Effective Date through the Final Expiry Date and (ii) on the Final Expiry Date.
If there is any change in the Applicable Percentage during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable
Percentage separately for each period during such quarter that such Applicable
Percentage was in effect;
     (d) To the Administrative Agent, for the account of each Tranche 1 Lender,
a letter of credit fee (the “Tranche 1 Letter of Credit Fee”) for each calendar
quarter (or portion thereof) in respect of all Tranche 1 Letters of Credit
outstanding during such quarter, at a per annum rate equal to the Applicable
Percentage in effect for such fee from time to time during such quarter, on such
Tranche 1 Lender’s Tranche 1 Ratable Share of the average daily aggregate Stated
Amount of such Tranche 1 Letters of Credit. The letter of credit fee shall be
due and payable quarterly in arrears (i) on the last Business Day of each
calendar quarter, commencing with the first such date to occur after the
Effective Date through the Final Maturity Date and (ii) on the Final Maturity
Date. If there is any change in the Applicable Percentage during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Percentage separately for each period during such quarter that such Applicable
Percentage was in effect;
     (e) To the Administrative Agent, for the account of each Tranche 2 Lender,
a commitment fee (the “Tranche 2 Commitment Fee”) for each calendar quarter (or
portion thereof) at a per annum rate of 0.08% on such Lender’s Tranche 2 Ratable
Share of the average

36



--------------------------------------------------------------------------------



 



daily aggregate Unutilized Tranche 2 Commitments, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Effective Date through the Tranche 2 Termination Date, and
(ii) on the Tranche 2 Termination Date;
     (f) To the Administrative Agent, for the account of each Tranche 2 Lender,
a letter of credit fee (the “Tranche 2 Letter of Credit Fee”) for each calendar
quarter (or portion thereof) in respect of all Tranche 2 Letters of Credit
outstanding during such quarter, at a per annum rate equal to 0.275% on such
Tranche 2 Lender’s Tranche 2 Ratable Share of the average daily aggregate Stated
Amount of such Tranche 2 Letters of Credit. The letter of credit fee shall be
due and payable quarterly in arrears (i) on the last Business Day of each
calendar quarter, commencing with the first such date to occur after the
Effective Date through the Final Maturity Date and (ii) on the Final Maturity
Date; and
     (g) To the Administrative Agent and the Fronting Bank, each for its own
account, with respect to the Issuance of each Letter of Credit hereunder, such
reasonable fees and expenses as the Administrative Agent or Fronting Bank, as
the case may be, customarily requires in connection with the issuance,
amendment, transfer, negotiation, processing and/or administration of letters of
credit.
     Section 2.10 Conversions and Continuations.
     (a) Each Borrower may elect (i) to convert all or a portion of the
outstanding principal amount of any of its Base Rate Loans into LIBOR Loans, or
to convert any of its LIBOR Loans the Interest Periods for which end on the same
day into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any of its
LIBOR Loans the Interest Periods for which end on the same day for an additional
Interest Period, provided that (x) any such conversion of LIBOR Loans into Base
Rate Loans shall be in a principal amount not less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans of the same Borrowing into, or continuation of
LIBOR Loans shall be in a principal amount not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans of the same Borrowing shall reduce the outstanding
principal amount of such LIBOR Loans to less than $5,000,000 or to any greater
amount not an integral multiple of $1,000,000 in excess thereof, (y) except as
otherwise provided in Section 2.15(f), LIBOR Loans may be converted into Base
Rate Loans only on the last day of the Interest Period applicable thereto (and,
in any event, if a LIBOR Loan is converted into a Base Rate Loan on any day
other than the last day of the Interest Period applicable thereto, the
respective Borrower will pay, upon such conversion, all amounts required under
Section 2.17 to be paid as a consequence thereof) and (z) no conversion of Base
Rate Loans into LIBOR Loans or continuation of LIBOR Loans shall be permitted
during the continuance of a Default or Event of Default.
     (b) Each Borrower must give the Administrative Agent written notice not
later than 11:00 a.m., Charlotte time, three (3) Business Days prior to the
intended effective date of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans and one (1) Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be

37



--------------------------------------------------------------------------------



 



given in the form of Exhibit B-2 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued. Upon the receipt of a Notice of Conversion/Continuation,
the Administrative Agent will promptly notify each Tranche 1 Lender of the
proposed conversion or continuation. In the event that any Borrower shall fail
to deliver a Notice of Conversion/Continuation as provided herein with respect
to any of its outstanding LIBOR Loans, such LIBOR Loans shall automatically be
converted to Base Rate Loans upon the expiration of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof). In the event
that any Borrower shall have failed to specify an Interest Period to be
applicable to any conversion into, or continuation of, its LIBOR Loans, then
such Borrower shall be deemed to have selected an Interest Period of one month.
     Section 2.11 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Credit Parties hereunder (whether of principal,
interest, fees or reimbursement of L/C Disbursements, or under Sections 2.15,
2.16 or 2.17, or otherwise) shall be made without setoff, counterclaim or other
defense, in Dollars and in immediately available funds to the Administrative
Agent, for the account of the Lenders entitled to such payment (except as
otherwise expressly provided herein as to payments required to be made directly
to the Fronting Bank, the Administrative Agent or the Lenders) at the Payment
Office, prior to 12:00 noon, Charlotte time, on the date payment is due. Any
payment made as required hereinabove, but after 12:00 noon, Charlotte time,
shall be deemed to have been made on the next succeeding Business Day. If any
payment falls due on a day that is not a Business Day, then such due date shall
be extended to the next succeeding Business Day (except that in the case of
LIBOR Loans to which the provisions of clause (iv) in the definition of
“Interest Period” are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.
     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected). If the
Administrative Agent shall not have made a required distribution to the relevant
Lenders as required hereinabove after receiving a payment for the account of
such Lenders, the Administrative Agent will pay to each such Lender, on demand,
its ratable share of such payment with interest thereon at the Federal Funds
Rate for each day from the date such amount was required to be disbursed by the
Administrative Agent until the date repaid to such Lender. The Administrative
Agent will distribute to the Fronting Bank like amounts relating to payments
made to the Administrative

38



--------------------------------------------------------------------------------



 



Agent for the account of the Fronting Bank in the same manner, and subject to
the same terms and conditions, as set forth hereinabove with respect to
distributions of amounts to the Lenders.
     (c) Unless the Administrative Agent shall have received notice from the
applicable Credit Party prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Fronting
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or the Fronting Bank, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
relevant Lenders or the Fronting Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Fronting Bank, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.
     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary (other than the Security Documents), all amounts
collected or received by the Administrative Agent or any Lender after
acceleration of the Loans pursuant to Section 9.2 (other than any sale of,
collection from or other realization upon all or any part of the Collateral
which shall be governed by the Security Agreement) pursuant to the exercise by
the Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:
     (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;
     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
     (iii) third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then

39



--------------------------------------------------------------------------------



 



applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure);
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents or otherwise
and not repaid; and
     (vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above, and (z) to the extent that any amounts available for distribution
pursuant to clause (v) above are attributable to the issued but undrawn amount
of outstanding Letters of Credit, such amounts shall be held by the
Administrative Agent to cash collateralize Letter of Credit Exposure pursuant to
Section 3.8.
     Section 2.12 Recovery of Payments.
     (a) The Credit Parties agree that to the extent any Credit Party makes a
payment or payments to or for the account of the Administrative Agent, any
Lender or the Fronting Bank, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or similar state, federal or foreign law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender or
the Fronting Bank are subsequently returned or repaid by the Administrative
Agent to the applicable Credit Party, its representative or successor in
interest, or any other Person, whether by court order, by settlement approved by
such Lender or the Fronting Bank, or pursuant to applicable Requirements of Law,
such Lender or the Fronting Bank will, promptly upon receipt of notice thereof
from the Administrative Agent, pay the Administrative Agent such amount. If any
such amounts are recovered by the Administrative Agent from such Credit Party,
its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders or the
Fronting Bank on the same basis as such amounts were originally distributed.
     Section 2.13 Use of Proceeds. The proceeds of the Loans shall be used by
the Borrower thereof (i) to pay or reimburse its reasonable transaction fees and
expenses in connection with the closing of the transactions contemplated hereby,
and (ii) to provide for its

40



--------------------------------------------------------------------------------



 



working capital, liquidity needs and general corporate requirements (including
permitted Acquisitions) and those of its Subsidiaries.
     Section 2.14 Pro Rata Treatment.
     (a) All fundings, continuations and conversions of Loans shall be made by
the Tranche 1 Lenders pro rata on the basis of their respective Tranche 1
Ratable Share or on the basis of their respective outstanding Loans (in the case
of continuations and conversions of Loans pursuant to Section 2.10), as the case
may be from time to time.
     (b) All payments from or on behalf of each Credit Party on account of any
Obligations of such Credit Party shall be apportioned ratably among the Lenders
based upon their respective share, if any, of the Obligations with respect to
which such payment was received.
     (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other Obligations owing them, provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Credit Party pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this Section 2.14(c) shall apply). Each Credit Party consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Credit Party rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Credit Party in the amount of such participation.
If under any applicable bankruptcy, insolvency or similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 2.14(c)
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 2.14(c) to share in the benefits of any
recovery on such secured claim.

41



--------------------------------------------------------------------------------



 



     Section 2.15 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or the
Fronting Bank;
     (ii) subject any Lender or the Fronting Bank to any Taxes of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Fronting Bank in respect
thereof (except for Indemnified Taxes covered by Section 2.16 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
Fronting Bank); or
     (iii) impose on any Lender or the Fronting Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein
(except for Indemnified Taxes covered by Section 2.16 and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender or the
Fronting Bank);
     and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Fronting Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Fronting Bank hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender or the Fronting Bank, the
applicable Credit Party will pay to such Lender or the Fronting Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Fronting Bank, as the case may be, for such additional costs incurred or
reduction suffered.
     (b) If any Lender or the Fronting Bank reasonably determines that any
Change in Law affecting such Lender or the Fronting Bank or any Lending Office
of such Lender or such Lender’s or the Fronting Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Fronting Bank’s capital or on the capital of such
Lender’s or the Fronting Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Lenders or the Fronting Bank, to a level below that which
such Lender or such Fronting Bank or such Lender’s or the Fronting Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Fronting Bank’s policies and the policies of
such Lender’s or the Fronting Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Credit Party will pay to such
Lender or the Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the

42



--------------------------------------------------------------------------------



 



Fronting Bank or such Lender’s or the Fronting Bank’s holding company for any
such reduction suffered.
     (c) A certificate of a Lender or the Fronting Bank setting forth the amount
or amounts necessary to compensate such Lender or the Fronting Bank or its
holding company, as the case may be, as specified in Section 2.15(a) or
Section 2.15(b), and the calculation of such amount or amounts in reasonable
detail (along with supporting documentation), and delivered to the applicable
Credit Party shall be conclusive absent manifest error. The applicable Credit
Party shall pay such Lender or the Fronting Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Fronting Bank to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s or the Fronting Bank’s right to demand
such compensation, provided that no Credit Party shall be required to compensate
a Lender or the Fronting Bank pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender or the Fronting Bank, as the case may
be, notifies any such Credit Party of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Fronting Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
Platinum Holdings and the Lenders. Upon such notice, (i) all then outstanding
LIBOR Loans shall automatically, on the expiration date of the respective
Interest Periods applicable thereto (unless then repaid in full), be converted
into Base Rate Loans, (ii) the obligation of the Lenders to make, to convert
Base Rate Loans into, or to continue, LIBOR Loans shall be suspended (including
pursuant to the Borrowing to which such Interest Period applies), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall be deemed to be a request for Base
Rate Loans, in each case until the Administrative Agent or the Required Lenders,
as the case may be, shall have determined that the circumstances giving rise to
such suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified Platinum Holdings and the Lenders.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any Change in Law, has or would have the
effect of making it unlawful for such Lender to make or to continue to make or
maintain LIBOR Loans, such Lender will

43



--------------------------------------------------------------------------------



 



forthwith so notify the Administrative Agent and Platinum Holdings. Upon such
notice, (i) each of such Lender’s then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Period
applicable thereto (or, to the extent any such LIBOR Loan may not lawfully be
maintained as a LIBOR Loan until such expiration date, upon such notice) and to
the extent not sooner prepaid, be converted into a Base Rate Loan, (ii) the
obligation of such Lender to make, to convert Base Rate Loans into, or to
continue, LIBOR Loans shall be suspended (including pursuant to any Borrowing
for which the Administrative Agent has received a Notice of Borrowing but for
which the Borrowing Date has not arrived), and (iii) any Notice of Borrowing or
Notice of Conversion/Continuation given at any time thereafter with respect to
LIBOR Loans shall, as to such Lender, be deemed to be a request for a Base Rate
Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified Platinum Holdings.
     (g) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, the Fronting Bank or any Lender
determines that the introduction of any Requirement of Law, or any Change in Law
has made it unlawful, or that any central bank or other Governmental Authority
has asserted that it is unlawful, for the Fronting Bank or any Lender or its
applicable Lending Office to issue or participate in any Credit Extensions,
then, on notice thereof by the Fronting Bank or such Lender to Platinum Holdings
through the Administrative Agent, the obligation of all Lenders to make or
participate in Credit Extensions shall be suspended until the Fronting Bank or
such Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified Platinum Holdings.
     Section 2.16 Taxes.
     (a) Subject to Section 2.16(e), any and all payments by or on account of
any obligation of each Credit Party hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes, provided that if any Credit Party shall be required by
applicable law to deduct or withhold any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Fronting Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable Credit Party shall make such deductions or withholdings and
(iii) the applicable Credit Party shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.
     (b) Without limiting the provisions of Section 2.16(a), each Credit Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
     (c) Subject to Section 2.16(e), each Credit Party shall indemnify the
Administrative Agent, each Lender and the Fronting Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes with
respect to payments by such Credit Party under this Agreement or any other
Credit Document (including Indemnified Taxes imposed or asserted on

44



--------------------------------------------------------------------------------



 



or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Fronting Bank, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability and the calculation thereof delivered to the applicable Credit
Party by a Lender or the Fronting Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Fronting Bank, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes by any
Credit Party to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Lender or the Fronting Bank that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Credit Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall comply with all necessary procedural formalities and
deliver, or cause to be delivered, to the applicable Credit Party (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by such Credit Party or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding (including, in the case of Platinum UK, the making of application to
obtain necessary clearances from H.M. Revenue & Customs and receipt by Platinum
UK of such clearances). Further, any Lender that is not entitled to an exemption
from withholding tax as described in the preceding sentence shall so inform the
applicable Credit Party in writing (with a copy to the Administrative Agent)
prior to becoming a Lender hereunder or under any other Credit Document. In
addition, any Lender or the Fronting Bank, if requested by any Credit Party or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Credit Party or the
Administrative Agent as will enable such Credit Party or the Administrative
Agent to determine whether or not such Lender or the Fronting Bank is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that any
Credit Party is resident for tax purposes in the United States, any Foreign
Lender shall deliver to such Credit Party and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of any Credit Party or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

45



--------------------------------------------------------------------------------



 



     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Credit Party within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit any Credit Party to determine the withholding or
deduction required to be made.
     (f) If the Administrative Agent, any Lender or the Fronting Bank
determines, in its good faith judgment, that it has received a refund of any
Taxes or Other Taxes or otherwise recovered any amount in connection with any
amount as to which it has been indemnified by any Credit Party or with respect
to which any Credit Party has paid additional amounts, in either case pursuant
to this Section 2.16, it shall pay to such Credit Party an amount equal to such
refund or amount recovered (but only to the extent of indemnity payments made,
or additional amounts paid, by such Credit Party under this Section with respect
to the Taxes or Other Taxes giving rise to such refund or recovery), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Fronting
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund or recovery),
provided that such Credit Party, upon the request of the Administrative Agent,
such Lender or the Fronting Bank, agrees to repay the amount paid over to such
Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Fronting Bank in the event the Administrative Agent, such Lender or the Fronting
Bank is required to repay such refund or amount recovered to such Governmental
Authority. This Section 2.16(f) shall not be construed to require the
Administrative Agent, any Lender or the Fronting Bank to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.
     (g) Each of the Administrative Agent, the Fronting Bank or any Lender
agrees to cooperate with any reasonable request made by any Credit Party in
respect of a claim of a refund or direct credit in respect of Indemnified Taxes
as to which it has been indemnified by such Credit Party or with respect to
which such Credit Party has paid additional amounts pursuant to this
Section 2.16 if (i) such Credit Party has agreed in writing to pay all of the
Administrative Agent’s or the Fronting Bank’s or such Lender’s reasonable
out-of-pocket costs and expenses relating to such claim, (ii) the Administrative
Agent or the Fronting Bank or such Lender determines, in its good faith
judgment, that it would not be disadvantaged, unduly burdened or prejudiced as a
result of such claim and (iii) such Credit Party furnishes, upon request of the
Administrative Agent, or the Fronting Bank or such Lender, an opinion of tax
counsel (such opinion and such counsel to be reasonably acceptable to such
Lender, or the Fronting Bank or

46



--------------------------------------------------------------------------------



 



the Administrative Agent) to the effect that such Indemnified Taxes were wrongly
or illegally imposed.
     Section 2.17 Compensation. Each Borrower will compensate each Tranche 1
Lender upon demand for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by any Tranche 1 Lender to
fund or maintain such Borrower’s LIBOR Loans but excluding the Applicable Margin
relating thereto) that such Tranche 1 Lender may incur or sustain (i) if for any
reason (other than a default by such Tranche 1 Lender) a Borrowing or
continuation of, or conversion into, a LIBOR Loan of such Borrower does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan of such Borrower occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18(a) or Section 2.19 or any acceleration of the
maturity of the Loans pursuant to Section 9.2), (iii) if any prepayment of any
LIBOR Loan of such Borrower is not made on any date specified in a notice of
prepayment given by such Borrower or (iv) as a consequence of any other failure
by such Borrower to make any payments with respect to any LIBOR Loan of such
Borrower when due hereunder. Calculation of all amounts payable to a Tranche 1
Lender under this Section 2.17 shall be made as though such Tranche 1 Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Tranche 1 Lender may fund its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section 2.17. The applicable Borrower
shall also pay any customary administrative fees charged by such Tranche 1
Lender in connection with the foregoing. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Tranche 1 Lender as to any additional amounts payable
pursuant to this Section 2.17 shall be submitted by such Tranche 1 Lender to the
applicable Borrower either directly or through the Administrative Agent.
Determinations set forth in any such certificate made in good faith for purposes
of this Section 2.17 of any such losses, expenses or liabilities shall be
conclusive absent manifest error.
     Section 2.18 Replacement Lenders.
     (a) Platinum Holdings may, at any time at its sole expense and effort,
require any Lender (i) that has requested compensation from any Credit Party
under Section 2.15(a) or Section 2.15(b) or payments from any Credit Party under
Section 2.16, (ii) the obligation of which to make or maintain LIBOR Loans has
been suspended under Section 2.15(f), (iii) that is a Defaulting Lender or (iv)
which had NAIC approval on the date it became a party to this Agreement and
ceases to maintain such approval or otherwise shall lose such approval, in any
case upon notice to such Lender and the Administrative Agent, to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.6), all of its interests,
rights and obligations under this Agreement and the related Credit Documents to
an Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that:

47



--------------------------------------------------------------------------------



 



     (i) the Administrative Agent shall have received the assignment fee
specified in Section 11.6(b)(iv);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Disbursements and any L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or any Credit Party (in the case of all other
amounts);
     (iii) no assignment pursuant to this Section 2.18 shall be effective until
all of the then outstanding Syndicated Letters of Credit are returned by each
respective beneficiary to the Administrative Agent and either cancelled and/or
exchanged for new or amended Syndicated Letters of Credit which give effect to
such assignment (it being understood that to the extent the respective
beneficiaries do not consent to such assignment, such assignment cannot occur);
     (iv) in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or Section 2.15(b) or payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments thereafter; and
     (v) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Platinum Holdings to require such assignment and
delegation cease to apply.
     (b) If any Lender requests compensation under Section 2.15(a) or
Section 2.15(b), or any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or if any Lender gives a notice pursuant to Section 2.15(f),
then such Lender shall use reasonable efforts to avoid any such costs,
reductions or Indemnified Taxes in respect of which amounts are claimed,
including the filing of any certificate or document reasonably requested by a
Credit Party or the designation of a different Lending Office for funding or
booking its Loans or L/C Disbursements hereunder or the assignment of its rights
and obligations hereunder to another of its offices, branches or affiliates, if
such filing, designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15(a), Section 2.15(b) or Section 2.16, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 2.15(f), as applicable, and (ii) in each case, in the good faith
judgment of such Lender, (A) would not subject such Lender to any unreimbursed
cost or expense, (B) would not be inconsistent with any legal or regulatory
restriction or preexisting internal policy applicable to such Lender and
(C) would not otherwise be disadvantageous to such Lender. Platinum Holdings, on
behalf of the applicable Credit Party, hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

48



--------------------------------------------------------------------------------



 



     Section 2.19 Increase in Commitments.
     (a) Platinum Holdings shall have the right, at any time and from time to
time after the Effective Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the Total Commitments (each such
requested increase, a “Commitment Increase”), by having one or more existing
Lenders increase their respective Commitments then in effect (each, and
“Increasing Lender”), by adding as a Lender with a new Commitment hereunder one
or more Persons that are not already Lenders (each, an “Additional Lender”), or
a combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof, (ii) immediately after giving effect to any
Commitment Increase, (y) the Total Commitments shall not exceed $250,000,000 and
(z) the aggregate of all Commitment Increases effected after the Effective Date
shall not exceed $50,000,000, (iii) such increase shall either be an increase of
the Tranche 1 Commitments and/or the Tranche 2 Commitments and (iv) no existing
Lender shall be obligated to increase its Commitment as a result of any request
for a Commitment Increase by Platinum Holdings unless it agrees in its sole
discretion to do so.
     (b) Each Additional Lender must qualify as an Eligible Assignee (the
approval of which by the Administrative Agent shall not be unreasonably withheld
or delayed) and Platinum Holdings and each Additional Lender shall execute a
joinder agreement together with all such other documentation as the
Administrative Agent and Platinum Holdings may reasonably require, all in form
and substance reasonably satisfactory to the Administrative Agent and Platinum
Holdings, to evidence the Commitment of such Additional Lender and its status as
a Lender hereunder.
     (c) If the Total Commitments are increased in accordance with this Section,
the Administrative Agent and Platinum Holdings shall determine the effective
date (the “Commitment Increase Date,” which shall be a Business Day not less
than thirty (30) days prior to the Commitment Termination Date) and the final
allocation of such increase. The Administrative Agent shall promptly notify
Platinum Holdings and the Lenders of the final allocation of such increase and
the Commitment Increase Date. The Administrative Agent is hereby authorized, on
behalf of the Lenders, to enter into any amendments to this Agreement and the
other Credit Documents as the Administrative Agent shall reasonably deem
appropriate to effect such Commitment Increase.
     (d) Notwithstanding anything set forth in this Section 2.19 to the
contrary, no increase in the Total Commitments pursuant to this Section 2.19
shall be effective unless:
     (i) The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
     (A) as to each Increasing Lender, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Lender, a duly
executed joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.19(b);

49



--------------------------------------------------------------------------------



 



     (B) an instrument, duly executed by each Credit Party, acknowledging and
reaffirming its obligations under this Agreement, the Security Documents and the
other Credit Documents to which it is a party and the validity and continued
effect of the Liens granted in favor of the Administrative Agent thereunder;
     (C) a certificate of the secretary or an assistant secretary of each Credit
Party, certifying to and attaching the resolutions adopted by the board of
directors (or similar governing body) of such Credit Party approving or
consenting to such Commitment Increase;
     (D) a certificate of a Financial Officer of Platinum Holdings, certifying
that (y) as of the Commitment Increase Date, all representations and warranties
of the Credit Parties contained in this Agreement and the other Credit Documents
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects, both immediately before and after
giving effect to the Commitment Increase and any Borrowings or Letters of Credit
issued in connection therewith (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct (if qualified as to
materiality) or true and correct in all material respects (if not so qualified),
in each case as of such date), and (z) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
such Commitment Increase (including any Borrowings or Letters of Credit issued
in connection therewith and the application of the proceeds thereof); and
     (ii) Each outstanding Syndicated Letter of Credit shall have been returned
by each respective beneficiary to the Administrative Agent and shall have been
cancelled and/or exchanged for a new or amended Syndicated Letter of Credit
giving effect to the Commitment Increase; and
     (iii) In the case of any Credit Extension in connection with such
Commitment Increase, the conditions precedent set forth in Section 4.2 shall
have been satisfied.
To the extent necessary to keep the outstanding Loans ratable in the event of
any non-ratable increase in the aggregate Tranche 1 Commitments, on the
Commitment Increase Date, (i) all then outstanding LIBOR Loans (the “Initial
Loans”) shall automatically be converted into Base Rate Loans, (ii) immediately
after the effectiveness of the Commitment Increase, the applicable Borrowers
shall, if they so request, convert such Base Rate Loans into LIBOR Loans (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Loans and of the Types and for the Interest
Periods specified in a Notice of Conversion/Continuation delivered to the
Administrative Agent in accordance with Section 2.10, (iii) each Tranche 1
Lender shall pay to the Administrative Agent in immediately available funds an
amount equal to the difference, if positive, between (y) such Tranche 1 Lender’s
Tranche 1 Ratable Share (calculated after giving effect to the Commitment
Increase) of the Subsequent Borrowings and (z) such Tranche 1 Lender’s Tranche 1
Ratable Share (calculated without giving effect to the Commitment Increase) of
the Initial Loans, (iv) after the Administrative Agent receives the funds
specified in clause (iii) above, the Administrative Agent shall pay to each

50



--------------------------------------------------------------------------------



 



Tranche 1 Lender the portion of such funds equal to the difference, if positive,
between (y) such Tranche 1 Lender’s Tranche 1 Ratable Share (calculated without
giving effect to the Commitment Increase) of the Initial Loans and (z) such
Tranche 1 Lender’s Tranche 1 Ratable Share (calculated after giving effect to
the Commitment Increase) of the amount of the Subsequent Borrowings, (v) the
Tranche 1 Lenders shall be deemed to hold the Subsequent Borrowings ratably in
accordance with their respective Tranche 1 Commitment (calculated after giving
effect to the Commitment Increase), (vi) each applicable Borrower shall pay all
accrued but unpaid interest on the Initial Loans to the Tranche 1 Lenders
entitled thereto, and (vii) Schedule 1.1(a) shall automatically be amended to
reflect the Tranche 1 Commitments of all Tranche 1 Lenders after giving effect
to the Commitment Increase. The conversion of the Initial Loans pursuant to
clause (i) above shall be subject to indemnification by the applicable Borrowers
pursuant to the provisions of Section 2.17 if the Commitment Increase Date
occurs other than on the last day of the Interest Period relating thereto.
ARTICLE III
LETTERS OF CREDIT
     Section 3.1 Syndicated Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party at any time and from time to time during the
Availability Period, each Tranche 1 Lender agrees to Issue Tranche 1 Letters of
Credit as Syndicated Letters of Credit and each Tranche 2 Lender agrees to Issue
Tranche 2 Letters of Credit as Syndicated Letters of Credit, in each case for
the account of such Account Party. Each Syndicated Letter of Credit shall be
substantially in the form of Exhibit C-1. If at the time that an Account Party
requests the Issuance of a Syndicated Letter of Credit any Lender is a Non-NAIC
Lender, at the request of such Account Party, the Fronting Bank shall Issue
ratably with such Syndicated Letter of Credit a Participated Letter of Credit in
the Stated Amount of such Non-NAIC Lender’s Ratable Share of such Syndicated
Letter of Credit. Absent the prior written consent of each Tranche 1 Lender or
Tranche 2 Lender, as the case may be, no Syndicated Letter of Credit may be
Issued that would vary the several and not joint nature of the obligations of
the Lenders thereunder as provided in the next succeeding sentence. Each
Syndicated Letter of Credit shall be Issued by all of the Tranche 1 Lenders or
Tranche 2 Lenders, as the case may be, acting through the Administrative Agent,
at the time of Issuance as a single multi-bank letter of credit, but the
obligation of each Lender thereunder shall be several and not joint, in the
amount of its Ratable Share of the Stated Amount of such Syndicated Letter of
Credit.
     (b) Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, the applicable Account Party shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the Administrative Agent) to the Administrative Agent (which will promptly
notify the applicable Lenders and provide to such Lenders as soon as practicable
a copy of the Syndicated Letter of Credit as well as the letter of credit
application referred to below, if delivered to the Administrative Agent by such
Account Party) at least five (5) Business Days in advance of the requested date
of Issuance (or such shorter period as is acceptable to the Administrative
Agent, including with respect to any request for the issuance of a Syndicated
Letter of Credit on the Effective Date, subject to approval by the

51



--------------------------------------------------------------------------------



 



Administrative Agent which shall not be unreasonably withheld or delayed) a
notice in a form reasonably acceptable to the Administrative Agent (a
“Syndicated Letter of Credit Notice”) requesting the Issuance of a Syndicated
Letter of Credit, or identifying the Syndicated Letter of Credit to be amended,
renewed, extended or increased, as the case may be, and specifying the date of
Issuance (which shall be a Business Day), the date on which such Syndicated
Letter of Credit is to expire (which shall comply with Section 3.1(c)), the
amount of such Syndicated Letter of Credit, whether such Syndicated Letter of
Credit is a Tranche 1 Letter of Credit or a Tranche 2 Letter of Credit, in the
case of Platinum UK or Platinum Bermuda, the Applicable Currency of such
Syndicated Letter of Credit, the name and address of the beneficiary thereof and
the terms and conditions of (and such other information as shall be necessary to
prepare, amend, renew, extend or increase, as the case may be) such Syndicated
Letter of Credit, it being understood and agreed that Syndicated Letters of
Credit may be extended and renewed in accordance with Section 3.1(c). In
addition to the delivery of any Syndicated Letter of Credit Notice with respect
to the Issuance of any Tranche 2 Letter of Credit as a Syndicated Letter of
Credit, the applicable Account Party shall deliver to the Administrative Agent a
Borrowing Base Report not later than 11:00 a.m. Charlotte time on the Business
Day immediately preceding the date on which such Syndicated Letter of Credit is
to be Issued confirming that the sum of the aggregate Tranche 2 Letter of Credit
Exposure attributable to such Account Party on whose account the Syndicated
Letter of Credit is being Issued and after giving effect thereto does not exceed
the Borrowing Base of such Account Party at such time. If requested by the
Administrative Agent, each Account Party shall submit a letter of credit
application on the Administrative Agent’s standard form (with such changes as
the Administrative Agent shall reasonably deem appropriate) in connection with
any request for a Syndicated Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Account Party to, or entered into by any Account Party with, the Administrative
Agent relating to any Syndicated Letter of Credit, the terms and conditions of
this Agreement shall control.
     (c) Expiry Date. Each Syndicated Letter of Credit shall expire at or prior
to the earlier of (i) the close of business on the date one year after the date
of the issuance of such Syndicated Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension), or
(ii) the seventh (7th) day prior to the Final Maturity Date; provided, however,
that a Syndicated Letter of Credit shall provide by its terms, and on terms
acceptable to the Administrative Agent, for renewal for successive periods of
one year or less (but not beyond the seventh day prior to the Final Maturity
Date) unless and until the Administrative Agent shall have delivered prior
written notice of nonrenewal to the beneficiary of such Syndicated Letter of
Credit no later than the time specified in such Syndicated Letter of Credit
(which the Administrative Agent shall do only if one or more of the applicable
conditions under Section 4.2 (other than the delivery of a Letter of Credit
Notice) is not then satisfied). The Administrative Agent shall promptly provide
a copy of any such notice to the applicable Account Party.
     (d) Obligation of Lenders. The obligation of any Lender under any
Syndicated Letter of Credit shall be several and not joint and shall be in an
amount equal to such Lender’s Ratable Share of the aggregate Stated Amount of
such Syndicated Letter of Credit at the time such Syndicated Letter of Credit is
Issued, and each Syndicated Letter of Credit shall expressly so

52



--------------------------------------------------------------------------------



 



provide. No increase of Commitments under Section 2.19 or assignment of
Commitments under Section 2.18 or Section 11.6(b) shall change or affect the
liability of any Lender under any outstanding Syndicated Letter of Credit.
     (e) Issuance Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the Administrative Agent in the name and on behalf of,
and as attorney-in-fact for, each Tranche 1 Lender or Tranche 2 Lender, as the
case may be, party to such Syndicated Letter of Credit, and the Administrative
Agent shall act under each Syndicated Letter of Credit, and each Syndicated
Letter of Credit shall expressly provide that the Administrative Agent shall
act, as the agent of each such Lender to (i) execute and deliver such Syndicated
Letter of Credit, (ii) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Syndicated Letter of Credit,
(iii) determine whether such drafts, demands and documents are in compliance
with the terms and conditions of such Syndicated Letter of Credit, (iv) notify
such Lender and the applicable Account Party that a valid drawing has been made
and the date that the related L/C Disbursement is to be made and (v) exercise
all rights held by the issuer of a letter of credit under the documents for
which such Syndicated Letter of Credit shall provide credit enhancement (or
designate any Person as its representative for all such purposes under such
documents); provided that the Administrative Agent shall have no obligation or
liability for any L/C Disbursement under such Syndicated Letter of Credit, and
each Syndicated Letter of Credit shall expressly so provide. Each Lender hereby
irrevocably appoints and designates the Administrative Agent as its
attorney-in-fact, acting through any duly authorized officer, to execute and
deliver in the name and on behalf of such Lender each Syndicated Letter of
Credit to be issued by such Lender hereunder and to take such other actions
contemplated by this Section 3.1(e). Promptly upon the request of the
Administrative Agent, each Lender will furnish to the Administrative Agent such
powers of attorney or other evidence as any beneficiary of any Syndicated Letter
of Credit may reasonably request in order to demonstrate that the Administrative
Agent has the power to act as attorney-in-fact for such Lender to execute and
deliver such Syndicated Letter of Credit.
     (f) Reimbursement. Each Account Party agrees that it shall reimburse the
Lenders in respect of L/C Disbursements made under such Account Party’s
Syndicated Letter of Credit by paying to the Administrative Agent an amount in
Dollars equal to the aggregate of the Dollar Amount of each such L/C
Disbursement no later than 2:00 p.m., Charlotte time, on the first Business Day
after the L/C Disbursement Date (each such amount until paid together with
interest thereon payable as provided hereinbelow, a “Syndicated Reimbursement
Obligation”). Without limiting any other obligations of any of the Account
Parties hereunder, the applicable Account Party hereby agrees (severally and not
jointly) to indemnify each Lender in respect of such Account Party’s Syndicated
Letter of Credit denominated in a Foreign Currency for any and all costs,
expenses and losses incurred by it as a result of receiving payment or
reimbursement for any L/C Disbursement thereunder from any Person in a Currency
other than Dollars. Any such amount payable to any Lender shall be payable
within 10 Business Days after demand by the Administrative Agent.
     (g) Disbursement Procedures. The Administrative Agent shall, within a
reasonable time following its receipt thereof (and, in any event, within any
specific time in the text of the relevant Syndicated Letter of Credit), examine
all documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The Administrative Agent shall promptly

53



--------------------------------------------------------------------------------



 



after such examination and before such L/C Disbursement notify each applicable
Lender and the applicable Account Party by telephone (confirmed by telecopy or
email) of such demand for payment. With respect to any demand for payment made
under a Syndicated Letter of Credit which the Administrative Agent has informed
the applicable Lenders is valid, each such Lender will make an L/C Disbursement
in respect of such Syndicated Letter of Credit promptly in accordance with the
Dollar Amount of its liability under such Syndicated Letter of Credit and this
Agreement, such L/C Disbursement to be made to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such L/C Disbursement available to the
beneficiary of such Syndicated Letter of Credit by promptly crediting the
amounts so received, in the funds so received, to the account identified by such
beneficiary in connection with such demand for such L/C Disbursement. Promptly
following any L/C Disbursement by any Lender in respect of any Syndicated Letter
of Credit, the Administrative Agent will notify the applicable Account Party of
such L/C Disbursement; provided that any failure to give or delay in giving such
notice shall not relieve such Account Party of its obligation to reimburse the
Lenders with respect to any such L/C Disbursements.
     (h) Letter of Credit Reports. The Administrative Agent shall furnish
(i) each Lender (other than a Non-NAIC Lender) and Platinum Holdings, by the
fifth Business Day of each month, with a written report summarizing issuance and
expiration dates of each Syndicated Letter of Credit issued by such Lenders
during the preceding month and drawings during such month under each outstanding
Syndicated Letter of Credit and (ii) each Lender (other than a Non-NAIC Lender)
and Platinum Holdings, by the fifteenth Business Day of each calendar quarter,
with a written report setting forth the average daily aggregate Stated Amount
during the preceding calendar quarter of all Syndicated Letters of Credit issued
by it.
     (i) Loss of NAIC Approval. If a Lender which had NAIC approval on the date
it became a party to this Agreement shall cease to maintain such approval or
otherwise shall lose such approval (a “Non-NAIC Lender”), the Credit Parties,
the Administrative Agent, such Non-NAIC Lender and the other Lenders hereby
agree that (i) such Non-NAIC Lender shall cease to Issue Syndicated Letters of
Credit so long as it is a Non-NAIC Lender and (ii) to the extent Syndicated
Letters of Credit are outstanding, the Account Parties will each use all
commercially reasonable efforts to cause the beneficiaries thereof to execute
and deliver an amendment to (A) any Syndicated Letter of Credit of such Account
Party such that the Non-NAIC Lender is removed from such Syndicated Letter of
Credit and (B) any Participated Letter of Credit of such Account Party issued,
extended or renewed at the same time as such Syndicated Letter of Credit, such
that the Stated Amount under such Participated Letter of Credit is increased by
an amount equal to the Non-NAIC Lender’s Letter of Credit Exposure with respect
to such Syndicated Letter of Credit.
     Section 3.2 Participated Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, any
Account Party may request the Fronting Bank to Issue, at any time and from time
to time during the Availability Period, Participated Letters of Credit for the
account of such Account Party (including Participated Letters of Credit Issued
ratably with Syndicated Letters of Credit pursuant to

54



--------------------------------------------------------------------------------



 



Section 3.1(a)), subject to the terms and conditions of this Section 3.2. Each
Participated Letter of Credit shall be substantially in the form of Exhibit C-2.
     (b) Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, the applicable Account Party shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the Fronting Bank) to the Fronting Bank and the Administrative Agent (which
shall promptly notify the applicable Lenders and provide to such Lenders as soon
as practicable a copy of the Participated Letter of Credit as well as the letter
of credit application referred to below if delivered to the Fronting Bank) at
least five (5) Business Days in advance of the requested date of Issuance (or
such shorter period as is acceptable to the Administrative Agent and the
Fronting Bank, including any request for the Issuance of a Participated Letter
of Credit on the Effective Date, subject to approval by the Administrative Agent
and the Fronting Bank which shall not be unreasonably withheld or delayed) a
notice in a form reasonably acceptable to the Administrative Agent (a
“Participated Letter of Credit Notice”) requesting the Issuance of a
Participated Letter of Credit, or identifying the Participated Letter of Credit
to be amended, renewed, extended or increased as the case may be, and specifying
the date of Issuance (which shall be a Business Day), the date on which such
Participated Letter of Credit is to expire (which shall comply with
Section 3.2(c)), the amount of such Participated Letter of Credit, in the case
of Platinum UK or Platinum Bermuda, the Applicable Currency of such Participated
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew, extend or increase,
as the case may be) such Participated Letter of Credit, it being understood and
agreed that Participated Letters of Credit may be extended and renewed in
accordance with Section 3.2(c). In addition to the delivery of any Participated
Letter of Credit Notice with respect to the Issuance of any Tranche 2 Letter of
Credit as a Participated Letter of Credit, the applicable Account Party shall
deliver to the Administrative Agent a Borrowing Base Report not later than
11:00 a.m. Charlotte time on the Business Day immediately preceding the date on
which such Participated Letter of Credit is to be Issued confirming that the sum
of the aggregate Tranche 2 Letter of Credit Exposure attributable to such
Account Party on whose account the Participated Letter of Credit is being Issued
and after giving effect thereto does not exceed the Borrowing Base of such
Account Party at such time. If requested by the Fronting Bank, the Account Party
shall submit a letter of credit application on the Fronting Bank’s standard form
(with such changes as the Fronting Bank shall reasonably deem appropriate) in
connection with any request for a Participated Letter of Credit. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by such Account Party to, or entered into by any Account
Party with, the Fronting Bank relating to any Participated Letter of Credit, the
terms and conditions of this Agreement shall control.
     (c) Expiry Date. Each Participated Letter of Credit shall expire at or
prior to the earlier of (i) the close of business on the date one year after the
date of the issuance of such Participated Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension), or
(ii) the seventh (7th) day prior to the Final Maturity Date; provided, however,
that a Participated Letter of Credit shall provide by its terms, and on terms
acceptable to the Fronting Bank, for renewal for successive periods of one year
or less (but not beyond the seventh day prior to the Expiry Date) unless and
until the Fronting Bank shall have delivered prior written notice of nonrenewal
to the beneficiary of such Participated Letter of

55



--------------------------------------------------------------------------------



 



Credit no later than the time specified in such Participated Letter of Credit
(which the Fronting Bank shall do only if one or more of the applicable
conditions under Section 4.2 (other than the delivery of a Letter of Credit
Notice) is not then satisfied). The Administrative Agent shall promptly provide
a copy of any such notice to the applicable Account Party.
     (d) Participations. By the Issuance of a Participated Letter of Credit by
the Fronting Bank and without any further action on the part of the Fronting
Bank or the applicable Lenders, the Fronting Bank hereby grants to each
applicable Lender in respect of such Participated Letter of Credit, and each
such Lender hereby acquires from the Fronting Bank, participation in such
Participated Letter of Credit in an amount in Dollars equal to the Dollar Amount
of such Lender’s Ratable Share of the Stated Amount of such Participated Letter
of Credit and the applicable Account Party’s reimbursement obligations with
respect thereto. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Participated
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Participated Letter of Credit or the occurrence and continuance of a Default or
Event of Default or reduction or termination of the Total Commitments. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for account of
the Fronting Bank, the Dollar Amount of such Lender’s Ratable Share of each L/C
Disbursement made by the Fronting Bank in respect of any Participated Letter of
Credit promptly upon the request of the Fronting Bank at any time from the time
such L/C Disbursement is made until such L/C Disbursement is reimbursed by the
applicable Account Party or at any time after any reimbursement payment is
required to be disgorged or refunded to any Account Party for any reason. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly following receipt by the Administrative Agent of any
payment from any Account Party pursuant to Section 3.2(e), the Administrative
Agent shall distribute such payment to the Fronting Bank or, to the extent that
any Lenders have made payments pursuant to this paragraph to reimburse the
Fronting Bank, then to such Lenders and the Fronting Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
Fronting Bank for any L/C Disbursement shall not relieve the applicable Account
Party of its obligation to reimburse such L/C Disbursement. Notwithstanding
anything herein to the contrary, effective upon the increase of the Commitments
pursuant to Section 2.19, each Lender’s participation in any Participated Letter
of Credit outstanding on such date shall be adjusted to reflect its Ratable
Share after giving effect to such increase.
     (e) Reimbursement. Each Account Party agrees that it shall reimburse the
Fronting Bank in respect of L/C Disbursements made under such Account Party’s
Participated Letter of Credit by paying to the Administrative Agent an amount in
Dollars equal to the Dollar Amount of such L/C Disbursement no later than 2:00
p.m., Charlotte time, on the first Business Day after the L/C Disbursement Date
(each such amount until paid, a “Participated Reimbursement Obligation”).
Without limiting any other obligations of any of the Account Parties hereunder,
the applicable Account Party hereby agrees (severally and not jointly) to
indemnify the Fronting Bank in respect of any of such Account Party’s
Participated Letters of Credit denominated in a Foreign Currency for any and all
costs, expenses and losses incurred by it as a result of receiving payment or
reimbursement for any L/C Disbursement thereunder from any Person in a Currency

56



--------------------------------------------------------------------------------



 



other than Dollars. Any such amount payable to the Fronting Bank shall be
payable within 10 Business Days after demand by the Fronting Bank.
     (f) Disbursement Procedures; Funding of Participations.
     (i) The Fronting Bank shall, within a reasonable time following its receipt
thereof (and, in any event, within any time specified in the text of the
relevant Participated Letters of Credit), examine all documents purporting to
represent a demand for payment under a Participated Letter of Credit. The
Fronting Bank shall promptly after such examination notify the Administrative
Agent and the applicable Account Party by telephone (confirmed by telecopy or
email) of such demand for payment and whether the Fronting Bank has made or will
make a L/C Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve such Account Party of its obligation to
reimburse the Fronting Bank and the applicable Lenders with respect to any such
L/C Disbursement. If such Account Party shall fail to reimburse the Fronting
Bank for such L/C Disbursement on the date and time specified in Section 3.2(e),
the Administrative Agent shall notify each applicable Lender of the applicable
L/C Disbursement, the payment then due from such Account Party in respect
thereof and the Dollar Amount of such Lender’s Ratable Share thereof. Each
applicable Lender (including the Lender acting as Fronting Bank) shall upon such
notice make funds available in Dollars to the Administrative Agent for the
account of the Fronting Bank at the Payment Office in an amount equal to the
Dollar Amount of its Ratable Share of the unpaid L/C Disbursement (such amount,
its “L/C Advance”) not later than 2:00 p.m. on the Business Day specified in
such notice by the Administrative Agent. No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Account Party to
reimburse the Fronting Bank for the amount of any payment made by the Fronting
Bank under such Participated Letter of Credit, together with interest as
provided herein.
     (ii) If any Lender fails to make available to the Administrative Agent for
the account of the Fronting Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 3.2(f) by the time
specified in Section 3.2(f)(i), the Fronting Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Fronting Bank at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Fronting Bank submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (ii) shall be conclusive absent manifest error. Until a Lender funds its
L/C Advance pursuant to this Section 3.2(f) to reimburse the Fronting Bank for
any L/C Disbursement, interest in respect of such Lender’s L/C Advance shall be
solely for the account of the Fronting Bank.
     (g) Repayment of Participations.
     (i) At any time after the Fronting Bank has made a payment under any
Participated Letter of Credit and has received from any Lender such Lender’s L/C

57



--------------------------------------------------------------------------------



 



Advance in respect of such payment in accordance with Section 3.2(f), if the
Administrative Agent receives for the account of the Fronting Bank any payment
in respect of the related unpaid L/C Disbursement or interest thereon (whether
directly from the applicable Account Party or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Ratable Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the Fronting Bank pursuant to Section 3.2(f)(i) is required to be returned under
any of the circumstances described in Section 2.12 (including pursuant to any
settlement entered into by the Fronting Bank in its discretion), each Lender
shall pay to the Administrative Agent for the account of the Fronting Bank its
Ratable Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
     (h) Letter of Credit Reports. The Fronting Bank shall furnish (i) to the
Administrative Agent, with a copy to Platinum Holdings, by or about the fifth
Business Day of each month a written report summarizing issuance and expiration
dates of Participated Letters of Credit issued by it during the preceding month
and drawings during such month under each outstanding Participated Letter of
Credit and (ii) to the Administrative Agent and each Lender, with a copy to
Platinum Holdings, by the fifteenth Business Day of each calendar quarter a
written report setting forth the average daily aggregate Stated Amount during
the preceding calendar quarter of all Participated Letters of Credit issued by
it.
     (i) Failure to Make L/C Advances. The failure of any Lender to make the L/C
Advance to be made by it on the date specified in
Section 3.2(f) shall not relieve any other Lender of its obligation hereunder to
make its L/C Advance on such date, but no Lender shall be responsible for the
failure of any other Lender to make the L/C Advance to be made by such other
Lender on such date.
     Section 3.3 Existing Letters of Credit. The Account Parties and the Lenders
agree that, as of the Effective Date, each Existing Letter of Credit issued for
the account of any such Account Party and set forth on Schedule 3.3 on the
Effective Date will be deemed continued for the account of such Account Party
under this Agreement as a Tranche 1 Letter of Credit issued as a Participated
Letter of Credit.
     Section 3.4 Conditions Precedent to the Issuance of Letters of Credit. No
Issuing Bank shall be under any obligation to Issue any Letter of Credit and no
Lender shall have any obligation to make L/C Advances to reimburse the Fronting
Bank for amounts drawn under any Participated Letter of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the Issuance of such
Letter of Credit or any Requirement of Law applicable to such Issuing Bank or
any Lender or any request or

58



--------------------------------------------------------------------------------



 



directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall prohibit, or request that it refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon it with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank or
any Lender is not otherwise compensated) not in effect on the Effective Date, or
any unreimbursed loss, cost or expense which was not applicable, in effect or
known to it as of the Effective Date;
     (ii) with respect to the issuance of a Tranche 1 Letter of Credit, the
limitation on amounts set forth under Section 2.1(a) will be exceeded,
immediately after giving effect thereto;
     (iii) with respect to the issuance of a Tranche 2 Letter of Credit, the
limitation on amounts set forth under Section 2.1(b) will be exceeded,
immediately after giving effect thereto;
     (iv) such issuance would be prohibited under Section 2.15(g);
     (v) the Administrative Agent shall have delivered the written notice of
nonrenewal described in Section 3.1(c) and Section 3.2(c);
     (vi) the Administrative Agent has received written notice from the Fronting
Bank or the Required Lenders, as the case may be, or Platinum Holdings, on or
prior to the Business Day prior to the requested date of the issuance of such
Letter of Credit, that one or more of the applicable conditions under
Section 4.2 is not then satisfied;
     (vii) the expiry date of such Letter of Credit would occur more than twelve
months after the date of issuance or last extension unless the Required Lenders
have approved such expiry date;
     (viii) the expiry date of such Letter of Credit is less than seven Business
Days prior to the applicable Final Maturity Date, unless all of the Lenders have
approved such expiry date in writing;
     (ix) such Letter of Credit is not substantially in the form of Exhibit C-1
or Exhibit C-2 hereto, as the case may be, or is not otherwise in form and
substance reasonably acceptable to the Administrative Agent and/or the Fronting
Bank; provided that the Administrative Agent and the Fronting Bank can and will
agree to reasonable changes to such form, not adverse to the interests of the
Lenders, requested by applicable insurance regulators;
     (x) such Letter of Credit is denominated in a currency other than Dollars,
other than Letters of Credit denominated in a Foreign Currency to be issued for
the account of Platinum UK or Platinum Bermuda;
     (xi) with respect to the issuance of a Participated Letter of Credit, a
default of any Lender’s obligations to fund under Section 3.2(f) exists or any
Lender is at such time a Defaulting Lender hereunder, unless the Fronting Bank
has entered into satisfactory

59



--------------------------------------------------------------------------------



 



arrangements with the Account Parties or such Lender to eliminate the Fronting
Bank’s risk with respect to such Lender; or
          (xii) a Default or Event of Default has occurred and is continuing.
     Section 3.5 Obligations Absolute. The obligations of each Account Party to
reimburse with respect to a L/C Disbursement under any Letter of Credit of such
Account Party and of any Lender to reimburse the Fronting Bank with respect to
any L/C Disbursement under any Participated Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and any Letter of Credit Document under all
circumstances, including, without limitation, the following circumstances:
     (i) any lack of validity or enforceability of this Agreement, any other
Credit Document, any Letter of Credit Document or any other agreement or
instrument relating thereto;
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of any Account Party in respect of any
Letter of Credit Document or any other amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right that any
Account Party may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any other Letter
of Credit Document or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of any Account Party; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Account Party, any Guarantor or a guarantor, other than as may
be expressly set forth in this Agreement.
     Neither the Administrative Agent, the Fronting Bank nor any Lender nor any
of their Related Parties shall have any liability or responsibility to any
Credit Party by reason of or in connection with the issuance or transfer of any
Letter of Credit or any payment or failure to

60



--------------------------------------------------------------------------------



 



make any payment thereunder, or any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Administrative Agent, the
Fronting Bank or a Lender from liability to an Account Party to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Account Party to the extent permitted by
applicable law) suffered by such Account Party that are caused by the gross
negligence or willful misconduct of the Administrative Agent, the Fronting Bank
or a Lender when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof.
     Section 3.6 Interest. Unless each Account Party reimburses each L/C
Disbursement made in respect of Letters of Credit issued for its account in full
on the date such L/C Disbursement is made, the unpaid amount of the
Reimbursement Obligation thereof shall bear interest from the date of each L/C
Disbursement until such amount shall be paid in full at the rate per annum then
applicable to Base Rate Loans (plus an additional 2% per annum, payable on
demand, if not reimbursed by the third Business Day after the date of such L/C
Disbursement).
     Section 3.7 Interest Rate Determination. The Administrative Agent shall
give prompt notice to the applicable Account Party and the applicable Lenders of
the applicable interest rate determined by the Administrative Agent for purposes
of Section 3.6.
     Section 3.8 Collateralization of Letters of Credit.
     (a) At any time and from time to time (i) after the occurrence and during
the continuance of an Event of Default and (ii) on the Final Maturity Date, each
Account Party shall deliver to the Administrative Agent as cash collateral an
amount in cash equal to the aggregate Stated Amount of all Tranche 1 Letters of
Credit of such Account Party outstanding at such time (whether or not any
beneficiary under any Tranche 1 Letter of Credit shall have drawn or be entitled
at such time to draw thereunder). The Administrative Agent shall deposit such
cash in a special collateral account of such Account Party pursuant to
arrangements satisfactory to the Administrative Agent (such account, the “Cash
Collateral Account”) for the benefit of the Administrative Agent, the Fronting
Bank and the Lenders.
     (b) At any time and from time to time (i) after the occurrence and during
the continuance of an Event of Default and (ii) on the Final Maturity Date, each
Account Party shall deliver to the Administrative Agent as cash collateral an
amount in cash equal to (x) the aggregate Stated Amount of all Tranche 2 Letters
of Credit of such Account Party outstanding at such time (whether or not any
beneficiary under any Tranche 2 Letter of Credit shall have drawn or be entitled
at such time to draw thereunder) minus (y) the aggregate portion of the
Borrowing Base in such Account Party’s Custodial Account consisting of cash at
such time, and such cash shall be deposited in such Account Party’s Cash
Collateral Account for the benefit of the Administrative Agent, the Fronting
Bank and the Lenders.
     (c) At any time and from time to time pursuant to Section 2.6(b), or (c),
each Credit Party shall deliver to the Administrative Agent such additional
amount of cash and Cash

61



--------------------------------------------------------------------------------



 



Equivalents to the extent required by such Sections as cover for the aggregate
Tranche 1 Letter of Credit Exposure or Tranche 2 Letter of Credit Exposure of
such Credit Party, as the case may be, and such cash shall be deposited in such
Credit Party’s Cash Collateral Account for the benefit of the Administrative
Agent, the Fronting Bank and the Lenders.
     (d) In the event that, at any time, there has been a material adverse
effect upon the ability of any Credit Party to perform its payment or other
material obligations under this Agreement or any of the other Credit Documents
or there exists any event, condition or state of facts that would reasonably be
expected to result in such material adverse effect, such Credit Party shall
immediately deposit Eligible Collateral into a Custodial Account and/or cash
collateral into its Cash Collateral Account in an amount equal to the aggregate
Tranche 1 Letter of Credit Exposure attributable to such Account Party
outstanding at such time (whether or not any beneficiary under any Tranche 1
Letter of Credit shall have drawn or be entitled at such time to draw
thereunder).
     (e) Each Account Party hereby grants to the Administrative Agent, for the
benefit of the Fronting Bank and the Lenders, a Lien upon and security interest
in its Cash Collateral Account and all amounts held therein from time to time as
security for the Tranche 1 Letter of Credit Exposure and the Tranche 2 Letter of
Credit Exposure of such Account Party, and for application to its aggregate
Reimbursement Obligations as and when the same shall arise. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account for the benefit of the Fronting Bank and the
Lenders and such Account Party shall have no interest therein except as set
forth in Section 3.8(f). Other than any interest on the investment of such
amounts in Cash Equivalents, which investments shall be made at the direction of
such Account Party (unless a Default or Event of Default shall have occurred and
be continuing, in which case the determination as to investments shall be made
at the option and in the discretion of the Administrative Agent), amounts in the
Cash Collateral Account shall not bear interest. Interest and profits, if any,
on such investments shall accumulate in such account.
     (f) In the event of a drawing, and subsequent payment by any Issuing Bank,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Bank an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Any amounts remaining in any Cash Collateral Account (including
interest and profits) after the expiration of the Letters of Credit of the
applicable Account Party and reimbursement in full of the Issuing Banks for all
of their respective obligations thereunder shall be held by the Administrative
Agent, for the benefit of such Account Party, to be applied against the
Obligations of such Account Party in such order and manner as the Administrative
Agent may direct. If any Account Party is required to provide cash collateral
pursuant to Section 2.6(b) or (c), such amount (including interest and profits),
to the extent not applied as aforesaid, shall be returned to such Account Party,
provided that after giving effect to such return (i) the aggregate Tranche 1
Credit Exposure would not exceed the aggregate Tranche 1 Commitments at such
time and the aggregate Tranche 2 Letter of Credit Exposure would not exceed the
aggregate Tranche 2 Commitments at such time and (ii) no Default or Event of
Default shall have occurred and be continuing at such time. If an Account Party
is required to provide cash collateral as a result of

62



--------------------------------------------------------------------------------



 



an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to such Account Party within three (3) Business Days after all
Events of Default have been cured or waived.
     Section 3.9 Use of Letters of Credit. The Letters of Credit shall be
available and each Account Party agrees that it shall use its Letters of Credit
solely to support its own obligations primarily under the Reinsurance Agreements
to which it is a party.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions Precedent to the Effective Date. The obligations of
the Tranche 1 Lenders to make Loans and of the Issuing Banks to issue Letters of
Credit shall not become effective until the date (the “Effective Date”) on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.5):
     (a) On the Effective Date, (i) Platinum Holdings, each Subsidiary Credit
Party, the Administrative Agent and each Lender shall have signed a counterpart
of this Agreement and shall have delivered (or transmitted by telecopy) the same
to the Administrative Agent at its Payment Office; and (ii) there shall have
been delivered to the Administrative Agent for the account of each Lender that
has requested the same the appropriate Note or Notes, executed by each Borrower,
in each case, in the amount, maturity and as otherwise provided herein;
     (b) On the Effective Date, the Administrative Agent shall have received
(i) an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date, from Dewey Ballantine LLP, special New
York counsel to the Credit Parties, which opinion shall cover the matters
contained in Exhibit G-1, (ii) an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, addressed to the Administrative Agent
and each of the Lenders and dated the Effective Date, from Conyers Dill &
Pearman, special Bermuda counsel to the Credit Parties, which opinion shall
cover the matters contained in Exhibit G-2 and (iii) an opinion, in form and
substance reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date, from
Slaughter and May, special England and Wales counsel to the Credit Parties,
which opinion shall cover the matters contained in Exhibit G-3 and (iv) an
opinion, in form and substance reasonably satisfactory to the Administrative
Agent, addressed to the Administrative Agent and each of the Lenders and dated
the Effective Date, from Funk & Bolton, special Maryland counsel to Platinum US,
which opinion shall cover the matters contained in Exhibit G-4;
     (c) On the Effective Date, the Administrative Agent shall have received a
certificate, signed by a Responsible Officer of each Credit Party, in form and
substance satisfactory to the Administrative Agent, certifying that (i) all
representations and warranties of such Credit Party contained in this Agreement
and the other Credit Documents are true and correct in all material respects as
of the Effective Date (except representations and warranties which relate solely
to a specific earlier date, which shall have been true and correct in all
material respects as of such earlier date), (ii) there are no material insurance
regulatory proceedings pending or threatened in

63



--------------------------------------------------------------------------------



 



writing against Platinum Holdings or any Insurance Subsidiary in any
jurisdiction; (iii) with respect to Platinum Holdings only, no Default or Event
of Default exists as of the Effective Date; and (iv) with respect to Platinum
Holdings only, there has not occurred since December 31, 2004 any event or
circumstance that has resulted or in the judgment of such officer would
reasonably be expected to result in a Material Adverse Effect except as set
forth on Schedule 5.10;
     (d) On the Effective Date, the Administrative Agent shall have received a
certificate of the secretary or an assistant secretary of each Credit Party, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying (i) that attached thereto is a true and complete copy of the articles
or certificate of incorporation, certificate of formation or other
organizational document and all amendments thereto of such Credit Party,
certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization, and that the same
has not been amended since the date of such certification, (ii) that attached
thereto is a true and complete copy of the bylaws or similar governing document
of such Credit Party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of such Credit Party authorizing the execution, delivery
and performance of this Agreement and the other Credit Documents to which it is
a party, and as to the incumbency and genuineness of the signature of each
officer of such Credit Party executing this Agreement or any of the other Credit
Documents, and attaching all such copies of the documents described above;
     (e) On or prior to the Effective Date, the Administrative Agent shall have
received counterparts of the Security Agreement executed by each Account Party,
together with:
     (i) all documents and instruments, including Uniform Commercial Code
financing statements where applicable, required by law in each jurisdiction
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under the
Security Agreement;
     (ii) results of a recent search of the Uniform Commercial Code (or
equivalent) filings made with respect to each Account Party in the jurisdictions
contemplated in clause (i) above (including, without limitation, Washington D.C.
and Bermuda) and in such other jurisdictions in which Collateral is located on
the Effective Date which may be reasonably requested by the Administrative
Agent, and copies of the financing statements (or similar documents) disclosed
by such search and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements (or similar documents) are
permitted by the Credit Documents or have been released; and
     (iii) for each Custodial Account, an Account Control Agreement with the
applicable Custodian in the form specified in the Security Agreement
(appropriately completed), with such changes thereto as may be reasonably
acceptable to the Administrative Agent and each such Account Control Agreement
shall be in full force and effect;

64



--------------------------------------------------------------------------------



 



     (f) All approvals, permits and consents of any Governmental Authorities
(including, without limitation, all relevant Insurance Regulatory Authorities)
or other Persons required in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby shall
have been obtained (without the imposition of conditions that are not reasonably
acceptable to the Administrative Agent), and all related filings, if any, shall
have been made, and all such approvals, permits, consents and filings shall be
in full force and effect and the Administrative Agent shall have received such
copies thereof as it shall have requested and such documents and papers where
appropriate to be certified by proper corporate or governmental authorities; all
applicable waiting periods shall have expired without any adverse action being
taken by any Governmental Authority having jurisdiction; and no action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before, and no order, injunction or decree shall have
been entered by, any court or other Governmental Authority, in each case to
enjoin, restrain or prohibit, to obtain substantial damages in respect of, or
that is otherwise related to or arises out of, this Agreement, any of the other
Credit Documents or the consummation of the transactions contemplated hereby or
thereby, or that would reasonably be expected to have a Material Adverse Effect;
     (g) Since December 31, 2004, both immediately before and after giving
effect to the making of the initial Credit Extensions (if any), there shall not
have occurred any event having a Material Adverse Effect, or any event,
condition or state of facts that would reasonably be expected to result in a
Material Adverse Effect, except in each case as set forth on Schedule 5.10;
     (h) On the Effective Date, there shall exist no Default or Event of
Default, and all representations and warranties made by each Credit Party
contained herein or in any other Credit Document shall be true and correct in
all material respects (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date);
     (i) Platinum Holdings shall have paid (i) to the Arranger and Wachovia, the
fees specified in the Fee Letter to be paid to them on the Effective Date,
(ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Fee Letter, and (iii) all other fees and
reasonable expenses of the Arranger, the Administrative Agent and the Lenders
required hereunder or under any other Credit Document to be paid on or prior to
the Effective Date (including, without limitation, legal fees and expenses) in
connection with this Agreement and the transactions contemplated hereby;
     (j) Platinum Holdings shall have delivered a Compliance Certificate
calculated on a pro forma basis as of June 30, 2005 after giving effect to the
making of the initial Credit Extensions (if any);
     (k) The Administrative Agent shall have received satisfactory confirmation
from A.M. Best Company that the current financial strength rating of each
Insurance Subsidiary that has such a rating is “A-” or better;
     (l) The Administrative Agent shall have received an Account Designation
Letter from an Authorized Officer of each Borrower;

65



--------------------------------------------------------------------------------



 



     (m) Wachovia shall have received all amounts owing to Wachovia from the
Credit Parties in respect of the Existing Letters of Credit as of the Effective
Date; and
     (n) The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
     Without limiting the generality of the provisions of Section 10.4, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
     Section 4.2 Conditions Precedent to All Credit Extensions. The obligation
of each Lender and the Fronting Bank to make any Credit Extension shall be
subject to the prior or concurrent satisfaction (in form and substance
reasonably satisfactory to the Administrative Agent) of each of the conditions
precedent set forth below:
     (a) The applicable Credit Party shall have delivered a Notice of Borrowing
in accordance with Section 2.2(b) or a Letter of Credit Notice in accordance
with Section 3.1(b) or Section 3.2(b), as applicable. In the event such Credit
Extension is pursuant to the Tranche 2 Commitments, the applicable Credit Party
shall have delivered a Borrowing Base Report on the Business Day immediately
preceding the proposed date of Issuance of a Tranche 2 Letter of Credit;
     (b) Each of the representations and warranties set forth in this Agreement
and in the other Credit Documents shall be true and correct in all material
respects on and as of the date of any Credit Extension, with the same effect as
if made on and as of such date, both immediately before and after giving effect
to Credit Extension (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such date);
     (c) With respect to the making of any Credit Extension, the limitation on
amounts set forth under Section 2.1 will not be exceeded immediately after
giving effect thereto;
     (d) With respect to the Issuance of any Letter of Credit, the applicable
conditions in Section 3.4 have been satisfied;
     (e) With respect to the applicable Credit Party, there has been no material
adverse effect upon the ability of such Credit Party to perform its payment or
other material obligations under this Agreement or any of the other Credit
Documents and there exists no event, condition or state of facts that would
reasonably be expected to result in such material adverse effect; and
     (f) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to such Credit
Extension.

66



--------------------------------------------------------------------------------



 



     Each giving of a Notice of Borrowing or a Letter of Credit Notice, and the
consummation of each Credit Extension, shall be deemed to constitute a
representation and warranty by the applicable Credit Party that the statements
contained in Section 4.2(b) through Section 4.2(f) above are true, both as of
the date of such notice or request and as of the date such Credit Extension is
made.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent, the Fronting Bank and the Lenders to
enter into this Agreement and to induce the Lenders to extend the credit
contemplated hereby and the Issuing Banks to issue Letters of Credit, each of
the Credit Parties (solely as to itself and its Subsidiaries) represents and
warrants to the Administrative Agent, the Fronting Bank and the Lenders as
follows:
     Section 5.1 Organization and Power. Each of Platinum Holdings and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has the full corporate
power and authority to own and hold its property and to engage in its business
as presently conducted, and (iii) is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.2 Authorization; Enforceability. Each of the Credit Parties has
the full corporate power and authority to execute, deliver and perform its
obligations under the Credit Documents to which it is or will be a party and has
taken all necessary corporate action to execute, deliver and perform its
obligations under each of the Credit Documents to which it is or will be a
party, and has, or on the Effective Date (or any later date of execution and
delivery) will have, validly executed and delivered each of the Credit Documents
to which it is or will be a party. This Agreement constitutes, and each of the
other Credit Documents upon execution and delivery by each Credit Party that is
a party thereto will constitute, the legal, valid and binding obligation of each
Credit Party that is a party hereto or thereto, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights generally
or by general equitable principles regardless of whether enforceability is
considered in a proceeding in equity or at law.
     Section 5.3 No Violation. The execution, delivery and performance by each
Credit Party of this Agreement and each of the other Credit Documents to which
it is or will be a party, and compliance by it with the terms hereof and
thereof, do not and will not (i) violate any provision of its certificate of
incorporation or bylaws, (ii) contravene any other Requirement of Law applicable
to it, (iii) conflict with, result in a breach of or constitute (with notice,
lapse of time or both) a default under any material indenture, agreement or
other instrument to which it is a party, by which it or any of its properties is
bound or to which it is subject, or (iv) except for the Liens granted in favor
of the Administrative Agent pursuant hereto or to the Security

67



--------------------------------------------------------------------------------



 



Documents, result in or require the creation or imposition of any Lien upon any
of its properties or assets, other than, in the case of clauses (ii), (iii) and
(iv), such contraventions, conflicts, breaches, defaults and creation or
imposition of Liens that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     Section 5.4 Governmental and Third-Party Authorization; Permits.
     (a) No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by each Credit Party of this Agreement or
any of the other Credit Documents to which it is or will be a party or the
legality, validity or enforceability hereof or thereof, other than filings of
Uniform Commercial Code financing statements, the filing of a charge with the
Registrar of Companies in Bermuda and with the Registrar of Companies in England
and Wales and other instruments and actions necessary to perfect the Liens
created by the Security Documents, other than such consents, approvals,
authorizations and other actions that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (b) Each of the Credit Parties and their respective Subsidiaries has, and
is in good standing with respect to, all governmental approvals, licenses,
permits and authorizations necessary to conduct its business as presently
conducted and to own or lease and operate its properties, except for those the
failure to obtain which would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
     (c) Schedule 5.4 lists with respect to each Insurance Subsidiary, as of the
Effective Date, all of the jurisdictions in which such Insurance Subsidiary
holds licenses (including, without limitation, licenses or certificates of
authority from relevant Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business (collectively, the
“Licenses”), and indicates the type or types of insurance in which each such
Insurance Subsidiary is permitted to be engaged with respect to each License
therein listed. (i) No such License is the subject of a proceeding for
suspension, revocation or limitation or any similar proceedings, and (ii) no
such suspension, revocation or limitation is threatened in writing by any
relevant Insurance Regulatory Authority, that, in each instance under (i) and
(ii) above, would individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. As of the Effective Date, no Insurance
Subsidiary transacts any insurance business, directly or indirectly, in any
jurisdiction other than those listed on Schedule 5.4, where such business
requires any license, permit or other authorization of an Insurance Regulatory
Authority of such jurisdiction except to the extent that the failure to have any
such license, permit or other authorization would not reasonably be expected to
have a Material Adverse Effect..
     Section 5.5 Litigation. Except as disclosed in Platinum Holdings’s 2004
Form 10-K and as supplemented in written disclosure to the Administrative Agent
delivered prior to execution of this Agreement, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the Credit
Parties, threatened, at law or in equity before any Governmental Authority or in
arbitration, against or affecting any Credit Party, any of their respective
Subsidiaries or any of their respective properties (i) that would reasonably be

68



--------------------------------------------------------------------------------



 



expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) with respect to this Agreement or any of the other Credit
Documents.
     Section 5.6 Taxes. Each of the Credit Parties and their respective
Subsidiaries has timely filed all federal, state, local and foreign tax returns
and reports required to be filed by it and has paid all Taxes, assessments, fees
and other charges levied upon it or upon its properties that are shown thereon
as due and payable, other than (i) those Taxes, assessments, fees and other
charges that are being contested in good faith and by proper proceedings and for
which adequate reserves have been established in accordance with GAAP, or
(ii) where the failure to file such returns and reports or the failure to pay
such Taxes, assessments, fees and other charges would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Such
returns are true, correct and complete in all material respects. There is no
ongoing audit or examination or other investigation by any Governmental
Authority of the tax liability of any Credit Party or any of their respective
Subsidiaries the outcome of which would reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.6, there is no
unresolved claim by any Governmental Authority concerning the tax liability of
any Credit Party or any of their respective Subsidiaries for any period for
which tax returns have been or were required to have been filed, other than
claims for which adequate reserves have been established in accordance with GAAP
or that would not reasonably be expected to have a Material Adverse Effect.
     Section 5.7 Subsidiaries.
     (a) Set forth on Schedule 5.7 is a complete and accurate list of all of the
Subsidiaries of Platinum Holdings as of the Effective Date, together with, for
each such Subsidiary, and, as to each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding direct ownership
interests in such Subsidiary and (iii) the percentage of ownership of such
Subsidiary represented by such ownership interests. Except as disclosed in
Schedule 5.7, each of Platinum Holdings and its Subsidiaries owns, free and
clear of Liens, and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Schedule 5.7.
     (b) No Subsidiary is a party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital
Stock, to repay Indebtedness owed to any Credit Party or any other Subsidiary,
to make loans or advances to any Credit Party or any other Subsidiary, or to
transfer any of its assets or properties to any Credit Party or any other
Subsidiary, in each case other than such restrictions or encumbrances existing
under or by reason of the Credit Documents or applicable Requirements of Law.
     Section 5.8 Full Disclosure. No written statement, certificate, exhibit or
report (other than financial projections and forecasts) furnished to the
Administrative Agent or any Lender by or on behalf of the Credit Parties for
purposes of or in connection with this Agreement, the other Credit Documents and
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein not misleading in light of the circumstances under which they were made.
Written statements, certificates, exhibits and reports furnished to the
Administrative Agent or any Lender by or on

69



--------------------------------------------------------------------------------



 



behalf of the Credit Parties consisting of financial projections and forecasts
were prepared based on good faith estimates and reasonable assumptions of the
management of Platinum Holdings, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.
     Section 5.9 Margin Regulations. No Credit Party or any of their respective
Subsidiaries is engaged principally or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any Margin Stock, to extend credit for such purpose or for any
other purpose that would violate or be inconsistent with Regulations T, U or X
or Section 7 of the Exchange Act.
     Section 5.10 No Material Adverse Effect. Except as set forth on
Schedule 5.10, there has been no Material Adverse Effect since December 31,
2004, and there exists no event, condition or state of facts that would
reasonably be expected to result in a Material Adverse Effect.
     Section 5.11 Financial Matters.
     (a) Platinum Holdings has heretofore furnished to the Administrative Agent
copies of (i) the audited consolidated balance sheets of Platinum Holdings and
its Subsidiaries as of December 31, 2004, 2003 and 2002 and the related
statements of income, stockholders’ equity and cash flows for the fiscal years
or period then ended, together with the opinion of KPMG thereon, and (ii) the
unaudited consolidated balance sheet of Platinum Holdings and its Subsidiaries
as of June 30, 2005, and the related statements of income, stockholders’ equity
and cash flows for the six-month period then ended. Such consolidated financial
statements have been prepared in accordance with accounting principles generally
accepted in the United States of America (subject, with respect to the unaudited
financial statements, to the absence of notes required by such accounting
principles and to normal year end adjustments) and present fairly, in all
material respects, the financial position of Platinum Holdings and its
Subsidiaries, and the results of their operations and their cash flows, as of
the dates and for the periods indicated. Except for liabilities and obligations
disclosed or provided for in the most recent financial statements referred to
above and the notes thereto or the most recent financial statements and the
notes thereto delivered pursuant to Section 6.1, as of the date of such
financial statements, none of the Credit Parties had any material liability or
obligation that, in accordance with GAAP, would have been required to have been
disclosed or provided for in such financial statements or the notes thereto.
     (b) Platinum Holdings has heretofore furnished to the Administrative Agent
copies of (i) the Annual Statements of each Material Insurance Subsidiary as of
December 31, 2004 and 2003 and for the fiscal years then ended, each as filed
with the relevant Insurance Regulatory Authority, and (ii) the Quarterly
Statement of Platinum US as of June 30, 2005, and for the six-month period then
ended, each as filed with the relevant Insurance Regulatory Authority
(collectively, the “Historical Statutory Statements”). The Historical Statutory
Statements (including, without limitation, the provisions made therein for
investments and the valuation thereof, reserves, policy and contract claims and
statutory liabilities) have been prepared, in all

70



--------------------------------------------------------------------------------



 



material respects, in accordance with SAP (except as may be reflected in the
notes thereto and subject, with respect to the Quarterly Statements, to the
absence of notes required by SAP and to normal year end adjustments), were in
all material respects, in compliance with applicable Requirements of Law when
filed and present fairly in all material respects the financial condition of the
respective Material Insurance Subsidiaries covered thereby as of the respective
dates thereof and the results of operations, changes in capital and surplus and
cash flows of the respective Material Insurance Subsidiaries covered thereby for
the respective periods then ended. Except for liabilities and obligations
disclosed or provided for in the Historical Statutory Statements (including,
without limitation, reserves, policy and contract claims and statutory
liabilities), no Material Insurance Subsidiary had, as of the date of its
respective Historical Statutory Statements, any material liabilities or
obligations of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that, in accordance with SAP, would have been required
to have been disclosed or provided for in such Historical Statutory Statements.
     Section 5.12 ERISA.
     (a) Each of the Credit Parties and their ERISA Affiliates is in compliance
in all respects with the applicable provisions of ERISA, and each Plan is and
has been administered in compliance in all respects with all applicable
Requirements of Law, including, without limitation, the applicable provisions of
ERISA and the Code, except for any noncompliance that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
No ERISA Event (i) has occurred within the five-year period prior to the
Effective Date and is continuing, or (ii) to the knowledge of any Credit Party,
is reasonably expected to occur with respect to any Plan, in either case that
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No Plan has any Unfunded Pension Liability as of the
date of the most recent actuarial report applicable thereto, and no Credit Party
or any of their respective ERISA Affiliates has engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA, in either instance where
the same would reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.
     (b) No Credit Party nor any of their respective ERISA Affiliates has had a
complete or partial withdrawal from any Multiemployer Plan for which there
exists unsatisfied withdrawal liability that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and no
Credit Party nor any of their respective ERISA Affiliates would become subject
to any withdrawal liability under ERISA that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect if such
Credit Party or any such ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the most recent valuation date for the Multiemployer
Plans. To the knowledge of each of the Credit Parties, no Multiemployer Plan is
in “reorganization” or is “insolvent” within the meaning of such terms under
ERISA.
     (c) Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except where the failure to do any of
the foregoing has not had, or would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. All

71



--------------------------------------------------------------------------------



 



contributions required to be made with respect to a Foreign Pension Plan have
been timely made, except where the failure to do any of the foregoing has not
had, or would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Neither Platinum Holdings nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan, except for any obligations which
have not had, or would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan,
determined as of the end of Platinum Holdings’s most recently ended fiscal year
on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities (any such excess a “value shortfall”), except for any
such value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
     Section 5.13 Environmental Matters. Except with respect to any matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither Platinum Holdings nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required for its
business under any Environmental Law, or (ii) is involved in any suit, action or
proceeding, or has received any written notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims.
     Section 5.14 Compliance With Laws. Each of the Credit Parties and their
respective Subsidiaries has timely filed all material reports, documents and
other materials required to be filed by it under all applicable Requirements of
Law with any Governmental Authority, has retained all material records and
documents required to be retained by it under all applicable Requirements of
Law, and is otherwise in compliance with all applicable Requirements of Law in
respect of the conduct of its business and the ownership and operation of its
properties, except for any failure to timely file, any failure to retain and any
noncompliance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 5.15 Regulated Industries. No Credit Party is (i) an “investment
company,” or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or (ii) a “holding
company,” a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.
     Section 5.16 Insurance. The assets, properties and business of each of the
Credit Parties and their respective Subsidiaries are insured against such
hazards and liabilities, under such coverages and in such amounts, as are
customarily maintained by prudent companies similarly situated and under
policies issued by insurers of recognized responsibility.
     Section 5.17 OFAC; PATRIOT Act.

72



--------------------------------------------------------------------------------



 



     (a) No Credit Party or their respective Subsidiaries, in each case that is
subject to OFAC, is a Sanctioned Person or does business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC that are applicable to it.
     (b) Each of the Credit Parties and their respective Subsidiaries, in each
case that is subject to the PATRIOT Act, is in compliance in all material
respects with the provisions of the PATRIOT Act that are applicable to it. No
part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
     Section 5.18 Security Documents. The Security Documents create a valid and
enforceable security interest in and Lien upon all right, title and interest of
each Account Party that is a party thereto in and to the Collateral purported to
be pledged by it thereunder and described therein, superior to and prior to the
rights of all third persons and subject to no other Liens except as specifically
permitted therein. Other than the filing of a charge with the Bermuda Registrar
of Companies and delivery of the prescribed particulars of charge in the
prescribed form to the Registrar of Companies for England and Wales, no filings
or recordings are required in order to ensure the enforceability, perfection or
priority of the security interests created under the Security Documents, except
for filings or recordings which shall have been previously made.
     Section 5.19 Stamp Taxes. Other than the filing of a charge with the
Bermuda Registrar of Companies and delivery of the prescribed particulars of
charge in the prescribed form to the Registrar of Companies for England and
Wales, no filings or recordings are required in order to ensure the legality,
validity, enforceability or admissibility in evidence of this Agreement or any
Notes evidencing Loans made (or to be made), and no stamp or similar tax is
required to be paid on the entering into of this Agreement or such Notes or upon
the filing or recording of any Credit Document required to be filed or recorded
in any such jurisdiction, other than (i) such filings and recordations that have
already been made and such stamp or similar taxes that have been paid and
(ii) any stamp tax or duty in the United Kingdom due in connection with any
assignment under this Agreement.
ARTICLE VI
AFFIRMATIVE COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each of
the Credit Parties (solely as to itself and its Subsidiaries) covenants and
agrees that,:
     Section 6.1 GAAP Financial Statements. Platinum Holdings will deliver to
each Lender:

73



--------------------------------------------------------------------------------



 



     (a) As soon as available and in any event within forty-five (45) days (or,
if earlier and if applicable to Platinum Holdings, the fifth Business Day
following the quarterly report deadline under the Exchange Act rules and
regulations) after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the third fiscal quarter of fiscal year 2005,
unaudited consolidated and consolidating balance sheets of Platinum Holdings and
its Subsidiaries as of the end of such fiscal quarter and unaudited consolidated
and consolidating statements of income and unaudited consolidated statements of
comprehensive income, cash flows and changes in shareholders’ equity for
Platinum Holdings and its Subsidiaries for the fiscal quarter then ended and for
that portion of the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
     (b) As soon as available and in any event within ninety (90) days (or, if
earlier and if applicable to Platinum Holdings, the fifth Business Day following
the annual report deadline under the Exchange Act rules and regulations) after
the end of each fiscal year, beginning with fiscal year ending December 31,
2005, an audited consolidated and unaudited consolidating balance sheet of
Platinum Holdings and its Subsidiaries as of the end of such fiscal year and the
related audited consolidated and unaudited consolidating statements of income
and unaudited consolidated statements of comprehensive income, cash flows and
shareholders’ equity for Platinum Holdings and its Subsidiaries for the fiscal
year then ended, including the notes thereto, in each case setting forth
comparative consolidated figures as of the end of and for the preceding fiscal
year, all in reasonable detail and (with respect to the audited statements)
certified by the independent certified public accounting firm regularly retained
by Platinum Holdings or another independent certified public accounting firm of
recognized national standing reasonably acceptable to the Administrative Agent,
together with (y) a report thereon by such accountants that is not qualified as
to going concern or scope of audit and to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position of Platinum Holdings and its Subsidiaries, and the results of their
operations and their cash flows, as of the dates and for the periods indicated,
in accordance with accounting principles generally accepted in the United States
of America, and (z) a letter from such accountants to the effect that, based on
and in connection with their examination of the financial statements of Platinum
Holdings and its Subsidiaries, they obtained no knowledge of the occurrence or
existence of any Default or Event of Default relating to accounting or financial
reporting matters (which certificate may be limited to the extent required by
accounting rules or guidelines), or a statement specifying the nature and period
of existence of any such Default or Event of Default disclosed by their audit.
     Section 6.2 Statutory Financial Statements. Platinum Holdings will deliver
to each Lender as soon as available and in any event within five Business Days
after the required filing date, an Annual Statement of each of its Material
Insurance Subsidiaries as of the end of each fiscal year beginning with the
fiscal year ending December 31, 2005, and a Quarterly Statement of Platinum US
as of the end of each fiscal quarter beginning with the fiscal quarter ending
June 30, 2005, in each case in the form filed with the Insurance Regulatory
Authority in its jurisdiction of domicile, prepared in accordance with SAP, or,
at Platinum Holdings’s option

74



--------------------------------------------------------------------------------



 



with respect to Platinum Bermuda, prepared in accordance with GAAP, in each case
applied on a basis consistent with that of the preceding reporting period or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year.
     Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.3(c) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which Platinum Holdings posts
such documents, or provides a link thereto, on a website on the internet at a
website address previously specified to the Administrative Agent and the
Lenders; or (ii) on which such documents are posted on Platinum Holdings’s
behalf on SyndTrak or another relevant website, if any, to which each of the
Administrative Agent and each Lender has access; provided that (x) upon the
request of the Administrative Agent or any Lender lacking access to the internet
or SyndTrak, Platinum Holdings shall deliver paper copies of such documents to
the Administrative Agent or such Lender (until a written request to cease
delivering paper copies is given by the Agent or such Lender) and (y) Platinum
Holdings shall notify (which may be by a facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any documents. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to in the proviso to the immediately
preceding sentence or to monitor compliance by Platinum Holdings with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     Section 6.3 Other Business and Financial Information. Platinum Holdings
will deliver to each Lender:
     (a) Concurrently with each delivery of the financial statements described
in Section 6.1, a Compliance Certificate in the form of Exhibit D with respect
to the period covered by the financial statements then being delivered, executed
by a Financial Officer of Platinum Holdings, together with a Covenant Compliance
Worksheet reflecting the computation of the respective financial covenants set
forth in Article VII of this Agreement as of the last day of the period covered
by such financial statements;
     (b) Promptly upon filing with the relevant Insurance Regulatory Authority
and in any event within 150 days after the end of each fiscal year, beginning
with the fiscal year ending December 31, 2005, a copy of each Material Insurance
Subsidiary’s “Statement of Actuarial Opinion” as to the adequacy of such
Material Insurance Subsidiary’s loss reserves as of such fiscal year-end,
together with a copy of its management discussion and analysis in connection
therewith (but only if and to the extent required by the applicable Insurance
Regulatory Authority with regard to such Material Insurance Subsidiary), each in
the format prescribed by the applicable insurance laws of such Material
Insurance Subsidiary’s jurisdiction of domicile;
     (c) Promptly after and in any event no later than the fifth Business Day
after the sending, filing or receipt thereof, copies of (i) all financial
statements, reports, notices and proxy statements that Platinum Holdings or any
of its Material Subsidiaries shall send or make available generally to its
shareholders, (ii) all reports (other than earnings press releases) on Form
10-Q, Form 10-K or Form 8-K (or their successor forms) or registration
statements and prospectuses (other than on Form S-8 or its successor form) that
Platinum Holdings or any of its

75



--------------------------------------------------------------------------------



 



Material Subsidiaries shall render to or file with the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc. or any national
securities exchange, (iii) all reports on Form A (or any successor form) that
any Material Insurance Subsidiary shall file with any Insurance Regulatory
Authority, (iv) all material reports on examination or similar material reports,
financial examination reports or market conduct examination reports by the NAIC
or any Insurance Regulatory Authority or other Governmental Authority with
respect to any Material Insurance Subsidiary’s insurance business, and (v) all
material filings made under applicable state insurance holding company acts by
Platinum Holdings or any of its Material Subsidiaries, including, without
limitation, filings seeking approval of transactions with Affiliates;
     (d) Promptly after (and in any event within five Business Days after (or
within three Business Days after in the case of clause (i) below)) any
Responsible Officer of any Borrower obtaining knowledge thereof, written notice
of any of the following:
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of such Borrower specifying the
nature of such Default or Event of Default, the period of existence thereof and
the action that such Borrower has taken and proposes to take with respect
thereto;
     (ii) the institution or threatened institution of any action or suit
against or affecting Platinum Holdings or any of its Subsidiaries, or any
investigation or proceeding by any Insurance Regulatory Authority or other
Governmental Authority (other than inquiries and routine periodic investigations
or reviews), that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, and any material development
in any litigation or other proceeding previously reported pursuant to Section
5.5 or this subsection (d);
     (iii) the receipt by Platinum Holdings or any of its Subsidiaries from any
Insurance Regulatory Authority or other Governmental Authority of (i) any
written notice asserting any failure by Platinum Holdings or any of its
Subsidiaries to be in compliance with applicable Requirements of Law or that
threatens the taking of any action against Platinum Holdings or such Subsidiary
or sets forth circumstances that, if taken or adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (ii) any written
notice of any actual or threatened suspension, limitation or revocation of,
failure to renew, or imposition of any restraining order, escrow or impoundment
of funds in connection with, any license, permit, accreditation or authorization
of Platinum Holdings or any of its Subsidiaries, where such action would
reasonably be expected to have a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of Platinum Holdings specifying the details
of such ERISA Event and the action that Platinum Holdings has taken and proposes
to take with respect thereto, (y) a copy of any notice with respect to such
ERISA Event that may be required to be filed with the PBGC and (z) a copy of any
notice delivered by the PBGC to Platinum Holdings or such ERISA Affiliate with
respect to such ERISA Event;

76



--------------------------------------------------------------------------------



 



     (v) that any material contribution required to be made with respect to a
Foreign Pension Plan has not been timely made, or that Platinum Holdings or any
Subsidiary of Platinum Holdings may incur any material liability pursuant to any
Foreign Pension Plan.
     (vi) the occurrence of any decrease in (y) the rating given by either
Standard & Poor’s or Moody’s with respect to any Insurance Subsidiary’s claims
paying ability or financial strength rating or (z) the rating given to any
Insurance Subsidiary by A.M. Best Company;
     (vii) the occurrence of any actual changes in any insurance statute or
regulation governing the investment or dividend practices of any Insurance
Subsidiary that would reasonably be expected to have a Material Adverse Effect;
and
     (viii) any other matter or event that has, or would reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of Platinum Holdings setting forth the nature and period of
existence thereof and the action that Platinum Holdings has taken and proposes
to take with respect thereto;
     (e) Promptly, notice of the receipt by Platinum Holdings or any of its
Subsidiaries of any written notice of any denial of coverage or claim,
litigation or arbitration with respect to any Reinsurance Agreement to which it
is a ceding party, involving unreserved claims in excess of 10% of Consolidated
Tangible Net Worth; and
     (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of
Platinum Holdings or any of its Material Subsidiaries (including any Plan or
Foreign Pension Plan and any information required to be filed under ERISA) as
the Administrative Agent or any Lender may from time to time reasonably request.
     Section 6.4 Corporate Existence; Franchises; Maintenance of Properties. The
Credit Parties will, and will cause each of their Material Subsidiaries to,
(i) except as expressly permitted otherwise by Section 8.1, maintain and
preserve in full force and effect its legal existence, (ii) obtain, maintain and
preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (iii) continue to
conduct and operate its businesses substantially as conducted and operated
during the present and preceding fiscal years and (iv) keep all material
properties in good working order and condition (normal wear and tear excepted)
and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced.
     Section 6.5 Compliance with Laws. The Credit Parties will, and will cause
each of their respective Subsidiaries to, comply in all respects with all
Requirements of Law applicable in respect of the conduct of its business and the
ownership and operation of its properties, except

77



--------------------------------------------------------------------------------



 



to the extent the failure so to comply would not have, or reasonably be expected
to have, a Material Adverse Effect.
     Section 6.6 Payment of Obligations. The Credit Parties will, and will cause
each of their respective Subsidiaries to, (i) pay all liabilities and
obligations as and when due (subject to any applicable subordination
provisions), except to the extent failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (ii) pay and discharge all
Taxes, assessments and governmental charges or levies imposed upon it, upon its
income or profits or upon any of its properties, prior to the date on which
penalties would attach thereto, and all lawful claims that, if unpaid, might
become a Lien upon any of the properties of any Credit Party or any of their
respective Subsidiaries; provided, however, that no Credit Party or any of their
respective Subsidiaries shall be required to pay any such Tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Credit Party or such Subsidiary is maintaining
adequate reserves with respect thereto in accordance with GAAP.
     Section 6.7 Insurance. The Credit Parties will, and will cause each of
their respective Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance with respect to its assets, properties and
business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated.
     Section 6.8 Maintenance of Books and Records; Inspection. The Credit
Parties will, and will cause each of their respective Subsidiaries to,
(i) maintain adequate books, accounts and records, in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and properties, and prepare all financial statements required under
this Agreement, in each case in accordance with GAAP or SAP, as applicable, and
in compliance with the requirements of any Governmental Authority having
jurisdiction over it, and (ii) permit employees or agents of the Administrative
Agent to visit and inspect its properties and examine or audit its books,
records, working papers and accounts and make copies and memoranda of them, and
to discuss its affairs, finances and accounts with its officers and employees
and, upon notice to and in the presence of (except during the continuance of an
Event of Default) Platinum Holdings, the independent public accountants of
Platinum Holdings and its Subsidiaries (and by this provision the Credit Parties
authorize such accountants to discuss the finances and affairs of Platinum
Holdings and its Subsidiaries), provided that such independent public
accountants agree to participate in such discussions, all at such times and from
time to time, upon reasonable notice and during business hours, as may be
reasonably requested. Following the occurrence and during the continuance of an
Event of Default, any of the Lenders and any of the Administrative Agent’s or
any of the Lenders’ employees, agents, consultants or attorneys, may accompany
the Administrative Agent on such visits, inspections or discussions.
     Section 6.9 Dividends. Each Borrower will take all action necessary to
cause its Subsidiaries to make such dividends, distributions or other payments
to it as shall be necessary for such Borrower to make payments of the principal
of and interest on its Loans in accordance with the terms of this Agreement. In
the event the approval of any Governmental Authority or other Person is required
in order for any such Subsidiary to make any such dividends, distributions or
other payments to such Borrower, or for such Borrower to make any such

78



--------------------------------------------------------------------------------



 



principal or interest payments, such Borrower will forthwith exercise its best
efforts and take all actions permitted by law and necessary to obtain such
approval.
     Section 6.10 OFAC; PATRIOT Act Compliance. Each Credit Party that is
subject to OFAC will, and will cause each of its Subsidiaries that it is so
subject to, (i) refrain from doing business in a Sanctioned Country or with a
Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC, and (ii) provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.
     Section 6.11 Collateral.
     (a) Pursuant to the Security Documents and as collateral security for the
payment and performance of its Tranche 2 Obligations, each Account Party shall
grant and convey, or cause to be granted and conveyed, to the Administrative
Agent for its benefit and the benefit of the Tranche 2 Lenders, a Lien and
security interest in, to and upon the Collateral, prior and superior to all
other Liens except for Permitted Liens in favor of Custodians. Each Account
Party shall cause the Collateral to be charged or pledged and be made subject to
the Security Documents (in form and substance reasonably acceptable to the
Administrative Agent) necessary for the perfection of the Lien and security
interest in, to and upon the Collateral and for the exercise by the
Administrative Agent and the Tranche 2 Lenders of their rights and remedies
hereunder and thereunder.
     (b) Subject to Section 2.6(d), each Account Party shall at all times cause
its respective Borrowing Base to equal or exceed the sum of the aggregate
principal Dollar Amount of Tranche 2 Letter of Credit Exposure attributable to
such Account Party at such time.
     (c) Each Account Party shall deliver or cause to be delivered to the
Administrative Agent a certificate executed by an Authorized Officer of such
Account Party, in the form of Exhibit H or otherwise in a form reasonably
satisfactory to the Administrative Agent (which form may vary depending on the
frequency of the delivery of such certificate and subject to the review and
verification by the Administrative Agent), setting forth the aggregate Tranche 2
Letter of Credit Exposure attributable to such Account Party, the fair market
value of the Eligible Collateral by category and in the aggregate, the
calculation of the Borrowing Base and such other information as the
Administrative Agent may reasonably request (such certificate, a “Borrowing Base
Report”), (A) on the Business Day immediately preceding the proposed date of
Issuance of a Tranche 2 Letter of Credit, (B) within 10 Business Days after the
end of each calendar month, (C) at and as of such other times as the
Administrative Agent may reasonably request and (D) at such other times as the
Account Parties may desire.
     Section 6.12 Further Assurances. Each of the Credit Parties will, and will
cause each of their respective Material Subsidiaries to, make, execute, endorse,
acknowledge and deliver any amendments, modifications or supplements hereto and
restatements hereof and any other agreements, instruments or documents, and take
any and all such other actions, as may from time to time be reasonably requested
by the Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents

79



--------------------------------------------------------------------------------



 



and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Credit Documents.
ARTICLE VII
FINANCIAL COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each of
the Credit Parties (solely as to itself and its Subsidiaries) covenants and
agrees that:
     Section 7.1 Maximum Consolidated Indebtedness to Total Capitalization. The
ratio of Consolidated Indebtedness to Total Capitalization as of the last day of
any fiscal quarter beginning with the fiscal quarter ending September 30, 2005
shall not be greater than 0.35 to 1.0.
     Section 7.2 Minimum Consolidated Tangible Net Worth. Consolidated Tangible
Net Worth shall be at all times an amount not less than the sum of (w) 70% of
Consolidated Tangible Net Worth as of December 31, 2004, plus (x) 50% of
Consolidated Net Income for each fiscal year (beginning with the fiscal year
ending December 31, 2005) for which Consolidated Net Income (measured at the end
of each such fiscal year) is a positive amount plus (y) 50% of the aggregate
increases in shareholders’ equity of Platinum Holdings after December 31, 2004
by reason of the issuance or sale of Capital Stock of Platinum Holdings or the
issuance and sale of Capital Stock of any Subsidiary or other capital
contribution to Platinum Holdings plus (z) 100% of the net proceeds received in
November 2005 from the purchase of common shares of Platinum Holdings by holders
of Equity Security Units.
ARTICLE VIII
NEGATIVE COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each of
the Credit Parties (solely as to itself and its Subsidiaries) covenants and
agrees that:
     Section 8.1 Fundamental Changes. Except as permitted under Section 8.4, the
Credit Parties will not, and will not permit or cause any of their respective
Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, merger or other combination, or agree to do any of the foregoing;
provided, however, that any Credit Party or any Subsidiary may merge into or
consolidate with any other Person so long as (y) the surviving corporation is a
Credit Party or a Wholly Owned Subsidiary of a Credit Party (and in any event,
if a Credit Party is a party to such merger or consolidation, the surviving
corporation shall be a Credit Party, it being understood and agreed that in the
case of a merger or consolidation between a Subsidiary Credit Party with
Platinum Holdings, the survivor corporation of such merger or consolidation
shall be

80



--------------------------------------------------------------------------------



 



Platinum Holdings), and (z) immediately after giving effect thereto, no Default
or Event of Default would occur or exist.
     Section 8.2 Indebtedness.
     (a) The Guarantors will not, create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except for (i) the Obligations and (ii) other Indebtedness
which is either incurred in connection with any Lien permitted under Section 8.3
or pari passu in right of payment with, or subordinated in right of payment to,
the Obligations, so long as upon the incurrence thereof no Default or Event of
Default would occur or exist.
     (b) No Subsidiary Credit Party will (other than Platinum Finance), and such
Subsidiary Credit Parties will not permit any of their Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, or agree, become or remain
liable (contingent or otherwise) to do any of the foregoing, except for:
     (i) the Obligations;
     (ii) Indebtedness existing on the date hereof and described in Schedule 8.2
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
     (iii) Indebtedness of Subsidiaries of Platinum Holdings owing to Platinum
Holdings or to other Subsidiaries of Platinum Holdings;
     (iv) Indebtedness consisting of current liabilities not for borrowed money
incurred in the ordinary course of business;
     (v) Indebtedness which is incurred in connection with any Lien permitted
under Section 8.3; and
     (vi) Unsecured Indebtedness other than any of the foregoing in an aggregate
Dollar Amount outstanding at any time not to exceed $25,000,000; provided that
(x) such Indebtedness does not contain any measures of financial performance
(however expressed and whether stated as a covenant, as a ratio, as a fixed
threshold, as an event of default, as a mandatory prepayment provision, or
otherwise) which, taken as a whole, are materially more restrictive on the
Subsidiary Credit Parties than those measures of financial performance contained
in this Agreement and (y) upon the incurrence thereof no Default or Event of
Default would occur or exist.
     Section 8.3 Liens. The Credit Parties will not, and will not permit or
cause any of their respective Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist, any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or
agree to do any of the foregoing, other than the following:

81



--------------------------------------------------------------------------------



 



          (i) Liens in favor of the Administrative Agent and the Tranche 2
Lenders created by or otherwise existing under or in connection with this
Agreement and the Security Documents;
          (ii) Permitted Liens;
          (iii) Liens in existence on the Effective Date and set forth on
Schedule 8.3 and extensions, renewals and replacements thereof so long as the
outstanding principal amount of the Indebtedness secured by any such Lien is not
increased;
          (iv) Liens on Invested Assets of any Insurance Subsidiary securing
obligations of such Insurance Subsidiary in respect of trust arrangements,
withheld balances or any other collateral or security arrangements (other than
letters of credit) entered into in the ordinary course of business;
          (v) Purchase money Liens upon real or personal property used by
Platinum Holdings or any of its Subsidiaries in the ordinary course of its
business, securing Indebtedness not to exceed $100,000,000 in principal Dollar
Amount and incurred solely to pay all or a portion of the purchase price thereof
(including in connection with capital leases, and including mortgages or deeds
of trust upon real property and improvements thereon); provided that any such
Lien (A) shall attach to such property concurrently with or within ninety (90)
days after the acquisition thereof by Platinum Holdings or such Subsidiary,
(B) shall not exceed the lesser of (y) the fair market value of such property or
(z) the cost thereof to Platinum Holdings or such Subsidiary and (C) shall not
encumber any other property of Platinum Holdings or any of its Subsidiaries;
          (vi) Liens securing any Indebtedness permitted under
Section 8.2(b)(iii); and
          (vii) Liens not otherwise permitted by this Section 8.3 on obligations
incurred by Platinum Holdings securing Indebtedness in an aggregate principal
Dollar Amount not at any time exceeding 10% of Consolidated Tangible Net Worth.
     Section 8.4 Disposition of Assets. The Credit Parties will not, and will
not permit or cause any of their respective Material Subsidiaries to, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) all or any portion of its assets, business or properties
(including, without limitation, any Capital Stock of any Subsidiary), or enter
into any arrangement with any Person providing for the lease by any Credit Party
or any Subsidiary as lessee of any asset that has been sold or transferred by
such Credit Party or such Subsidiary to such Person, or agree to do any of the
foregoing, except for:
     (i) sales of assets in the ordinary course of business for fair market
value;
     (ii) the sale, lease or other disposition of assets by a Subsidiary of a
Credit Party to such Credit Party or to another Wholly Owned Subsidiary, to the
extent permitted by applicable Requirements of Law and each relevant Insurance
Regulatory Authority; provided that (x) immediately after giving effect thereto,
no Default or Event of Default would occur or exist, (y) unless permitted by
Section 8.4(iii), in no event shall Platinum Holdings contribute, sell or
otherwise transfer, or permit any Insurance

82



--------------------------------------------------------------------------------



 



Subsidiary to issue or sell, any of the Capital Stock of such Insurance
Subsidiary to any Person other than a Credit Party, and (z) such sale or
disposition would not adversely affect the ability of any Insurance Subsidiary
party thereto to pay dividends or otherwise make distributions in respect of its
Capital Stock; and
     (iii) the sale or disposition of assets outside the ordinary course of
business, provided that such sales or dispositions shall not individually, or in
the aggregate, exceed 20% of Consolidated Tangible Net Worth in any fiscal year;
provided further that immediately after giving effect thereto, no Default or
Event of Default would occur or exist.
     Section 8.5 Investments. The Credit Parties will not, and will not permit
or cause any of their respective Subsidiaries to, make any Investments, except:
     (i) Investments held by such Credit Party or such Subsidiary in accordance
with the Investment Policy;
     (ii) advances to officers, directors and employees of Platinum Holdings and
its Subsidiaries, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (iii) Investments in Platinum Holdings or any Wholly-Owned Subsidiary of
Platinum Holdings;
     (iv) Investments consisting of securities received in settlement of claims,
the extension of trade credit, the creation of prepaid expenses, and the
purchase of inventory, supplies, equipment and other assets, in each case by the
Credit Parties and their respective Subsidiaries in the ordinary course of
business;
     (v) Investments in reverse repurchase agreements and securities lending
transactions;
     (vi) Investments in connection with Reinsurance Agreements or other
insurance products in the ordinary course of business;
     (vii) Investments other than the foregoing, provided that the sum of the
aggregate amount of such Investments and the Acquisition Amount of the
Investments permitted under clause (viii) does not exceed 10% of Consolidated
Tangible Net Worth; and
     (viii) Investments consisting of Acquisitions made by Platinum Holdings
(directly, or indirectly through one or more Subsidiaries); provided that
(a) immediately prior and after giving effect to each such Acquisition, no
Default or Event of Default shall have occurred and be continuing and Platinum
Holdings shall have delivered to the Administrative Agent a certificate of a
Financial Officer to such effect; (b) at the time of each such Acquisition and
after giving effect thereto, Platinum Holdings may not enter into such
Acquisition if the aggregate Acquisition Amount to be paid by Platinum Holdings
and its Subsidiaries in connection therewith, when added to the aggregate

83



--------------------------------------------------------------------------------



 



Acquisition Amount paid by Platinum Holdings and its Subsidiaries in connection
with each other Acquisition permitted by this clause (viii) and the Investments
permitted by clause (vii) consummated prior thereto but after the Effective
Date, shall exceed 10% of Consolidated Tangible Net Worth, (c) in the case of an
Acquisition of a Person, such Acquisition has been approved by the board of
directors of such Person prior to the commencement of any tender offer, proxy
contest or the like in respect thereof and (d) any Person or assets acquired
pursuant hereto shall be in the insurance or reinsurance business.
     Section 8.6 Transactions with Affiliates. The Credit Parties will not, and
will not permit or cause any of their respective Subsidiaries to, enter into any
transaction (including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service) with any officer,
director, stockholder or other Affiliate of such Credit Party or such Subsidiary
other than:
     (i) transactions between or among any of the Credit Parties and their
Wholly-Owned Subsidiaries, between or among any of such Wholly-Owned
Subsidiaries, or between or among any of the Credit Parties; and
     (ii) transactions with Affiliates in good faith in the ordinary course of
any Credit Party’s business consistent with past practice and on terms no less
favorable to such Credit Party or any Subsidiary than those that could have been
obtained in a comparable transaction on an arm’s length basis from a Person that
is not an Affiliate.
     Section 8.7 Restricted Payments. The Credit Parties will not, and will not
permit or cause any of their respective Subsidiaries to, directly or indirectly,
declare or make any dividend payment, or make any other distribution of cash,
property or assets, in respect of any of its Capital Stock or any warrants,
rights or options to acquire its Capital Stock, or purchase, redeem, retire or
otherwise acquire for value any shares of its Capital Stock or any warrants,
rights or options to acquire its Capital Stock (other than the grant of stock
options to any director, officer or employee of any Credit Party pursuant to a
written plan or agreement), or set aside funds for any of the foregoing, except
(i) that any Subsidiary may declare and pay dividends on or make distributions
to a Credit Party or to a Wholly Owned Subsidiary or set aside funds for the
foregoing and (ii) Platinum Holdings may declare and pay dividends on, make
distributions in respect of or repurchase, redeem, retire or otherwise acquire
its Capital Stock or set aside funds for the foregoing so long as no Default or
Event of Default has occurred and is continuing before or after giving effect to
the declaration or payment of such dividends, distributions, repurchases or
other acquisitions.
     Section 8.8 Lines of Business. The Credit Parties will not, and will not
permit or cause any of their respective Subsidiaries to, engage to any material
extent in any business other than the reinsurance or insurance business and
other businesses engaged in by the Credit Parties and their respective
Subsidiaries on the date hereof or a business reasonably related thereto.
     Section 8.9 Fiscal Year. The Credit Parties will not, and will not permit
or cause any of their respective Subsidiaries to, change the ending date of its
fiscal year to a date other than December 31 unless (i) Platinum Holdings shall
have given the Administrative Agent written

84



--------------------------------------------------------------------------------



 



notice of its intention to change such ending date at least sixty (60) days
prior to the effective date thereof and (ii) prior to such effective date this
Agreement shall have been amended to make any changes in the financial covenants
and other terms and conditions to the extent necessary, in the reasonable
determination of the Administrative Agent, to reflect the new fiscal year ending
date.
     Section 8.10 Ratings. The Credit Parties will not permit or cause the
financial strength rating of any Insurance Subsidiary by A.M. Best Company to be
lower than “B++” at any time.
     Section 8.11 Accounting Changes. The Credit Parties will not, and will not
permit or cause any of their respective Subsidiaries to, make or permit any
material change in its accounting policies or reporting practices, except as may
be required or permitted by GAAP or SAP, as applicable.
     Section 8.12 Limitation on Certain Restrictions. The Credit Parties will
not, and will not permit or cause any of their respective Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (i) the ability of such Credit Party
to perform and comply with its obligations under the Credit Documents or
(ii) the ability of any Subsidiary of such Credit Party to make any dividend
payments or other distributions in respect of its Capital Stock, to repay
Indebtedness owed to such Credit Party or any other Subsidiary, to make loans or
advances to such Credit Party or any other Subsidiary, or to transfer any of its
assets or properties to such Credit Party or any other Subsidiary, in each case
other than such restrictions or encumbrances existing under or by reason of
(a) the Credit Documents, and (b) applicable Requirements of Law.
     Section 8.13 Private Act. No Credit Party will become subject to a Private
Act which, in the reasonable determination of the Administrative Agent, would be
adverse in any material respect to the rights or interests of the Lenders.
ARTICLE IX
EVENTS OF DEFAULT
     Section 9.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
     (a) Any Credit Party shall fail to pay (i) any principal of any Loan of
such Credit Party or any Reimbursement Obligation of such Credit Party when due
or (ii) any interest on any Loan of such Credit Party, any fee or any other
Obligation of such Credit Party under this Agreement or under the other Credit
Documents within three (3) Business Days after such interest, fee or other
amount becomes due in accordance with the terms hereof or thereof; or
     (b) Any Credit Party shall fail to, or fail to cause its Subsidiaries that
are subject thereto to, observe, perform or comply with any condition, covenant
or agreement applicable to it contained in any of Section 2.13,
Section 6.3(d)(i) or Section 6.4(i), Section 6.11, Article VII and Article VIII;
or

85



--------------------------------------------------------------------------------



 



     (c) Any Credit Party shall fail to observe, perform or comply with any
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents other than those enumerated in Section 9.1(a) and (b), and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of such Credit Party
acquires knowledge thereof and (z) the date on which written notice thereof is
delivered by the Administrative Agent or any Lender to such Credit Party; or
     (d) Any representation or warranty made or deemed made by or on behalf of
any Credit Party in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made or deemed made; or
     (e) Platinum Holdings or any of its Subsidiaries shall (i) fail to pay when
due (whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provision) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal Dollar
Amount of at least $25,000,000 or (z) any termination or other payment under any
Hedge Agreement having a net termination obligation of at least $25,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness or Hedge Agreement, or any other event shall occur or
condition exist in respect thereof, and the effect of such failure, event or
condition is to cause, or permit the holder or holders of such Indebtedness or
Hedge Agreement (or a trustee or agent on its or their behalf) to cause (with or
without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness or Hedge Agreement
to become due, or to be prepaid, redeemed, purchased or defeased, prior to its
stated maturity; or
     (f) Platinum Holdings or any of its Material Subsidiaries, shall (i) file a
voluntary petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 9.1(g) below, (iii) apply for
or consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing; or
     (g) Any involuntary petition or case shall be filed or commenced against
Platinum Holdings or any of its Material Subsidiaries, seeking liquidation,
winding up, reorganization, dissolution, arrangement, readjustment of debts, the
appointment of a custodian, trustee, receiver or similar official for it or all
or a substantial part of its properties or any other relief under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period

86



--------------------------------------------------------------------------------



 



of sixty (60) days; or an order, judgment or decree approving or ordering any of
the foregoing shall be entered in any such proceeding; or
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $25,000,000 shall be entered or filed against
any Credit Party or any of their respective properties and the same shall not be
paid, dismissed, bonded, vacated, stayed or discharged within a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale of such property thereunder; or
     (i) Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events then existing, there shall exist a reasonable likelihood that Platinum
Holdings or any ERISA Affiliate would incur liability to any one or more Plans
or Multiemployer Plans or to the PBGC (or to any combination thereof) in excess
of $25,000,000; or
     (j) Any Insurance Regulatory Authority or other Governmental Authority
having jurisdiction shall issue any order of conservation, supervision,
rehabilitation or liquidation or any other order of similar effect in respect of
any Insurance Subsidiary; or
     (k) At any time, any Subsidiary Credit Party shall cease to be a Wholly
Owned Subsidiary of Platinum Holdings other than as otherwise permitted in this
Agreement; or
     (l) Any Security Document to which any Account Party is now or hereafter a
party shall for any reason cease to be in full force and effect or cease to be
effective to give the Administrative Agent a valid and perfected security
interest in and Lien upon the Collateral purported to be covered thereby,
subject to no Liens other than Liens in favor of the Custodian, in each case
unless any such cessation occurs in accordance with the terms thereof or is due
to any act or failure to act on the part of the Administrative Agent or any
Lender, or any Credit Party shall assert any of the foregoing; or the
obligations of any Guarantor under Article XII shall for any reason terminate or
cease, in whole or in material part, to be a legally valid and binding
obligation of each Guarantor or any Guarantor or any Person acting for or on
behalf of any of such parties shall contest such validity or binding nature of
such guarantee, or any other Person shall assert any of the foregoing, or
     (m) Any of the following shall occur: (i) any Person or group of Persons
acting in concert as a partnership or other group, shall, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, have become, after the date hereof, the “beneficial owner” (within
the meaning of such term under Rule 13d-3 under the Exchange Act) of securities
of Platinum Holdings representing 30% or more of the Total Voting Power of the
then outstanding securities of Platinum Holdings ordinarily (and apart from
rights accruing under special circumstances) having the right to vote in the
election of directors; or (ii) the Board of Directors of Platinum Holdings shall
cease to consist of a majority of the individuals who constituted the Board of
Directors as of the date hereof or who shall have become a member thereof
subsequent to the date hereof after having been nominated, or

87



--------------------------------------------------------------------------------



 



otherwise approved in writing, by at least a majority of individuals who
constituted the Board of Directors of Platinum Holdings as of the date hereof
(or their replacements approved as herein required).
     Section 9.2 Remedies; Termination of Commitments, Acceleration, Etc. Upon
and at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments and the Issuing Banks’ obligation to issue
Letters of Credit to be terminated, whereupon the same shall terminate; provided
that, upon the occurrence of a Bankruptcy Event, the Commitments and the Issuing
Banks’ obligation to issue Letters of Credit shall automatically be terminated;
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement, the Notes and the
other Credit Documents, shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrowers (provided that, upon the occurrence of a Bankruptcy
Event or an Event of Default pursuant to Section 9.1(j), all of the outstanding
principal amount of the Loans and all other amounts described in this subsection
(b) shall automatically become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by the
Borrowers);
     (c) Direct each Account Party to deposit (and each such Account Party
hereby agrees, forthwith upon receipt of notice of such direction from the
Administrative Agent, to deposit) with the Administrative Agent from time to
time such additional amount of cash as is equal to 100% of the aggregate Stated
Amount of all of such Account Party’s Letters of Credit then outstanding
(whether or not any beneficiary under any such Letter of Credit shall have drawn
or be entitled at such time to draw thereunder) less the aggregate portion of
such Account Party’s Borrowing Base consisting of cash and Cash Equivalents at
such time, such amount to be held by the Administrative Agent in such Account
Party’s Cash Collateral Account as security for the Letter of Credit Exposure as
described in Section 3.8;
     (d) Enforce any or all of the Liens and security interests created pursuant
to the Security Documents and/or exercise any of the rights and remedies
provided therein;
     (e) Terminate any Letter of Credit or give a notice of nonrenewal in
respect thereof if permitted in accordance with its terms; and
     (f) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
     Section 9.3 Remedies; Set Off. In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time after the

88



--------------------------------------------------------------------------------



 



occurrence and during the continuance of any Event of Default, each Lender, the
Fronting Bank and each of their respective Affiliates may, and each is hereby
authorized at any such time and from time to time, to the fullest extent
permitted by applicable law, without presentment, demand, protest or other
notice of any kind, all of which are hereby knowingly and expressly waived by
the Credit Parties, to set off and to apply any and all deposits (general or
special, time or demand, provisional or final) and any other property at any
time held (including at any branches or agencies, wherever located), and any
other indebtedness at any time owing, by such Lender, the Fronting Bank or any
such Affiliate to or for the credit or the account of any Credit Party against
any or all of the Obligations of such Credit Party now or hereafter existing
under this Agreement or any other Credit Documents to such Lender or the
Fronting Bank, whether or not such Obligations may be contingent or unmatured.
Each Lender and the Fronting Bank agrees promptly to notify the applicable
Credit Party and the Administrative Agent after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.
ARTICLE III
THE ADMINISTRATIVE AGENT
     Section 10.1 Appointment and Authority. Each of the Lenders (for purposes
of this Article, references to the Lenders shall also mean the Fronting Bank)
hereby irrevocably appoints Wachovia to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and no Credit Party shall have any right
as a third party beneficiary of any of such provisions.
     Section 10.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Credit Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     Section 10.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents. Without limiting the generality of the foregoing,
the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

89



--------------------------------------------------------------------------------



 



     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any Affiliate thereof
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Section 11.5) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by Platinum Holdings or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     Section 10.4 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Fronting
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Fronting Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Fronting Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with

90



--------------------------------------------------------------------------------



 



legal counsel (who may be counsel for the Credit Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     Section 10.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 10.6 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and Platinum
Holdings. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Platinum Holdings, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify Platinum Holdings and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Platinum Holdings to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Platinum Holdings and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 11.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

91



--------------------------------------------------------------------------------



 



     Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     Section 10.9 Collateral and Guaranty Matters.
     (a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.
     (b) The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of the
Commitments, termination, expiration or cash collateralization of all
outstanding Letters of Credit and payment in full of all of the Obligations then
due and payable, (B) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition expressly permitted hereunder or
under any other Credit Document or to which the Required Lenders have consented
in writing or (C) otherwise pursuant to and in accordance with the provisions of
any applicable Credit Document. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release its interest in particular types or items of property pursuant to
this Section 10.9(b).
     Section 10.10 Fronting Bank. The provisions of this Article X (other than
Section 10.2) shall apply to the Fronting Bank mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.
ARTICLE XI
MISCELLANEOUS
     Section 11.1 Expenses; Indemnity; Damage Waiver.

92



--------------------------------------------------------------------------------



 



     (a) Platinum Holdings shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or the Fronting Bank
in connection with the Issuance of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Bank (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Fronting Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit Issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) Platinum Holdings shall indemnify the Administrative Agent (and any
sub-agent thereof), the Fronting Bank, each Lender, and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee)(collectively,
“Losses”), incurred by any Indemnitee or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Administrative Agent or the Fronting Bank, as the case may be, to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property owned or operated by any Credit Party, or any
Environmental Claim related in any way to any Credit Party to the extent such
Losses arise out of or result from a Credit Extension by an Indemnitee under
this Agreement, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     (c) To the extent that Platinum Holdings for any reason fails to
indefeasibly pay any amount required under Section 11.1(a) or
Section 11.1(b) to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Fronting Bank or any Related Party of any of the

93



--------------------------------------------------------------------------------



 



foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Fronting Bank or such Related Party, as the case may
be, such Lender’s proportion (based on the percentages as used in determining
the Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Fronting Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or the Fronting Bank in
connection with such capacity. The obligations of the Lenders under this
Section 11.1(c) are subject to the provisions of Section 2.3(d).
     (d) To the fullest extent permitted by applicable law, each Credit Party
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through SyndTrak or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.
     (e) All amounts due under this Section shall be payable by the applicable
Credit Party upon demand therefor.
     Section 11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
     (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE
EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES); PROVIDED THAT
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR APPLICATION THEREFOR
OR, IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES
OF THE INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE
“ISP”), AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).
     (b) EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY

94



--------------------------------------------------------------------------------



 



AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE FRONTING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
CREDIT PARTY OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED
TO IN Section 11.2(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN Section 11.4. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
     Section 11.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT

95



--------------------------------------------------------------------------------



 



DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     Section 11.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 11.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
     (i) if to any Credit Party, the Administrative Agent, or the Fronting Bank,
to it at the address (or telecopier number) specified for such person on
Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided in Section 11.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or each Credit Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communication pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or other communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     Section 11.5 Amendments, Waivers, etc. No amendment, modification, waiver
or discharge or termination of, or consent to any departure by any Credit Party
from, any provision

96



--------------------------------------------------------------------------------



 



of this Agreement or any other Credit Document shall be effective unless in a
writing signed by the Required Lenders (or by the Administrative Agent at the
direction or with the consent of the Required Lenders), and then the same shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, modification, waiver,
discharge, termination or consent shall:
     (a) increase the Commitment of any Lender without the written consent of
such Lender;
     (b) reduce the principal amount of any Loan or the amount of any
Reimbursement Obligation of any Account Party in respect of any L/C Disbursement
or reduce the rate of interest thereon, or reduce any fees or other amounts
payable hereunder, without the written consent of each Lender directly affected
thereby;
     (c) postpone the scheduled date of payment of the principal amount of any
Loan or for reimbursement of any L/C Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment or any
Letter of Credit (other than an extension thereof pursuant to an “evergreen
provision”), without the written consent of each Lender directly affected
thereby;
     (d) change or waive any provision of Section 2.14, any other provision of
this Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 11.5 without the consent of each Lender;
     (e) release any of the Guarantors from any of their guarantee obligations
under Article XII without the written consent of each Lender;
     (f) change the percentage in the definition of the term “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent;
     (g) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) from the Liens under all of the Security
Documents without the consent of each Tranche 2 Lender;
     (h) modify the definitions in Section 1.1 of “Required Tranche 1 Lenders”
or amend, modify or waive any condition precedent to any Borrowing of Loans set
forth in Section 4.2 (including in connection with any waiver of an existing
Default or Event of Default) without the consent of the Required Tranche 1
Lenders;
     (i) modify the definitions in Section 1.1 of “Borrowing Base”, “Eligible
Collateral”, “Eligible Percentage”, “Required Tranche 2 Lenders” or
Schedule 1.1(b) without the consent of the Required Tranche 2 Lenders;

97



--------------------------------------------------------------------------------



 



     (j) change, waive, discharge or terminate any Security Document unless each
such change, waiver, discharge or termination is in writing signed by each
applicable Account Party and the Required Tranche 2 Lenders; and
     (k) unless agreed to by the Fronting Bank or the Administrative Agent in
addition to the Lenders required as provided hereinabove to take such action,
affect the respective rights or obligations of the Fronting Bank or the
Administrative Agent, as applicable, hereunder or under any of the other Credit
Documents.
     Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
     Section 11.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.6(b), (ii) by way of
participation in accordance with the provisions of Section 11.6(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.6(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Any Lender may, and, if demanded by Platinum Holdings pursuant to
Section 2.18, shall at any time assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and Credit Extensions (including for purposes of this
Section 11.6(b), participations in Participated Letters of Credit) at the time
owing to it); provided that:
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Credit Extensions at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Credit Extensions of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as

98



--------------------------------------------------------------------------------



 



no Default or Event of Default has occurred and is continuing, Platinum Holdings
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Credit Extensions and/or its Tranche 1
Commitment and Tranche 2 Commitment so assigned;
     (iii) any such assignment must be approved by the Administrative Agent and
the Fronting Bank and (so long as no Default or Event of Default has occurred
and is continuing) Platinum Holdings, each such consent not to be unreasonably
withheld or delayed, unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.15(a), Section 2.15(b),
Section 2.16, Section 2.17 and Section 11.1 (and subject to the obligations
thereof) with respect to facts and circumstances occurring prior to the
effective date of such assignment; PROVIDED, HOWEVER, THAT NO LENDER MAY ASSIGN
ANY OBLIGATION UNDER A SYNDICATED LETTER OF CREDIT UNLESS AN AMENDMENT,
MODIFICATION OR SUPPLEMENT TO SUCH SYNDICATED LETTER OF CREDIT APPROVED BY THE
BENEFICIARY AND THE ADMINISTRATIVE AGENT IS CONCURRENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT REMOVING OR ADJUSTING, AS THE CASE MAY BE, THE ASSIGNING
LENDER’S RATABLE SHARE AND SYNDICATED REIMBURSEMENT OBLIGATION AND REPLACING OR
ADJUSTING THE SAME WITH A RATABLE SHARE AND SYNDICATED REIMBURSEMENT OBLIGATION
OF THE ELIGIBLE ASSIGNEE. If requested by or on behalf of the Eligible Assignee,
each Borrower, at its own expense, will execute and deliver to the
Administrative Agent a new Note or Notes to the order of the Eligible Assignee
(and, if the assigning Lender has retained any portion of its rights and
obligations hereunder, to the order of the assigning Lender), as necessary to
reflect, after giving effect to the assignment, the Commitments and/or
outstanding Loans, as the case may be, of the Eligible Assignee and (to the
extent of any retained interests) the assigning Lender. Any Lender who has
requested a Note will return cancelled Notes to the applicable Borrower. At the
time of each assignment pursuant to this Section 11.6 to a Lender not already a
Lender hereunder, such Lender shall provide to the applicable Borrowers and the
Administrative Agent

99



--------------------------------------------------------------------------------



 



such documentation required pursuant to Section 2.16(e) hereof. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 11.6(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.6(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Credit Parties, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Credit Parties and the
Fronting Bank, at any reasonable time and from time to time upon reasonable
prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to,
Platinum Holdings or the Administrative Agent, sell participations to any Person
(other than a natural person or a Credit Party or any Affiliates or Subsidiaries
of a Credit Party) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Credit Extensions (including such Lender’s
participations in Participated Letters of Credit) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Credit Parties, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in
Section 11.6(a), Section 11.6(b), or Section 11.6(c), that affects such
Participant. Subject to Section 11.6(e), the Credit Parties agree that each
Participant shall be entitled to the benefits of Section 2.15(a),
Section 2.15(b), Section 2.16, and Section 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 11.6(b).
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Platinum Holdings’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.16 unless
Platinum Holdings is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Credit Parties, to comply with
Section 2.16(e) as though it were a Lender, and Section 2.16(e) shall be read
accordingly.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations

100



--------------------------------------------------------------------------------



 



of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (h) Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to Platinum Holdings and its Subsidiaries furnished to it by or on behalf of any
other party hereto, provided that such Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 11.11.
     (i) Notwithstanding anything to the contrary contained herein, if Wachovia
assigns all of its Commitments and Credit Extensions in accordance with this
Section 11.6, Wachovia may, and shall upon written notice received from Platinum
Holdings, resign as Fronting Bank upon written notice to Platinum Holdings and
the Lenders or the receipt of such written notice from Platinum Holdings. Upon
any such written request or notice of resignation, Platinum Holdings shall have
the right to appoint from among the Lenders a successor Fronting Bank; provided
that no failure by Platinum Holdings to make such appointment shall affect the
resignation of Wachovia as Fronting Bank. Wachovia shall retain all of the
rights and obligations of the Fronting Bank hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation and all obligations of the Account Parties and the Lenders with
respect thereto (including the right to require the Lenders to fund
participation interests pursuant to Article III).
     Section 11.7 No Waiver. The rights and remedies of the Administrative Agent
and the Lenders expressly set forth in this Agreement and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise. No failure or
delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude other
or further exercise thereof or the exercise of any other right, power or
privilege or be construed to be a waiver of any Default or Event of Default. No
course of dealing between any Credit Party, the Administrative Agent or the
Lenders or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of the Administrative Agent or any Lender to exercise any

101



--------------------------------------------------------------------------------



 



right or remedy or take any other or further action in any circumstances without
notice or demand.
     Section 11.8 Survival. All representations, warranties and agreements made
by or on behalf of any Credit Party in this Agreement and in the other Credit
Documents shall survive the execution and delivery hereof or thereof, the making
and repayment of the Loans and the Issuance and repayment of the Letters of
Credit. In addition, notwithstanding anything herein to the contrary, the
provisions of this Agreement and the other Credit Documents relating to
indemnification or payment of costs and expenses, including, without limitation,
the provisions of Section 2.15(a), Section 2.15(b), Section 2.16, Section 2.17,
and Section 11.1, shall survive the payment in full of all Credit Extensions,
the termination of the Commitments and all Letters of Credit, and any
termination of this Agreement or any of the other Credit Documents.
     Section 11.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     Section 11.10 Construction. The headings of the various articles, sections
and subsections of this Agreement and the table of contents have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any of the provisions hereof. Except as otherwise expressly provided herein
and in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
     Section 11.11 Confidentiality. Each of the Administrative Agent, the
Lenders and the Fronting Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Credit Party and its obligations (g) with
the consent of Platinum Holdings or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Fronting Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than Platinum Holdings or any of its Subsidiaries or
Affiliates or any other party hereto.

102



--------------------------------------------------------------------------------



 



For purposes of this Section, “Information” means all information received from
the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Fronting Bank on a nonconfidential basis
prior to disclosure by any Credit Party, provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Section 11.12 Judgment Currency. If, for the purposes of obtaining judgment
in any court or in respect of any tender made by any Credit Party, it is
necessary to convert a sum due hereunder or under any other Credit Document in
one currency into another currency, the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given or such tender is made. The
obligation of any Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any tender or judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum received or adjudged to be so due
in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or such Lender in
the Agreement Currency, the applicable Credit Party agrees, as a separate
obligation and notwithstanding any such judgment or tender, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the applicable Credit Party (or to any other Person who
may be entitled thereto under applicable law).
     Section 11.13 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

103



--------------------------------------------------------------------------------



 



     Section 11.14 Disclosure of Information. Platinum Holdings agrees and
consents to the Administrative Agent’s and the Arranger’s disclosure of
information relating to this transaction to Gold Sheets and other similar bank
trade publications. Such information will consist of deal terms and other
information customarily found in such publications.
     Section 11.15 USA PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Credit Parties that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the names and addresses
of the Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the PATRIOT Act.
ARTICLE XII
THE GUARANTY
     Section 12.1 The Guaranty.
     (a) In order to induce the Lenders to enter into this Agreement and to
extend credit hereunder and in recognition of the direct benefits to be received
by the Guarantors from the proceeds of the Loans and the issuance of the Letters
of Credit, the Guarantors hereby unconditionally, absolutely and irrevocably
guarantee, as primary obligors and not merely as surety, the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of all
Obligations of each of the other Credit Parties under the Credit Documents
including, without limitation, the principal of and interest on the Loans and
Reimbursement Obligations owing by such other Credit Parties pursuant to this
Agreement. This Guaranty is a guaranty of payment and not of collection. Upon
failure by any Credit Party to pay punctually any such amount, the Guarantors
agree to pay forthwith on demand the amount not so paid at the place and in the
manner specified in this Agreement.
     Section 12.2 Guaranty Unconditional. The obligations of the Guarantors
under this Article XII shall be unconditional, absolute and irrevocable and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release
(including with respect to any Collateral) in respect of any obligation of any
other obligor under any of the Credit Documents, by operation of law or
otherwise;
     (ii) any modification or amendment of or supplement to any of the Credit
Documents;
     (iii) any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Credit
Documents;
     (iv) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding

104



--------------------------------------------------------------------------------



 



affecting any other obligor or its assets or any resulting release or discharge
of any other obligor contained in any of the Credit Documents;
     (v) the existence of any claim, set-off or other rights which any obligor
may have at any time against any other obligor, the Administrative Agent, the
Fronting Bank, any Lender or any other corporation or person, whether in
connection with any of the Credit Documents or any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
     (vi) any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Credit Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the
Credit Documents;
     (vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Lenders’ rights with respect
thereto; or
     (viii) any other act or omission to act or delay of any kind by any
obligor, the Administrative Agent, the Fronting Bank, any Lender or any other
corporation or person or any other circumstance whatsoever (other than the
defense of payment) which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Guarantors’
obligations under this Article XII.
     Section 12.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Guarantors’ obligations under this Article XII shall remain
in full force and effect until the commitments of the Lenders hereunder shall
have terminated, no Letters of Credit shall be outstanding and all Obligations
payable by the other Credit Parties under the Credit Documents shall have been
paid in full. If at any time any payment of the principal of or interest on any
Loan or any Reimbursement Obligation or any Obligation payable by a Credit Party
under the Credit Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of such Credit Party
or otherwise, the Guarantors’ obligations under this Article XII with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.
     Section 12.4 Waiver by the Guarantors. The Guarantors irrevocably waive
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person. The Guarantors warrant and agree that each waiver set forth in this
Section 12.4 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.
     Section 12.5 Subrogation. The Guarantors hereby unconditionally and
irrevocably agree not to exercise any rights that they may now have or hereafter
acquire against any other Credit Party, or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under or in respect of this Guaranty or any other Credit
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy

105



--------------------------------------------------------------------------------



 



of any Lender against any other Credit Party or any other insider guarantor or
any Collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from any other Credit Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all Obligations payable under this Agreement shall have been paid in
full in cash, no Letters of Credit shall be outstanding and the commitments of
the Lenders hereunder shall have expired or been terminated. If any amount shall
be paid to the Guarantors in violation of the immediately preceding sentence at
any time prior to the latest of (a) the payment in full in cash of all amounts
payable under this Guaranty, and (b) the Final Expiry Date, such amount shall be
received and held in trust for the benefit of the Lenders, shall be segregated
from other property and funds of the Guarantors and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to all amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Credit Documents, or to be held as collateral for any amounts
payable under this Guaranty thereafter arising. If (i) the Guarantors shall make
payment to any Lender of all or any amounts payable under this Guaranty,
(ii) all amounts payable under this Guaranty shall have been paid in full in
cash, and (iii) the Final Expiry Date shall have occurred, the Lenders will, at
the Guarantors’ request and expense, execute and deliver to the Guarantors
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantors of an
interest in the obligations resulting from such payment made by the Guarantors
pursuant to this Guaranty.
     Section 12.6 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Credit Party under any of the Credit Documents is
stayed upon the insolvency, bankruptcy or reorganization of such Credit Party,
all such amounts otherwise subject to acceleration under the terms of this
Agreement shall nonetheless be payable by the Guarantors under this Article XII
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.
     Section 12.7 Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all Obligations payable under this
Agreement and (ii) the Final Expiry Date, (b) be binding upon the Guarantors,
their successors and assigns and (c) inure to the benefit of and be enforceable
by the Lenders and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 11.6(b).
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

106



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

                  PLATINUM UNDERWRITERS HOLDINGS, LTD.
 
           
 
  By:   /s/ Joseph F. Fisher    
 
           
 
           
 
  Title:   Executive Vice President & Chief Financial Officer    
 
                PLATINUM UNDERWRITERS BERMUDA, LTD.
 
           
 
  By:   /s/ Allen Decleir    
 
           
 
           
 
  Title:   Senior Vice President & Chief Financial Officer    
 
                PLATINUM UNDERWRITERS REINSURANCE, INC.
 
           
 
  By:   /s/ H. Elizabeth Mitchell    
 
           
 
           
 
  Title:   President    
 
                PLATINUM RE (UK) LIMITED
 
           
 
  By:   /s/ Russell Worsley    
 
           
 
           
 
  Title:   Finance Director    
 
                PLATINUM UNDERWRITERS FINANCE, INC.
 
           
 
  By:   /s/ Joseph F. Fisher    
 
           
 
           
 
  Title:   Executive Vice President & Chief Financial Officer    

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS. LTD.
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION, as     Administrative
Agent, Issuing Bank and as a Lender
 
           
 
  By:   /s/ Karen Hanke    
 
           
 
           
 
  Title:   Director    

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS. LTD.
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as a Lender
 
           
 
  By:   /s/ Michael A. Taylor    
 
           
 
           
 
  Title:   Managing Director    

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS. LTD.
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:   /s/ Daniel Serrao    
 
           
 
           
 
  Title:   Senior Vice President    

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS. LTD.
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BAYERISCHE HYPO-UND VEREINSBANK AG, as a Lender
 
           
 
  By:   /s/ Debra L. Laskowski    
 
           
 
           
 
  Title:   Managing Director    
 
                HVB Group
 
           
 
  By:   /s/ William Orsini    
 
           
 
           
 
  Title:   Managing Director    

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS. LTD.
CREDIT AGREEMENT

 